Exhibit 10.48

 

 

 

UP TO US$148,000,000 SENIOR SECURED CREDIT AGREEMENT

 

among

 

BALTIC TRADING LIMITED

 

as Borrower,

 

VARIOUS LENDERS

 

and

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Administrative Agent

and as Security Agent

 

--------------------------------------------------------------------------------

 

Dated as of December 31, 2014

 

--------------------------------------------------------------------------------

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH and

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

as Mandated Lead Arrangers

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

 

 

 

1.02

Other Definitional Provisions

24

 

 

 

1.03

Rounding

25

 

 

 

SECTION 2.

AMOUNT AND TERMS OF CREDIT FACILITIES

25

 

 

 

2.01

The Commitments

25

 

 

 

2.02

Notice of Borrowing

26

 

 

 

2.03

Disbursement of Funds

27

 

 

 

2.04

Notes

27

 

 

 

2.05

Pro Rata Borrowings

28

 

 

 

2.06

Interest

28

 

 

 

2.07

Interest Periods

29

 

 

 

2.08

Increased Costs, Illegality, Market Disruption, etc.

30

 

 

 

2.09

Compensation

32

 

 

 

2.10

Change of Lending Office; Limitation on Additional Amounts

32

 

 

 

2.11

Replacement of Lenders

33

 

 

 

SECTION 3.

COMMITMENT COMMISSION; FEES

34

 

 

 

3.01

Commitment Commission; Fees

34

 

 

 

3.02

[Reserved]

34

 

 

 

3.03

Mandatory Reduction of Commitments

34

 

 

 

3.04

[Reserved]

34

 

 

 

SECTION 4.

PREPAYMENTS; PAYMENTS; TAXES

35

 

 

 

4.01

Voluntary Prepayments

35

 

 

 

4.02

Mandatory Repayments and Commitment Reductions

36

 

 

 

4.03

Method and Place of Payment

38

 

 

 

4.04

Net Payments; Taxes

38

 

 

 

4.05

Application of Proceeds

41

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

42

 

 

 

5.01

Closing Date

42

 

 

 

5.02

Conditions to the Initial Borrowing Date

44

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

5.03

Conditions to each Term Loan Borrowing Date

47

 

 

 

5.04

Conditions to each Borrowing Date

49

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES

50

 

 

 

6.01

Corporate/Limited Liability Company/Limited Partnership Status

50

 

 

 

6.02

Corporate Power and Authority

50

 

 

 

6.03

Title; Maintenance of Properties

50

 

 

 

6.04

Legal Validity and Enforceability

50

 

 

 

6.05

No Violation

51

 

 

 

6.06

Governmental Approvals

51

 

 

 

6.07

Balance Sheets; Financial Condition; Undisclosed Liabilities

52

 

 

 

6.08

Litigation

53

 

 

 

6.09

True and Complete Disclosure

53

 

 

 

6.10

Use of Proceeds; Margin Regulations

53

 

 

 

6.11

Taxes; Tax Returns and Payments

53

 

 

 

6.12

Compliance with ERISA

54

 

 

 

6.13

Security Documents

56

 

 

 

6.14

Representations and Warranties in Documents

56

 

 

 

6.15

Subsidiaries

56

 

 

 

6.16

Compliance with Statutes, etc.

56

 

 

 

6.17

Investment Company Act

56

 

 

 

6.18

Pollution and Other Regulations

56

 

 

 

6.19

Labor Relations

57

 

 

 

6.20

Patents, Licenses, Franchises and Formulas

58

 

 

 

6.21

Financial Indebtedness

58

 

 

 

6.22

Insurance

58

 

 

 

6.23

Concerning the Collateral Vessels

58

 

 

 

6.24

Citizenship

58

 

 

 

6.25

Vessel Classification

58

 

 

 

6.26

Money Laundering and Sanctions Laws

58

 

 

 

6.27

No Immunity

59

 

 

 

6.28

Fees and Enforcement

59

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

6.29

Form of Documentation

59

 

 

 

6.30

No Material Adverse Change

59

 

 

 

6.31

Pari Passu or Priority Status

60

 

 

 

6.32

Solvency; Winding-up, etc.

60

 

 

 

6.33

Completeness of Documentation

60

 

 

 

6.34

No Undisclosed Commissions

61

 

 

 

SECTION 7.

AFFIRMATIVE COVENANTS

61

 

 

 

7.01

Information Covenants

61

 

 

 

7.02

Books, Records and Inspections

64

 

 

 

7.03

Maintenance of Property; Insurance Mortgagee Interest Insurance

64

 

 

 

7.04

Corporate Franchises

64

 

 

 

7.05

Compliance with Statutes, etc.

65

 

 

 

7.06

Compliance with Environmental Laws

65

 

 

 

7.07

ERISA

65

 

 

 

7.08

End of Fiscal Years; Fiscal Quarters

66

 

 

 

7.09

Performance of Obligations

66

 

 

 

7.10

Payment of Taxes

67

 

 

 

7.11

Further Assurances

67

 

 

 

7.12

Deposit of Earnings

68

 

 

 

7.13

Ownership of Subsidiaries and Collateral Vessels

68

 

 

 

7.14

Citizenship; Flag of Collateral Vessel; Collateral Vessel Classifications;
Operation of Collateral Vessels

68

 

 

 

7.15

Use of Proceeds

70

 

 

 

7.16

Charter Contracts

70

 

 

 

7.17

Management Agreement

70

 

 

 

7.18

Separate Existence

70

 

 

 

7.19

Sanctions

71

 

 

 

7.20

Maintenance of Listing

71

 

 

 

SECTION 8.

NEGATIVE COVENANTS

72

 

 

 

8.01

Liens

72

 

 

 

8.02

Consolidation, Merger, Sale of Assets, etc.

73

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

8.03

Dividends

75

 

 

 

8.04

Indebtedness

76

 

 

 

8.05

Advances, Investments and Loans

77

 

 

 

8.06

Transactions with Affiliates

77

 

 

 

8.07

Financial Covenants

78

 

 

 

8.08

Limitation on Modifications of Certain Documents; etc

79

 

 

 

8.09

Limitation on Certain Restrictions on Subsidiaries

79

 

 

 

8.10

Limitation on Issuance of Capital Stock

80

 

 

 

8.11

Business

80

 

 

 

8.12

Manager

80

 

 

 

8.13

Bank Accounts

81

 

 

 

8.14

Jurisdiction of Employment

81

 

 

 

8.15

Operation of Collateral Vessels

81

 

 

 

8.16

Corrupt Practices;

81

 

 

 

8.17

No Investments

81

 

 

 

SECTION 9.

EVENTS OF DEFAULT

81

 

 

 

9.01

Payments

81

 

 

 

9.02

Representations, etc.

82

 

 

 

9.03

Covenants

82

 

 

 

9.04

Default Under Other Agreements

82

 

 

 

9.05

Bankruptcy, etc.

82

 

 

 

9.06

ERISA

83

 

 

 

9.07

Security Documents

84

 

 

 

9.08

Guaranty

84

 

 

 

9.09

Judgments

84

 

 

 

9.10

[Reserved];

84

 

 

 

9.11

[Reserved];

84

 

 

 

9.12

[Reserved];

84

 

 

 

9.13

Termination of Business

84

 

 

 

9.14

[Reserved];

 

 

 

 

9.15

Authorizations and Consents

85

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

9.16

Arrest; Expropriation

85

 

 

 

9.17

Failure to Comply with Final Judgment

85

 

 

 

9.18

Breach of Sanctions

85

 

 

 

9.19

[Reserved];

85

 

 

 

SECTION 10.

AGENCY AND SECURITY TRUSTEE PROVISIONS

86

 

 

 

10.01

Appointment

86

 

 

 

10.02

Nature of Duties

86

 

 

 

10.03

Lack of Reliance on the Agents

87

 

 

 

10.04

Certain Rights of the Agents

87

 

 

 

10.05

Reliance

87

 

 

 

10.06

Indemnification

88

 

 

 

10.07

The Administrative Agent in its Individual Capacity

88

 

 

 

10.08

Holders

88

 

 

 

10.09

Resignation by the Administrative Agent

88

 

 

 

10.10

Collateral Matters

89

 

 

 

10.11

Delivery of Information

91

 

 

 

SECTION 11.

MISCELLANEOUS

92

 

 

 

11.01

Payment of Expenses, etc.

92

 

 

 

11.02

Right of Setoff

93

 

 

 

11.03

Notices

93

 

 

 

11.04

Benefit of Agreement; Assignments; Participations

94

 

 

 

11.05

No Waiver; Remedies Cumulative

96

 

 

 

11.06

Payments Pro Rata

96

 

 

 

11.07

Calculations; Computations

97

 

 

 

11.08

Agreement Binding

97

 

 

 

11.09

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

97

 

 

 

11.10

Counterparts

99

 

 

 

11.11

Effectiveness

99

 

 

 

11.12

Headings Descriptive

99

 

 

 

11.13

Amendment or Waiver; etc.

99

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

11.14

Survival

101

 

 

 

11.15

Domicile of Loans

101

 

 

 

11.16

Confidentiality

101

 

 

 

11.17

Register

102

 

 

 

11.18

Judgment Currency

103

 

 

 

11.19

Language

103

 

 

 

11.20

Waiver of Immunity

103

 

 

 

11.21

USA PATRIOT Act Notice

103

 

 

 

11.22

Severability

104

 

 

 

11.23

Flag Jurisdiction Transfer

104

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

SCHEDULE I

-

Commitments

SCHEDULE II

-

Lender Addresses

SCHEDULE III

-

Subsidiaries

SCHEDULE IV

-

Required Insurance

SCHEDULE V

-

ERISA

SCHEDULE VI

-

Collateral Vessels

SCHEDULE VII

-

Notice Addresses

SCHEDULE VIII

-

Scheduled Term Amortization Payments and Scheduled Revolving Commitment
Reductions

SCHEDULE IX

-

Financial Indebtedness

 

 

 

EXHIBIT A

-

Form of Notice of Borrowing

EXHIBIT B-1

-

Form of Term Note

EXHIBIT B-2

-

Form of Revolving Note

EXHIBIT C

-

Form of Guaranty

EXHIBIT D

 

Form of Collateral Vessel Mortgage

EXHIBIT E

-

Form of Pledge Agreement

EXHIBIT F

 

Form of Assignment of Insurances

EXHIBIT G

-

Form of Assignment of Earnings

EXHIBIT H

 

Form of Assignment of Charter

EXHIBIT I

 

Form of Assignment of Hedging Agreement

EXHIBIT J

-

Form of Compliance Certificate

EXHIBIT K

-

Form of Subordination Provisions

EXHIBIT L

-

Form of Assignment and Assumption Agreement

EXHIBIT M

-

Form of Solvency Certificate

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of December 31, 2014, among BALTIC TRADING LIMITED, a
company incorporated under the laws of the Republic of the Marshall Islands (the
“Borrower”), the Lenders party hereto from time to time, NORDEA BANK FINLAND
PLC, NEW YORK BRANCH (“Nordea”) and SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as
Mandated Lead Arrangers (the “Lead Arrangers”), NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Security Agent under the Security Documents (in such capacity,
the “Security Agent”), and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as
bookrunner (the “Bookrunner”).  All capitalized terms used herein and defined in
Section 1.01 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower the Credit Facilities
provided for herein:

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.     Definitions and Accounting TermsDefined Terms.  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Acceptable Classification Society” shall mean American Bureau of Shipping,
Nippon Kaiji Kyokai, Lloyd’s Register of Shipping, Bureau Veritas and DNV GL, or
such first class vessel classification society that is a member of the
International Association of Classification Societies that the Required Lenders
may approve from time to time.

 

“Acceptable Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
Liberia, Hong Kong or such other flag jurisdiction as may be acceptable to the
Required Lenders.

 

“Additional Collateral” shall mean additional Collateral satisfactory to the
Required Lenders posted in favor of the Security Agent to cure non-compliance
with Section 8.07(d) (it being understood that cash collateral comprised of
Dollars (which shall be valued at par) shall be deemed satisfactory provided it
is in an aggregate amount sufficient to cure such non-compliance.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 8.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 8.06, an Affiliate of the Borrower shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the

 

--------------------------------------------------------------------------------


 

power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise.  Notwithstanding anything to the contrary contained above, for
purposes of Section 8.06, neither the Administrative Agent, nor the Security
Trustee, nor any Lead Arranger, nor any Lender (or any of their respective
affiliates) shall be deemed to constitute an Affiliate of the Borrower or its
Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 

“Agents” shall mean, collectively, the Administrative Agent and the Security
Agent.

 

“Aggregate Appraised Value” shall mean at any time, the sum of the Appraised
Value of all Collateral Vessels owned by the Subsidiary Guarantors at such time
which are not then subject to an Event of Loss.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented, amended
or restated from time to time.

 

“Applicable Margin” shall mean 3.00% per annum.

 

“Appraisal” shall mean, with respect to a Collateral Vessel, a written appraisal
by an Approved Appraiser of the fair market value of such Collateral Vessel on
the basis of a charter-free arm’s length transaction between any able buyer and
seller not under duress.

 

“Appraised Value” shall mean (i) for any Collateral Vessel at any time, the
arithmetic average of the fair market values of such Collateral Vessel on an
individual charter free basis as set forth on the Appraisals of at least two
Approved Appraisers most recently delivered to, or obtained by, the
Administrative Agent prior to such time pursuant to Sections 5.02(e) or
7.01(d) and (ii) for any other vessel, (x) the relevant value calculated
pursuant to any required methodology pursuant to any existing contractual
obligation addressing the manner in which such other vessel is to be appraised
or valued, or, as applicable, (y) as determined in subparagraph (i) or
subparagraph (ii)(x) of the definition of “Appraised Value”.

 

“Approved Appraiser” shall mean Clarkson Valuations Ltd, Fearnleys, Howe
Robinson Shipbrokers, Simpson Spence & Young Ltd, or R.S. Platou ASA for the
purposes of providing an Appraisal for a Collateral Vessel.

 

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement substantially in the form of Exhibit L (appropriately completed).

 

“Assignment of Charter” shall mean an assignment of charter substantially in the
form of Exhibit H.

 

“Assignment of Earnings” shall mean an assignment of earnings substantially in
the form of Exhibit G.

 

2

--------------------------------------------------------------------------------


 

“Assignment of Hedging Agreement” shall mean an assignment of hedging agreements
substantially in the form of Exhibit I.

 

“Assignment of Insurances” shall mean an assignment of insurances substantially
in the form of Exhibit F.

 

“Authorized Officer” shall mean the chairman of the board, the president, any
vice president, the treasurer, the secretary, any assistant secretary, any other
financial officer, an authorized manager and any other officer (or a Person or
Persons so designated by any officer) of any Obligor.

 

“Available Revolving Loan Commitment” shall mean initially the amount equal to
the sum of up to US$115,000,000 as such amount is reduced from time to time
pursuant to Section 4.02(i).

 

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

 

“Builder” shall mean Yangfan Group Co., Ltd.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean a borrowing of Loans from all the Lenders (other than any
Lender which has not funded its share of a Borrowing in accordance with this
Agreement) having Commitments on a given date having the same Interest Period.

 

“Borrowing Date” shall mean (i) the date on which a Term Loan is incurred by the
Borrower pursuant to Section 2.01(a) or (ii) the date on which Revolving Loans
are incurred by the Borrower pursuant to Section 2.01(b).

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close in Stockholm, New York
City and London.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and
(v) investments in money market funds substantially

 

3

--------------------------------------------------------------------------------


 

all of whose assets are comprised of securities of the types described in
clauses (i) through (iv) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, if not
already enacted as of the Closing Date, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean:

 

(a)                                 if the Borrower ceases to own directly or
indirectly, 100% of the capital stock or other equity interest in any Subsidiary
Guarantor other than subsequent to the sale of the Collateral Vessel owned by
such Subsidiary Guarantor and the prepayment of the Loan or reduction of the
Revolving Loan Facility required hereby; and/or

 

(b)                                 if any person, or group of persons, acting
in concert, other than one or more of the Permitted Holders, shall at any time
become the owner, directly or indirectly, beneficially or of record, of shares
representing more than 30% of the outstanding voting or economic equity interest
of the Borrower or control the appointment of members of the board of directors
of the Borrower, unless the new shareholder(s) is/are acceptable to the Lenders;
and/or

 

(c)                                if the Permitted Holders, collectively, cease
to be the owner, directly or indirectly, beneficially or of record, of shares
representing more than 30% of the outstanding voting interests of the Borrower.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

 

“Closing Date” shall have the meaning provided in Section 11.11.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

4

--------------------------------------------------------------------------------


 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings Collateral and Insurance Collateral, all
Collateral Vessels, and all cash and Cash Equivalents at any time delivered as
collateral thereunder or as required hereunder.

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition other than pursuant to a charter by the Borrower or any Subsidiary
Guarantor to any Person other than the Borrower or a Subsidiary Guarantor of any
Collateral Vessel or (ii) any Event of Loss.

 

“Collateral Vessel” shall mean (a) each Term Loan Vessel, and (b) each Revolving
Loan Vessel.

 

“Collateral Vessel Mortgage” shall mean a first preferred mortgage, in
substantially the form of Exhibit D attached hereto, or a first priority
mortgage and related deed of covenant (as applicable) in such form as may be
reasonably satisfactory to the Administrative Agent and the Borrower (including,
without limitation, any first preferred mortgage or first priority mortgage and
related deed of covenant, as applicable, delivered pursuant to a Flag
Jurisdiction Transfer), as such mortgage (and deed of covenant, if applicable)
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof granted by the applicable Collateral Vessel Owner
in favor of the Security Agent, as security trustee, as mortgagee.

 

“Collateral Vessel Owner” shall mean, at any time, a Subsidiary Guarantor which
owns a Collateral Vessel.

 

“Commitment” shall mean, for each Lender, a Term Loan Commitment, or a Revolving
Loan Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

 

“Consolidated Tangible Net Worth” shall mean the Net Worth of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
after appropriate deduction for any minority interest in Subsidiaries.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Financial Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of

 

5

--------------------------------------------------------------------------------


 

such primary obligation or (d) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
products warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Credit Document Obligations” shall mean, except to the extent consisting of
obligations, liabilities or indebtedness with respect to Hedging Agreements, the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, fees and
indemnities (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Obligor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)) (other than an
Excluded Swap Obligation) of each Obligor to the Lender Creditors (provided, in
respect of the Lender Creditors which are Lenders, such aforementioned
obligations, liabilities and indebtedness shall arise only for such Lenders (in
such capacity) in respect of Loans and/or Commitments), whether now existing or
hereafter incurred under, arising out of, or in connection with this Agreement
and the other Credit Documents to which such Obligor is a party (including, in
the case of each Obligor that is a Subsidiary Guarantor, all such obligations,
liabilities and indebtedness of such Obligor under the Guaranty) (other than
Excluded Swap Obligations) and the due performance and compliance by such
Obligor with all of the terms, conditions and agreements contained in this
Agreement and in such other Credit Documents.

 

“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Guaranty, and, after the execution and delivery thereof, each additional
guaranty or additional security document executed pursuant to Section 7.11.

 

“Credit Facilities” shall mean, collectively, the Term Loan Facility and the
Revolving Loan Facility.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delivery Date” shall mean the date the applicable Term Loan Vessel is delivered
to the relevant Collateral Vessel Owner under the terms of the relevant
Shipbuilding Contract.

 

6

--------------------------------------------------------------------------------


 

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or authorized or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock or partnership or
membership interests outstanding on or after the Closing Date (or any options or
warrants issued by such Person with respect to its capital stock), or set aside
any funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock of, or equity interests in, such Person
outstanding on or after the Closing Date (or any options or warrants issued by
such Person with respect to its capital stock or other equity interests). 
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Earnings Accounts” shall mean those certain deposit accounts of the Borrower
and the Subsidiary Guarantors, respectively designated in the Pledge Agreement
as being pledged to the Security Agent, which deposit accounts shall be held by
Nordea, and into which the Borrower shall procure that all hires, freights,
insurance proceeds, income and other sums payable in respect of the Collateral
Vessels are credited and which amounts shall be freely available to the Borrower
and the Subsidiary Guarantors, provided that no Default or Event of Default has
occurred and is continuing and notice has not been given to the Borrower by the
Administrative Agent that such amounts shall not be freely available.

 

“Earnings Collateral” shall have the meaning ascribed thereto in the Assignment
of Earnings.

 

“ECP” shall have the meaning assigned to such term in the definition of Excluded
Swap Obligation.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Closing Date or other “accredited investor” (as defined in Regulation D of
the Securities Act), provided that neither (i) any Obligor or any Affiliate of
any Obligor nor (ii) any natural Person shall be an Eligible Transferee at any
time.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental

 

7

--------------------------------------------------------------------------------


 

or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, Legal Requirement, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy and rule of common
law now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 5101 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, and
the regulations promulgated and rulings issued thereunder.  Section references
to ERISA are to ERISA, as in effect at the date of this Agreement and any
subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
the offered rate (rounded upward to the nearest 1/100 of one percent) for
deposits of Dollars for a period equivalent to such period at or about
11:00 A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Reuters LIBOR 01 Page (or such other service as may be
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making a London Interbank Offered Rate
available) (the “Screen Rate”), provided that if the Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further that if on such date no such rate is so displayed,
the Eurodollar Rate for such period shall be the arithmetic average (rounded
upward to the nearest 1/100 of 1%) of the rate quoted to the Administrative

 

8

--------------------------------------------------------------------------------


 

Agent by the Reference Banks for deposits of Dollars in an amount approximately
equal to the amount in relation to which the Eurodollar Rate is to be determined
for a period equivalent to such applicable Interest Period by the prime banks in
the London interbank Eurodollar market at or about 11:00 A.M. (London time) on
the second Business Day before the first day of such period, in each case
divided (and rounded upward to the nearest 1/100 of 1%) by a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that in the event the Eurodollar Rate calculated in the
immediately preceding proviso shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

“Event of Default” shall have the meaning provided in Section 9.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, expropriation, requisition for title and not hire, purchase,
seizure or forfeiture of, or any taking of title to, a Collateral Vessel.  An
Event of Loss shall be deemed to have occurred: (i) in the event of an actual
loss of a Collateral Vessel, at the time and on the date of such loss or if that
is not known at noon Greenwich Mean Time on the date which such Collateral
Vessel was last heard from; (ii) in the event of damage which results in a
constructive or compromised or arranged total loss of a Collateral Vessel, at
the time and on the date on which notice claiming the loss of the Collateral
Vessel is given to the insurers; or (iii) in the case of an event referred to in
clause (y) above, at the time and on the date on which such event is expressed
to take effect by the Person making the same.  Notwithstanding the foregoing, if
such Collateral Vessel shall have been returned to any Obligor following any
event referred to in clause (y) above prior to the date upon which payment is
required to be made under Section 4.02(b), no Event of Loss shall be deemed to
have occurred by reason of such event.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” shall mean, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Obligor of, or the grant by such Obligor of a security interest to secure, such
Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (each an “ECP”) at the time the Guaranty of such Obligor
or the grant of such security interest becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

9

--------------------------------------------------------------------------------

 


 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal  withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.10) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.04, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.04(c), (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order” shall have the meaning provided in Section 6.26(a).

 

“Existing Facility” shall mean that certain US$150,000,000 Amended and Restated
Credit Agreement, dated as of November 30, 2010 among (i) the Borrower, (ii) the
banks and financial institutions listed in Schedule I thereto, as lenders, and
(iii) Nordea, as administrative agent and as security trustee, as amended.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreement to implement the foregoing.

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

 

“Financial Covenants” shall mean the covenants set forth in Section 8.07.

 

“Financial Indebtedness’ shall mean any obligation for the payment or repayment
of money, whether present or future, actual or contingent, in respect of
(i) moneys borrowed; (ii) any acceptance credit; (iii) any bond, note,
debenture, loan stock or similar instrument; (iv) any

 

10

--------------------------------------------------------------------------------


 

finance or capital lease; (v) receivables sold or discounted (other than on a
non-recourse basis; (vi) deferred payments for assets or services; (vii) any
derivative transaction protecting against or benefiting from fluctuations in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account); (viii) any amount
raised under any other transaction (including any forward sale or purchase
agreement) having the commercial effect of a borrowing; (ix) any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution; and (x) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in clauses (i) through
(ix) above; provided that the Financial Indebtedness shall not in any event
include trade payables and expenses accrued in the ordinary course of business.

 

“First Reduction Date” shall mean with respect to the Revolving Loan Facility,
June 30, 2015.

 

“Flag Jurisdiction” shall mean the flag jurisdiction of the Collateral Vessel on
the initial Borrowing Date for such Collateral Vessel, which, for the avoidance
of doubt, must be an Acceptable Flag Jurisdiction.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Collateral Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such exchange or transfer:

 

(a)                                 On each Flag Jurisdiction Transfer Date, the
Obligor which is consummating a Flag Jurisdiction Transfer on such date shall
have duly authorized, executed and delivered, and caused to be recorded in the
appropriate vessel registry a Collateral Vessel Mortgage (which Collateral
Vessel Mortgage shall, to the extent possible, be registered as a “continuation
mortgage” to the original Collateral Vessel Mortgage recorded in the initial
Acceptable Flag Jurisdiction) with respect to the Collateral Vessel being
transferred (the “Transferred Collateral Vessel”) and such Collateral Vessel
Mortgage shall be effective to create in favor of the Security Agent and/or the
Lenders a legal, valid and enforceable first priority security interest, in and
lien upon such Transferred Collateral Vessel, subject only to Permitted Liens. 
All filings, deliveries of instruments and other actions necessary or desirable
in the reasonable opinion of the Security Agent to perfect and preserve such
security interests shall have been duly effected and the Security Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Security Agent.

 

(b)                                 On each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received from counsel to the Obligors
consummating the relevant Flag Jurisdiction Transfer reasonably satisfactory to
the Administrative Agent practicing in those jurisdictions in which the
Transferred Collateral Vessel is registered and/or the Obligor owning such
Transferred Collateral Vessel is organized, opinions which shall be addressed to
the Administrative Agent and each of the Lenders and dated such Flag
Jurisdiction Transfer Date, which shall (x) be in form and substance reasonably

 

11

--------------------------------------------------------------------------------


 

acceptable to the Administrative Agent and (y) cover the perfection of the
security interests granted pursuant to the Collateral Vessel Mortgage(s) and
such other matters incident thereto as the Administrative Agent may reasonably
request.

 

(c)                                  On each Flag Jurisdiction Transfer Date:

 

(i)                                     the Administrative Agent shall have
received (x) a certificate of ownership issued by the registry of the applicable
Acceptable Flag Jurisdiction  showing the registered ownership of the
Transferred Collateral Vessel transferred on such date in the name of the
relevant Subsidiary Guarantor and (y) a certificate of ownership and encumbrance
or, as applicable, a transcript of registry with respect to the Transferred
Collateral Vessel transferred on such date, indicating no record liens other
than Liens in favor of the Security Agent and/or the Lenders and Permitted
Liens; and

 

(ii)                                  the Administrative Agent shall have
received a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent with respect to the insurance
maintained by the Obligor in respect of the Transferred Collateral Vessel
transferred on such date, together with a certificate from such broker
certifying that such insurances (x) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Security Agent as mortgagee and (y) conform with the
insurance requirements of the respective Collateral Vessel Mortgages.

 

(d)                                 On or prior to each Flag Jurisdiction
Transfer Date, the Administrative Agent shall have received a certificate, dated
the Flag Jurisdiction Transfer Date, signed by an Authorized Officer, member,
general partner or attorney in fact of the Obligor consummating such Flag
Jurisdiction Transfer, certifying that (i) all necessary governmental (domestic
and foreign) and third party approvals and/or consents in connection with the
Flag Jurisdiction Transfer being consummated on such date and otherwise referred
to herein shall have been obtained and remain in effect or that no such
approvals and/or consents are required and (ii) there exists no judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon such Flag Jurisdiction Transfer or the other transactions
contemplated by this Agreement.

 

(e)                                  On each Flag Jurisdiction Transfer Date,
the conditions precedent set forth in Section 5, as applicable, for the
Transferred Collateral Vessel shall have been satisfied.

 

(f)                                   On each Flag Jurisdiction Transfer Date,
(i) no Event of Default has occurred and is continuing and (ii) all
representations and warranties contained herein or in any other Credit Document
shall be true and correct in all material respects (it being understood and
agreed that any representation or warranty which by its terms is made as

 

12

--------------------------------------------------------------------------------


 

of a specified date shall be required to be true and correct in all material
respects only as of such specified date).

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Fleet Market Value’ means the aggregate Appraised Value of the Fleet

Vessels.

 

“Fleet Vessels’ means any vessel (including the Collateral Vessels) from time to
time owned by the Borrower or any of its Subsidiaries.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, and which plan
would be covered by Title IV of ERISA but which is not subject to ERISA by
reason of Section 4(b)(4) of ERISA.

 

“GAAP” shall have the meaning provided in Section 11.07(a).

 

“Genco” shall mean Genco Shipping and Trading Ltd.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guaranty” shall mean the guaranty substantially in the form of Exhibit C hereto
to be executed by each Subsidiary Guarantor.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Authority under Environmental Laws.

 

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest collar agreement, interest rate hedging agreement,
interest rate floor

 

 

13

--------------------------------------------------------------------------------


 

agreement, foreign currency swap, or other similar agreement or arrangement
meant to hedge interest rate or currency fluctuations under this Agreement.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Borrowing Date” shall mean the date occurring after the Closing Date on
which the initial Borrowing of a Loan hereunder occurs.

 

“Insurance  Collateral” shall have the meaning ascribed thereto in the
Assignment of Insurances.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Period” shall have the meaning provided in Section 2.07.

 

“Investments” shall have the meaning provided in Section 8.05.

 

“ISM Code” shall mean the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organisation Assembly as Resolutions A.741 (18) and A.788 (19), as the same may
be amended or supplemented from time to time.

 

“ISPS Code” shall mean the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on 1 July 2004.

 

“Lead Arrangers” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Legal Requirement” shall mean, as to any Person, any law, treaty, convention,
statute, ordinance, decree, award, requirement, order, writ, judgment,
injunction, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority which is binding on such Person.

 

“Lender” shall mean each financial institution with a Commitment and/or with
outstanding Loans and listed on Schedule I hereto, as well as any Person which
becomes a “Lender” hereunder pursuant to Section 11.04(b).

 

14

--------------------------------------------------------------------------------


 

“Lender Creditors” shall mean the Lenders holding from time to time outstanding
Loans and/or Commitments, the Administrative Agent and the Security Agent, each
in their respective capacities.

 

“Lender Default” shall mean, as to any Lender, (a) the refusal (which has not
been retracted) of such Lender or the failure of such Lender (which has not been
cured) to make available its portion of any Borrowing when required to do so in
accordance with the terms of this Agreement, (b) such Lender having been deemed
insolvent or having become the subject of a bankruptcy or insolvency proceeding
or a takeover by a regulatory authority, or (c) such Lender having notified the
Administrative Agent and/or any Obligor (x) that it does not intend to comply
with its obligations under Sections 2.01(a) or (b), as the case may be, in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section or (y) of the events described
in preceding clause (b); provided that, for purposes of (and only for purposes
of) Section 2.11, the term “Lender Default” shall also include, as to any
Lender, (i) any Affiliate of such Lender that has “control” (within the meaning
provided in the definition of “Affiliate”) of such Lender having been deemed
insolvent or having become the subject of a bankruptcy or insolvency proceeding
or a takeover by a regulatory authority, (ii) any previously cured “Lender
Default” of such Lender under this Agreement, unless such Lender Default has
ceased to exist for a period of at least 90 consecutive days, (iii) any default
by such Lender with respect to its obligations under any other credit facility
to which it is a party and which the Administrative Agent believes in good faith
has occurred and is continuing, and (iv) the failure of such Lender to make
available its portion of any Borrowing within one (1) Business Day of the date
(x) the Administrative Agent (in its capacity as a Lender) or (y) Lenders
constituting the Required Lenders has or have, as applicable, funded its or
their portion thereof.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice validly filed under the UCC or any
other similar recording or notice statute, and any lease having substantially
the same effect as any of the foregoing).

 

“Loan” shall mean each Term Loan and each Revolving Loan.

 

“Management Agreement” shall mean the management agreement between the Borrower
and Manager dated March 15, 2010, as amended from time to time, and pursuant to
which the Manager provides strategic, commercial, technical, financial and
administrative services to the Borrower.

 

“Manager” shall mean Genco and/or one or more of its Affiliates.

 

“Margin Regulations” shall mean Regulations U and X issued by the Board of
Governors of the United States Federal Reserve System and any successor
regulations thereto, as in effect from time to time.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

15

--------------------------------------------------------------------------------


 

“Market Disruption Event” shall mean either of the following events:

 

(a)                                  if, at or about noon on the Interest
Determination Date for the relevant Interest Period, the Screen Rate is not
available and none or only one of the Reference Banks supplies a rate to the
Administrative Agent to determine the Eurodollar Rate for the relevant Interest
Period; or

 

(b)                                  before close of business in New York on the
Interest Determination Date for the relevant Interest Period, the Administrative
Agent receives notice from a Lender or Lenders whose outstanding Loans exceed
50% of the aggregate Loans outstanding at such time that (i) the cost to such
Lenders of obtaining matching deposits in the London interbank Eurodollar market
for the relevant Interest Period would be in excess of the Eurodollar Rate for
such Interest Period or (ii) such Lenders are unable to obtain funding in the
London interbank Eurodollar market.

 

“Material Adverse Effect” shall mean any event, change or condition that,
individually or taken as a whole has had or could reasonably be expected to have
a material adverse effect (v) on the rights or remedies of the Lender Creditors,
(w) on the ability of the Borrower or any Subsidiary Guarantor, or the Borrower
and its Subsidiaries taken as a whole, to perform its or their obligations to
the Lender Creditors, (x) with respect to the Transaction or (y) on the
property, assets, operations, liabilities, condition (financial or otherwise),
or prospects of the Borrower or any Subsidiary Guarantor, or the Borrower and
its Subsidiaries taken as a whole.

 

“Materiality Amount” shall mean $5,000,000.

 

“Maturity Date” shall mean the fifth anniversary of the Closing Date.

 

“Minimum Liquidity” shall have the meaning provided in Section 8.07(a).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” shall mean an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is a “multiemployer plan” (within the
meaning of Section 4001(a)(3) of ERISA) and which is currently contributed to by
(or to which there is a current obligation to contribute of) the Borrower or a
Subsidiary of the Borrower or any ERISA Affiliate (other than any Person who is
considered an ERISA Affiliate solely pursuant to subsection (m) or (o) of
Section 414 of the Code), and any such “multiemployer plan” (within the meaning
of Section 4001(a)(3) of ERISA) to which the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate (other than any Person who is considered an
ERISA Affiliate solely pursuant to subsection (m) or (o) of Section 414 of the
Code) contributed to or had an obligation to contribute to such “multiemployer
plan” (within the meaning of Section 4001(a)(3) of ERISA) during the preceding
five-year period.

 

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock.

 

16

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” shall have the meaning provided in Section 11.13(b).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Nordea” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Note” shall mean each Term Note and each Revolving Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.02.

 

“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Security Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.  Notwithstanding anything to the contrary contained
herein or in any other Credit Document, in no event will the Obligations include
any Excluded Swap Obligations.

 

“Obligors” shall mean the Borrower and each Subsidiary Guarantor and “Obligor”
shall mean any one of them.

 

“OFAC” shall have the meaning provided in Section 6.26(b).

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701
et seq., 46 U.S.C. §3703(a) et seq.

 

“Organizational Documents” with respect to the Borrower or any Subsidiary
Guarantor shall mean the Memorandum of Association or Certificate of
Incorporation, as the case may be, Certificate of Formation (including, without
limitation, by the filing or modification of any certificate of designation),
By-Laws, limited liability company agreement or partnership agreement (or
equivalent organizational documents).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Creditors” shall mean any Lender or any affiliate thereof and their
successors and assigns if any (even if such Lender subsequently ceases to be a
Lender under this Agreement for any reason), with which the Borrower enters into
any Hedging Agreements from time to time.

 

17

--------------------------------------------------------------------------------


 

“Other Obligations” shall mean all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Obligor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding, but excluding for the avoidance of doubt, any
Excluded Swap Obligations) owing by any Obligor to the Other Creditors under, or
with respect to (including, in the case of any Subsidiary Guarantor, all such
obligations (other than Excluded Swap Obligations), liabilities and indebtedness
under the Guaranty), any Hedging  Agreement, whether such Hedging Agreement is
now in existence or hereafter arising, and the due performance and compliance by
such Obligor with all of the terms, conditions and agreements contained therein.

 

“Other Taxes” shall have the meaning provided in Section 4.04(b).

 

“Overhead Expenses” shall mean any and all administrative and overhead expenses,
including, without limitation, expenses for payroll and benefits, insurance,
real estate, travel, technology, rent, utilities, dues and subscriptions,
marketing and communications, service agreements, office equipment and supplies,
inspections and appraisals for vessels, business development and taxes.

 

“Participant Register” shall have the meaning provided in Section 11.04(a).

 

“PATRIOT Act” shall have the meaning provided in Section 11.21.

 

“Payment Date” shall mean the last Business Day of each September, December,
March and June, commencing with the last Business Day of the first full fiscal
quarter following the Initial Borrowing Date.

 

“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Holders” shall mean Genco.

 

“Permitted Liens” shall have the meaning provided in Section 8.01.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Plan” shall mean any “employee pension benefit plan” as defined in
Section 3(2) of ERISA, which is currently maintained or contributed to by (or to
which there is a current obligation to contribute of) the Borrower or a
Subsidiary of the Borrower or any ERISA Affiliate and which is subject to ERISA.

 

18

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall mean the pledge agreement in connection with the
Earnings Account and the Equity Interests of each of the Borrower and the
Subsidiary Guarantor substantially in the form of Exhibit E to be executed by
the Borrower and each Subsidiary Guarantor, as applicable.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
pledged (or required to be pledged) pursuant thereto.

 

“Pro Rata Share” shall have the definition provided in Section 4.05.

 

“Recipient” shall mean (a) any Agent and (b) any Lender.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Reference Banks” shall mean, at any time, (a) if there are two or fewer Lenders
at such time, each Lender and (b) if there are three or more Lenders at such
time, each Lead Arranger and one other Lender as shall be determined by the
Administrative Agent.

 

“Register” shall have the meaning provided in Section 11.17.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Replaced Lender” shall have the meaning provided in Section 2.11.

 

“Replacement Lender” shall have the meaning provided in Section 2.11.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan (other than any Plan maintained by a Person who is
considered an ERISA Affiliate solely pursuant to subsection (m) or (o) of
Section 414 of the Code or any Multiemployer Plan) that is subject to Title IV
of ERISA other than those events as to which the 30-day notice period referred
to in Section 4043 is waived.

 

“Representative” shall have the definition provided in Section 4.05(d).

 

“Required Insurance” shall mean insurance as set forth on Schedule IV hereto.

 

19

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans, Revolving Commitments (or after the termination
thereof, Revolving Loans) and Term Loan Commitments at such time represents in
excess of 66 2/3% of the sum of all outstanding Term Loans, Revolving
Commitments (or after the termination thereof, Revolving Loans) and Term Loan
Commitments of Non-Defaulting Lenders.

 

“Restricted Party” shall mean a person (a) that is listed on any Sanctions List
(whether designated by name or by reason of being included in a class of
person); (b) that is domiciled, registered as located or having its main place
of business in, or is incorporated under the laws of, a country which is subject
to country-wide/comprehensive Sanctions Laws which attach legal effect to being
domiciled, registered as located or having its main place of business in, or
incorporated in such country; (c) that is directly or indirectly owned or
controlled by a Person referred to in clauses (a) and/or (b) above; or (d) with
which any Lender is prohibited from dealing or otherwise engaging in a
transaction with by any Sanctions Laws.

 

“Returns” shall have the meaning provided in Section 6.11(b).

 

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Revolving Loan Commitment”, as same may be (x) terminated pursuant to
Sections 3.02, 3.03 and/or 9, as applicable, (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 2.11 or
11.04(b), or (z) otherwise reduced pursuant to Section 4.02(i).

 

“Revolving Loan Facility” shall mean the senior secured revolving loan facility
in the aggregate principal amount of up to $115,000,000 provided under this
Agreement.

 

“Revolving Loan Vessel” shall mean, at any time, each of the Revolving Loan
Vessels listed on Schedule VI hereto under the heading “Revolving Loan Vessels”.

 

“Revolving Note” shall have the meaning provided in Section 2.04(a).

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“Sanctions Authority” shall mean the United Nations, the European Union, the
member states of the European Union, the United States of America and any
authority acting on behalf of any of them in connection with Sanctions Laws.

 

“Sanctions Laws” shall mean the economic or financial sanctions laws and/or
regulations, trade embargoes, prohibitions, restructure measures, decisions,
executive orders or notices from regulators implemented, adapted, imposed,
administered, enacted and/or enforced by any Sanctions Authority.

 

“Sanctions List” shall mean any list of prohibited persons or entities published
in

 

20

--------------------------------------------------------------------------------


 

connection with Sanctions Laws by or on behalf of any Sanctions Authority that
has the effect of prohibiting transactions with such persons, including the
Specially Designated Nationals and Blocked Persons List and other prohibited
party lists maintained by U.S. Treasury Office of Foreign Assets Control
(“OFAC”) or maintained by OFAC or any list of Persons issued by OFAC pursuant to
the including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2011 (the “Executive Order”), at its official website or any
replacement website or other replacement official publication, which has the
effect of barring.

 

“Screen Rate” shall have the meaning provided in the definition of Eurodollar
Rate.

 

“Secured Creditors” shall mean collectively the Other Creditors together with
the Lender Creditors.

 

“Secured Obligations” shall mean (a) the Credit Document Obligations, (b) the
Other Obligations, (c) any and all sums advanced by the Security Agent in order
to preserve the Collateral or preserve its security interest in the Collateral,
(d) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of the Obligors referred to in clauses
(a) and (b) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Security Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs, and (e) all amounts paid by any
Secured Creditor as to which such Secured Creditor has the right to
reimbursement under the Security Documents.  In no event will the Secured
Obligations include any Excluded Swap Obligations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or security agent for the Secured Creditors pursuant to the
Security Documents.

 

“Security Documents” shall mean the Guaranty, the Pledge Agreement, the
Assignment of Hedging Agreement, the Assignment of Earnings, the Assignment of
Charter, the Assignment of Insurances, each Collateral Vessel Mortgage and,
after the execution and delivery thereof, each additional security document
executed pursuant to Section 7.11.

 

“Shareholder Rights Agreement” shall mean the Shareholders Rights Agreement
entered into as of March 5, 2010 by and between the Borrower and Mellon Investor
Services LLC (operating with the service name BNY Mellon Shareowner Services), a
New Jersey limited liability company, as rights agent, without giving effect to
any material amendments, modifications or supplements thereto without the prior
written consent of the Administrative Agent.

 

“Shipbuilding Contract” shall mean each of the shipbuilding contracts between
(x) the Borrower or its guaranteed nominee, as buyer and the Builder, as builder
dated November

 

21

--------------------------------------------------------------------------------


 

13, 2013 respecting Hull No. BC64K-BT03, and (y) the Borrower or its guaranteed
nominee, as buyer and the Builder, as builder dated November 13, 2013 respecting
Hull No. BC64K-BT04, respectively.

 

“Specified Currency” shall have the meaning provided in Section 11.18.

 

“Subsequent Reduction Date” means (x) the last day of each quarter after the
First Reduction Date and (y) the Maturity Date as set forth on Schedule VIII
hereof.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean each wholly-owned direct and indirect
Subsidiary of the Borrower that owns, directly or indirectly, any Collateral
Vessel, on a joint and several basis, each such Subsidiary to be party to the
Guaranty or execute a counterpart thereof after the Closing Date.

 

“Swap Obligation” shall mean, with respect to any Obligor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Loan” shall have the meaning provided in Section 2.01(a).

 

“Term Loan Commitment” shall mean, the amount set forth opposite such Lender’s
name in Schedule I hereto as the same may be (x) terminated pursuant to Sections
3.02, 3.03 and/or 9, as applicable, or (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 2.11 or
11.04(b).

 

“Term Loan Commitment Termination Date” shall mean with respect to a Term Loan
Vessel, the earliest of (a) the Delivery Date of such Term Loan Vessel and
(b) four months after the scheduled delivery date as set forth in the relevant
Shipbuilding Contract for such Term Loan Vessel.

 

“Term Loan Facility” shall mean the delayed draw term loan facility in the
aggregate principal amount of up to US$33,000,000 pertaining to the Term Loan
Vessels as provided under this Agreement.

 

22

--------------------------------------------------------------------------------


 

“Term Loan Vessel” shall mean each of the Term Loan Vessels listed on Schedule
VI hereto under the heading “Term Loan Vessels”.

 

“Term Note” shall have the meaning provided in Section 2.04(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters, in
each case taken as one accounting period.

 

“Total Assets” shall mean the amount which is equal to the total assets of the
Borrower and its Subsidiaries on a consolidated basis as shown in the Borrower’s
applicable financial statements.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.

 

“Transaction” shall mean, collectively, (a) the acquisition of each Term Loan
Vessel, (b) the entering into of the Credit Documents and the incurrence of
Loans hereunder and (c) the payment of all fees and expenses in connection with
the foregoing.

 

“Transferred Collateral Vessel” shall have the meaning provided in the
definition of “Flag Jurisdiction Transfer” in this Section 1.01.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, as of
the most recent valuation date for the applicable Plan, by which the present
value of the Plan’s benefit liabilities determined in accordance with actuarial
assumptions at such time consistent with those prescribed by Section 430 of the
Code and Section 303 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unutilized Commitment” shall mean any Unutilized Revolving Loan Commitment and
any Term Loan Commitment.

 

“Unutilized Revolving Loan Commitment” shall mean, at any time, the Total
Revolving Loan Commitment at such time less the aggregate outstanding principal
amount of all Revolving Loans made at such time.

 

23

--------------------------------------------------------------------------------


 

“Value Adjusted Total Assets” shall mean the Total Assets adjusted in each case
for the difference of the book value of the Fleet Vessels and the Fleet Market
Value.

 

“Vessel Acquisition Documentation” shall mean the documentation entered into by
any Obligor or Subsidiary of any Obligor in connection with the acquisition of a
Term Loan Vessel, including without limitation a Shipbuilding Contract.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
directly or indirectly owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has directly or indirectly a 100%
equity interest at such time.

 

1.02                        Other Definitional Provisions .  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Credit Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Credit
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms not defined in Section 1.01 shall have
the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) unless the
context otherwise requires, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Equity Interests, securities,
revenues, accounts, leasehold interests and contract rights, (v) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, and
(vi) unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to the Borrower or any other Obligor shall be construed to include the
Borrower or such Obligor as debtor and debtor-in-possession and any receiver or
trustee for the Borrower or any other Obligor, as the case may be, in any
insolvency or liquidation proceeding.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

1.03                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by

 

24

--------------------------------------------------------------------------------


 

the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding up if there is no nearest number).

 

SECTION 2.                            Amount and Terms of Credit Facilities

 

2.01                        The Commitments. Subject to and upon the terms and
conditions set forth herein, each Lender with a Term Loan Commitment severally
agrees to make a term loan or term loans (each, a “Term Loan” and, collectively,
the “Term Loans”) to the Borrower, which Term Loans:  (i) may only be incurred
pursuant to two single drawings each made by the Borrower on or after the
Delivery Date of the applicable Term Loan Vessel, which shall occur in each case
on or after the Closing Date and prior to the Term Loan Commitment Termination
Date for such Term Loan Vessel, (ii) shall be denominated in Dollars, (iii) each
drawing shall not exceed $16,500,000, and (iv) shall be made by each such Lender
in an aggregate principal amount which does not exceed the Term Loan Commitment
of such Lender on the relevant Delivery Date, provided that any Term Loans shall
be used by the Borrower in accordance with Section 6.10(a) of this Agreement.
Once repaid, Term Loans incurred hereunder may not be reborrowed.

 

Notwithstanding the foregoing or anything to the contrary contained in
Section 5.03, a Term Loan may be made to fund amounts due on the Delivery Date
of each Term Loan Vessel under the relevant Shipbuilding Contract before the
conditions precedent set forth in subsections (b),(c), (d), (e) and (h) of
Section 5.03 are satisfied, provided that arrangements have been made, 
satisfactory to the Administrative Agent, that such conditions will be met
immediately upon delivery of the relevant Term Loan Vessel and, provided,
further, that in any such circumstance, the Administrative Agent shall (A) on
the applicable Borrowing Date, preposition an amount equal to the aggregate
principal amount of the applicable Term Loan at a bank or other financial
institution (the “Builder’s Bank”) satisfactory to the Administrative Agent (on
behalf of the Lenders), which funds shall be held at the Builder’s Bank in the
name and under the joint  control of the Administrative Agent and the Borrower 
or relevant Subsidiary Guarantor and (B) issue a SWIFT MT 199 or other similar
communication (each such communication, a “Disbursement Authorization”)
authorizing the release of such funds by the Builder’s Bank on the relevant
Delivery Date provided that each of the conditions precedent set forth in
Section 5.03 (other than the conditions precedent set forth subsections (b),(c),
(d), (e) and (h) of such Section 5.03) are satisfied in form and substance
satisfactory to the Administrative Agents (on behalf of Lenders), including but
not limited to a protocol of delivery and acceptance duly executed by the
relevant Subsidiary Guarantor and the Builder, countersigned by a representative
of the Administrative Agent; and provided further, that if the Delivery Date of
the relevant Term Loan Vessel does not occur within fifteen (15) Business Days
following the relevant Borrowing Date, the funds held at the Builder’s Bank
shall (at the Borrower’s expense) be returned to the Administrative Agent for
further distribution to the Lenders; and provided further, that notwithstanding
any other provision set forth in this Agreement, in the event that a Term Loan
has been prepositioned in accordance with the terms of this Section 2.01, the
duration of the first Interest Period applicable to the relevant Term Loan shall
be one (1) month, which Interest Period shall terminate upon the applicable
Delivery Date (as provided in Section 2.07 hereof) and thereafter shall revert
to the duration of each Interest Period elected by the Borrower’s in accordance
with such Section 2.07.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Subject to and upon the terms and conditions
set forth herein, each Lender with a Revolving Loan Commitment severally agrees
to make, at any time and from time to time on or after the Closing Date, a
revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) may be repaid and reborrowed in accordance with the
provisions hereof, (iii) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which equals the Revolving Loan
Commitment of such Lender at such time and (iv) shall not exceed in aggregate
principal amount at any time outstanding the Available Revolving Loan Commitment
at such time; provided that any Revolving Loans shall be used by the Borrower in
accordance with Section 6.10(b) of this Agreement.

 

2.02                        Notice of Borrowing   Whenever the Borrower desires
to incur Loans hereunder, it shall give the Administrative Agent at the Notice
Office at least three (3) Business Days’ prior notice (which may be telephonic
provided a written notice is delivered by the Borrower to the Administrative
Agent immediately thereafter) of each Loan to be incurred hereunder, provided
that (in each case) any such notice shall be deemed to have been given on a
certain day only if given before 12:00 Noon (New York time) on such day.  Each
such written notice (each, a “Notice of Borrowing”), except as otherwise
expressly provided in Section 2.08, shall be irrevocable and shall be given by
the Borrower substantially in the form of Exhibit A, appropriately completed to
specify and include:

 

(a)                                 the aggregate principal amount of the Loans
to be incurred pursuant to such Borrowing,

 

(b)                                 the date of such Borrowing (which shall be a
Business Day),

 

(c)                                  whether the Loans being incurred pursuant
to such Borrowing shall constitute Term Loans or Revolving Loans,

 

(d)                                 in the case of a Term Loan, the name of the
Term Loan Vessel to which the Term Loan relates;

 

(e)                                  the initial Interest Period to be
applicable thereto in accordance with Section 2.07, and

 

(f)                                   in the case of a Borrowing of Revolving
Loans the amount of the Available Revolving Loan Commitment after giving effect
to such Borrowing.

 

The Administrative Agent shall promptly (and in no event less than three
(3) Business Days prior to the proposed Borrowing Date) give each Lender notice
of such proposed Borrowing, of such Lender’s proportionate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.

 

2.03                        Disbursement of Funds.  Except as otherwise
specifically provided in the immediately succeeding sentence, no later than
12:00 Noon (New York time) on the date specified in each Notice of Borrowing,
each Lender will make available its pro rata portion of

 

26

--------------------------------------------------------------------------------


 

each such Borrowing requested to be made on such date.  All such amounts shall
be made available in Dollars and in immediately available funds at the Payment
Office of the Administrative Agent and the Administrative Agent will make
available to the Borrower (on such day to the extent of funds actually received
by the Administrative Agent prior to 12:00 Noon (New York time) on such day) at
the Payment Office, in the account specified in the applicable Notice of
Borrowing, the aggregate of the amounts so made available by the Lenders. 
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.06.

 

2.04                        Notes. (a)  The Borrower’s obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 11.17
and shall, if requested by such Lender, also be evidenced by (i) in the case of
Term Loans, a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, a “Term Note” and, collectively, the “Term Notes”)
and (ii) in the case of Revolving Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “Revolving Note” and,
collectively, the “Revolving Notes”).

 

(b)                                 Each Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
and will, prior to any transfer of any of its Notes, endorse on the reverse side
thereof the outstanding principal amount of Loans evidenced thereby.  Failure to
make any such notation or any error in any such notation or endorsement shall
not affect the Borrower’s obligations in respect of such Loans.

 

(c)                                  Notwithstanding anything to the contrary
contained above in this Section 2.04 or elsewhere in this Agreement, Notes shall
be delivered only to Lenders that at any time specifically request the delivery
of such Notes.  No failure of any Lender to request or obtain a Note evidencing
its Loans to the Borrower shall affect or in any manner impair the obligations
of the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower that would

 

27

--------------------------------------------------------------------------------


 

otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents.  Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations on such Note otherwise described in preceding clause (b).  At any time
(including, without limitation, to replace any Note that has been destroyed or
lost) when any Lender requests the delivery of a Note to evidence any of its
Loans, the Borrower shall promptly execute and deliver to such Lender, c/o the
Administrative Agent, the requested Note in the appropriate amount or amounts to
evidence such Loans, provided that, in the case of a substitute or replacement
Note, the Borrower shall have received from such requesting Lender (i) an
affidavit of loss or destruction and (ii) a customary lost/destroyed Note
indemnity, in each case in form and substance reasonably acceptable to the
Borrower and such requesting Lender, and duly executed by such requesting
Lender.

 

2.05                        Pro Rata Borrowings.  All Borrowings of Term Loans
and Revolving Loans under this Agreement shall be incurred from the Lenders
pro rata on the basis of their Term Loan Commitments or Revolving Loan
Commitments, as the case may be.  It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.

 

2.06                        Interest.  (a)  The Borrower agrees to pay interest
in respect of the unpaid principal amount of each Loan from the date of
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall be equal to the sum of the Applicable
Margin plus the Eurodollar Rate for the relevant Interest Period, each as in
effect from time to time.

 

(b)                                 If the Borrower fails to pay any amount
payable by it under a Credit Document on its due date, interest shall accrue on
the overdue amount (in the case of overdue interest to the extent permitted by
law) from the due date up to the date of actual payment (both before and after
judgment) at a rate which is, subject to paragraph (c) below, 2% plus the rate
then borne by such Loan.  Any interest accruing under this Section 2.06(b) shall
be immediately payable by the Borrower on demand by the Administrative Agent.

 

(c)                                  If any overdue amount consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to such Loan:

 

(i)                                     the first Interest Period for that
overdue amount shall have a duration equal to the unexpired portion of the
current Interest Period relating to that Loan; and

 

(ii)                                  the rate of interest applying to the
overdue amount during that first Interest Period shall be 2% plus the rate which
would have applied if the overdue amount had not become due.

 

28

--------------------------------------------------------------------------------


 

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

(d)                                 Accrued and unpaid interest shall be payable
(i) in arrears on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of 3 months, on each date occurring
at 3 month intervals after the first day of such Interest Period, and (ii) on
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(e)                                  Upon each Interest Determination Date, the
Administrative Agent shall determine the Eurodollar Rate for each Interest
Period applicable to the Loans to be made pursuant to the applicable Borrowing
and shall promptly notify the Borrower and the respective Lenders thereof.  Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

 

2.07                        Interest Periods.  At the time the Borrower gives
any Notice of Borrowing in respect of the making of any Loan (in the case of the
initial Interest Period applicable thereto) or on the third Business Day prior
to the expiration of an Interest Period applicable to such Loan (in the case of
any subsequent Interest Period) (provided that any such notice shall be deemed
to be given on a certain day only if given before 12:00 Noon (New York time)),
it shall have the right to elect, by giving the Administrative Agent notice
thereof, the interest period (each an “Interest Period”) applicable to such
Loan, which Interest Period shall, at the option of the Borrower, be a 1((or,
with the consent of the Administrative Agent, less than one) month, provided
that such no such consent shall be required for the initial Borrowing in respect
of any Collateral Vessel), 3 or 6 month period (or such other period as all the
Lenders may agree); provided that:

 

(i)                                     all Loans comprising a Borrowing shall
at all times have the same Interest Period;

 

(ii)                                  subject to clause (iii) below, each
Interest Period for any Loan after the initial Interest Period with respect
thereto shall commence on the day on which the immediately preceding Interest
Period applicable thereto expires;

 

(iii)                               if any Interest Period relating to a Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

 

(iv)                              if any Interest Period would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
first succeeding Business Day; provided, however, that if any Interest Period
for a Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

29

--------------------------------------------------------------------------------


 

(v)                                 no Interest Period in respect of any
Borrowing of Loans shall be selected which extends beyond the Maturity Date;

 

(vi)                              any Interest Period commencing less than one
month prior to the Maturity Date shall end on the Maturity Date;

 

(vii)                           if an Event of Default has occurred and is
continuing, unless the Required Lenders otherwise agree, the Interest Period
shall be one (1) month;

 

(viii)                        if, at any time, the Borrower shall select an
Interest Period of less than one month for any Loan, then the Eurodollar Rate
applicable to such Loan for such Interest Period shall be based on (x) the
Screen Rate at such time, if available, or (y) if the Screen Rate is not then
available, the rate supplied by the Reference Banks to the Administrative Agent
to determine the Eurodollar Rate for such Interest Period; and

 

(ix)                              no Interest Period shall be selected which
extends beyond any date upon which a scheduled repayment of Loans will be
required to be made under Section 4.02(a) or 4.02(b) if the aggregate principal
amount of Loans which have Interest Periods which will expire after such date
will be in excess of the aggregate principal amount of Loans then outstanding
less the aggregate amount of such required repayment on such date.

 

If upon the expiration of any Interest Period applicable to a Borrowing of
Loans, the Borrower has failed to elect a new Interest Period to be applicable
to such Loans as provided above, the Borrower shall be deemed to have elected a
one (1) month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.

 

2.08                        Increased Costs, Illegality, Market
Disruption, etc.  (a) In the event that any Lender shall have reasonably
determined in good faith (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto):

 

(i)                                     at any time, that such Lender shall
incur increased costs or reductions in the amounts received or receivable
hereunder with respect to any Loan because of, without duplication, the
introduction of or effectiveness of any Change in Law since the Closing Date in
any applicable law or governmental rule, regulation, order, guideline, directive
or request (whether or not having the force of law) concerning capital adequacy
or otherwise or in the interpretation or administration thereof and including
the introduction of any new law or governmental rule, regulation, order,
guideline or request, such as, for example, but not limited to:  (A) a change in
the basis of taxation of payment to any Lender of the principal of or interest
on such Loan or any other amounts payable hereunder (except for changes in the
rate of tax on, or determined by reference to, the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender or the
entity controlling such Lender is organized or in which the principal office of
such Lender or the entity controlling such Lender or such Lender’s applicable
lending office is located or any subdivision thereof or therein), but without
duplication of any amounts payable in respect of Taxes pursuant to Section 4.04,
(B) a change in official reserve requirements but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate, or (C) a change that will have the

 

30

--------------------------------------------------------------------------------


 

effect of increasing the amount of capital adequacy required or requested to be
maintained by such Lender, or any corporation controlling such Lender, based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder; or

 

(ii)                                  at any time, that the making or
continuance of any Loan has been made unlawful by any law or governmental rule,
regulation or order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, in the case of clause
(ii) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the Lenders). 
Thereafter (x) in the case of clause (i) above, the Borrower agrees (to the
extent applicable), to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased costs or reductions to such Lender or such
other corporation and (y) in the case of clause (ii) above, the Borrower shall
take one of the actions specified in Section 2.08(b) as promptly as possible
and, in any event, within the time period required by law.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.08(a) shall,
absent manifest error (but subject to Section 2.10 (to the extent applicable)),
be final and conclusive and binding on all the parties hereto.  Each Lender,
upon determining that any additional amounts will be payable pursuant to this
Section 2.08(a), will give prompt written notice thereof to the Borrower, which
notice shall show in reasonable detail the basis for the calculation of such
additional amounts;provided that, subject to the provisions of Section 2.10(b),
the failure to give such notice shall not relieve the Borrower from its
obligations hereunder.

 

(b)                                 At any time that any Loan is affected by the
circumstances described in Section 2.08(a)(i), the Borrower may, and in the case
of a Loan affected by the circumstances described in Section 2.08(a)(ii), the
Borrower shall, either (x) if the affected Loan is then being made initially,
cancel the respective Borrowing by giving the Administrative Agent telephonic
notice (confirmed in writing) on the same date or the next Business Day that
such Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.08(a)(i) or (ii) or (y) if the affected Loan is then
outstanding, upon at least three (3) Business Days’ written notice to the
Administrative Agent, in the case of any Loan, repay all outstanding Borrowings
(within the time period required by the applicable law or governmental rule,
governmental regulation or governmental order) which include such affected Loans
in full in accordance with the applicable requirements of Section 4.02; provided
that if more than one Lender is affected at any time in the same manner and to
the same extent, then all affected Lenders must be treated the same pursuant to
this Section 2.08(b).

 

(c)                                  If a Market Disruption Event occurs in
relation to a Loan for any Interest Period, then the rate of interest on each
Lender’s share of such Loan for the relevant Interest Period shall be the rate
per annum which is the sum of:

 

(i)                                     the Applicable Margin; and

 

31

--------------------------------------------------------------------------------


 

(ii)                                  the rate determined by each Lender and
notified to the Administrative Agent, which expresses the actual cost to each
such Lender of funding its participation in such Loan for a period equivalent to
such Interest Period from whatever source it may reasonably select.

 

(d)                                 If a Market Disruption Event occurs and the
Administrative Agent or the Borrower so require, the Administrative Agent and
the Borrower shall enter into negotiations (for a period of not more than 30
days) with a view to agreeing a substitute basis for determining the rate of
interest.  Any alternative basis agreed pursuant to the immediately preceding
sentence shall, with the prior consent of all the Lenders and the Borrower, be
binding on all parties.  If no agreement is reached pursuant to this clause (d),
the rate provided for in clause (c) above shall apply for the entire Interest
Period.

 

(e)                                  If any Reference Bank ceases to be a Lender
under this Agreement, (x) it shall cease to be a Reference Bank and (y) the
Administrative Agent shall, with the approval (which shall not be unreasonably
withheld) of the Borrower, nominate as soon as reasonably practicable another
Lender to be a Reference Bank in place of such Reference Bank.

 

2.09                        Compensation.  The Borrower agrees to compensate
each Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting and the calculation of such
compensation; provided that no Lender shall be required to disclose any
information that would be confidential or price sensitive), for all reasonable
and documented losses, expenses and liabilities (including, without limitation,
any such loss, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Loans but excluding any loss of anticipated profits) which such Lender may
sustain in respect of Loans made to the Borrower:  (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of Loans
does not occur on a date specified therefor in a Notice of Borrowing (whether or
not withdrawn by the Borrower or deemed withdrawn pursuant to Section 2.08(a));
(ii) if any prepayment or repayment (including any prepayment or repayment made
pursuant to Section 2.08(a), Section 4.01 or Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 9) of any of its Loans, or
assignment of its Loans pursuant to Section 2.11, occurs on a date which is not
the last day of an Interest Period with respect thereto; (iii) if any prepayment
of any of its Loans is not made on any date specified in a notice of prepayment
given by the Borrower; or (iv) as a consequence of any other Default or Event of
Default arising as a result of the Borrower’s failure to repay Loans or make
payment on any Note held by such Lender when required by the terms of this
Agreement.

 

2.10                        Change of Lending Office; Limitation on Additional
Amounts.  (a)  Each Lender agrees that on the occurrence of any event giving
rise to the operation of Section 2.08(a), Section 2.08(b) or Section 4.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
good faith efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage (other than any such
disadvantage that is immaterial and any cost that is reimbursed by the
Borrower), with the object of avoiding the consequence of the

 

32

--------------------------------------------------------------------------------


 

event giving rise to the operation of such Section.  Nothing in this
Section 2.10 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender provided in Sections 2.08 and 4.04.

 

(b)                                 Notwithstanding anything to the contrary
contained in Sections 2.08, 2.10 or 4.04 of this Agreement, unless a Lender
gives notice to the Borrower that it is obligated to pay an amount under any
such Section within 180 days of the later of (x) the date the Lender incurs the
respective increased costs, Taxes, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital or (y) the date
such Lender has actual or constructive knowledge of its incurrence of the
respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 2.08, 2.09 or 4.04, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs 180 days prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 2.08, 2.09 or 4.04, as the case may be.  This Section 2.10(b) shall have
no applicability to any Section of this Agreement other than said Sections 2.08,
2.09 and 4.04.

 

2.11                         Replacement of Lenders.  (x)  If any Lender becomes
a Defaulting Lender, (y) upon the occurrence of any event giving rise to the
operation of Section 2.08(a), Section 2.08(b) or Section 4.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders, or (z) as
provided in Section 11.13(b) in the case of certain refusals by a Lender to
consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower shall have the right, if no Event of Default will exist immediately
after giving effect to the respective replacement, to either replace such Lender
(the “Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) reasonably acceptable
to the Administrative Agent, provided that:

 

(i)                                     at the time of any replacement pursuant
to this Section 2.11, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 11.04(b) (and with all
fees payable pursuant to said Section 11.04(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum (without duplication) of (x) an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of the Replaced Lender, and
(y) an amount equal to all accrued, but unpaid, Commitment Commission owing to
the Replaced Lender pursuant to Section 3.01; and

 

(ii)                                  all obligations of the Borrower due and
owing to the Replaced Lender at such time (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement.

 

33

--------------------------------------------------------------------------------


 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.11, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.11 and Section 11.04.  Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to (i) the Replacement Lender of the appropriate Note or Notes executed
by the Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.08, 2.09, 4.04 and 11.01), which shall survive as to such
Replaced Lender.

 

SECTION 3.                            Commitment Commission; Fees.

 

3.01                        Commitment Commission; Fees.  (a)  The Borrower
agrees to pay the Administrative Agent for distribution to each Non-Defaulting
Lender a commitment commission (the “Commitment Commission”) for the period from
the Closing Date to and including the Maturity Date computed at a per annum rate
equal to 40% of the Applicable Margin of the daily Unutilized Commitment, in
each case, of such Non-Defaulting Lender.  Accrued Commitment Commission shall
be due and payable in arrears on each Payment Date and on the Maturity Date (or,
if earlier, the date upon which the Total Commitments are terminated).

 

(b)                                 The Borrower shall pay to the Administrative
Agent, for the Administrative Agent’s own account, such other fees as have been
agreed to in writing by the Borrower and the Administrative Agent.

 

3.02                        [Reserved]

 

3.03                        Mandatory Reduction of Commitments.(a)[Reserved]

 

(b)                                 In addition to any other mandatory
commitment reductions pursuant to this Section 3.03, the Total Term Loan
Commitment shall terminate in its entirety on the Term Loan Commitment
Termination Date.

 

(c)                                  [Reserved].

 

(d)                                 In addition to any other mandatory
commitment reductions pursuant to this Section 3.03, on each Borrowing Date on
which Term Loans are incurred, the Total Term Loan Commitment shall be
permanently reduced by the aggregate principal amount of the Term Loans made on
such Borrowing Date.

 

(e)                                  Each reduction to, or termination of, the
Total Term Loan Commitment or the Total Revolving Loan Commitment, as
applicable, pursuant to this Section 3.03 shall be applied to proportionately
reduce or terminate, as the case may be, the Term Loan Commitment or Revolving
Loan Commitment, as applicable, of each Lender with such a Commitment.

 

34

--------------------------------------------------------------------------------


 

(f)                                   The Credit Facilities shall terminate in
their entirety on the Maturity Date.

 

SECTION 4.                            Prepayments; Payments; Taxes.

 

4.01                        Voluntary Prepayments. (a) The Borrower shall have
the right to prepay the Loans, without premium or penalty except as provided by
law, in whole or in part at any time and from time to time on the following
terms and conditions:

 

(i)                                     the Borrower shall give the
Administrative Agent, prior to 12:00 Noon (New York time) at its Notice Office,
at least three (3) Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay such Loans, which notice
shall specify whether Term Loans or Revolving Loans shall be prepaid, the amount
of such prepayment and the specific Borrowing or Borrowings pursuant to which
such Loans were made, which notice the Administrative Agent shall promptly
transmit to each of the Lenders;

 

(ii)                                  each partial prepayment of Term Loans or
Revolving Loans pursuant to this Section 4.01 shall be in an aggregate principal
amount of at least $1,000,000 (or such lesser amount as is acceptable to the
Administrative Agent in any given case) or integral multiples of $1,000,000;

 

(iii)                               at the time of any prepayment of Loans
pursuant to this Section 4.01 which occurs on any date other than the last day
of the Interest Period applicable thereto, the Borrower shall pay the amounts
required pursuant to Section 2.09;

 

(iv)                              except as expressly provided in clause
(v) below, each prepayment pursuant to this Section 4.01 in respect of any of
the Revolving Loan or the Term Loan, as applicable, made pursuant to a Borrowing
shall be applied pro rata to such Revolving Loan or Term Loan, as the case may
be, comprising such Borrowing, provided that at the Borrower’s election in
connection with any prepayment of Loans pursuant to this Section 4.01, such
prepayment shall not, so long as no Event of Default then exists, be applied to
any Loan of a Defaulting Lender until all other Loans of Non-Defaulting Lenders
have been repaid in full; and

 

(v)                                 In the event of a refusal by a Lender to
consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders as
(and to the extent) provided in Section 11.13(b), the Borrower may, upon five
(5) Business Days’ prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders) repay all Loans, together with accrued and unpaid interest,
Fees, and other amounts owing to such Lender in accordance with, and subject to
the requirements of, said Section 11.13(b) so long as (I) all Commitments of
such Lender are terminated concurrently with such repayment pursuant to
Section 4.02(g) (at which time Schedule I hereto shall be deemed modified to
reflect the changed Commitments) and (II) the consents, if any, required under
Section 11.13(b) in connection with the repayment pursuant to this clause
(b) have been obtained except that to the extent such Lender has been replaced
by a Replacement Lender, the Total Commitment shall not be reduced.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Term Loans prepaid pursuant to this
Section 4.01 may not be reborrowed.  Revolving Loans prepaid pursuant to
Section 4.01(a) may be reborrowed until the Maturity Date subject to compliance
with the terms and conditions of this Agreement.

 

4.02                        Mandatory Repayments and Commitment Reductions.

 

(a)                                 (i) On any day on which the sum of the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date) exceeds the Available
Revolving Loan Commitment at such time, the Borrower shall prepay Revolving
Loans on such day in an amount equal to such excess and (ii) on each Payment
Date the Total Revolving Loan Commitment shall be reduced and otherwise repaid
as set forth in Section 4.02(i).

 

(b)                                 In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 4.02, the Borrower
shall be required to repay the Term Loan, in Dollars in equal installments on
each Payment Date commencing on the Payment Date that is three months after the
Delivery Date of the applicable Term Loan Vessel to which such Term Loan
relates, each such installment payment being equal to 1/60th of such Term Loan
with the last payment installment being in an amount necessary to repay such
Term Loan in full to be made on the Maturity Date.

 

(c)                                  In addition to any other mandatory
repayments or commitment reductions required pursuant to this Section 4.02, but
without duplication, on (i) the Business Day following the date of any
Collateral Disposition involving a Collateral Vessel (other than a Collateral
Disposition constituting an Event of Loss) and (ii) the earlier of (A) the date
which is 180 days following any Collateral Disposition constituting an Event of
Loss involving a Collateral Vessel and (B) the date of receipt by the Borrower,
any Subsidiary Guarantor or the Administrative Agent of the insurance proceeds
relating to such Event of Loss, the Borrower shall, (i) if the Collateral Vessel
is a Term Loan Vessel, repay an aggregate principal amount of outstanding Term
Loans related to that Term Loan Vessel or (ii) if the Collateral Vessel is a
Revolving Loan Vessel, reduce Revolving Loan Commitments or prepay any Revolving
Loans, as applicable, in an amount equal to the then aggregate outstanding
Revolving Loan multiplied by a fraction, the numerator of which is the appraised
value of the Revolving Loan Vessel subject to such Collateral Disposition and
the denominator of which is the aggregate of the Appraised Value of all
Revolving Loan Vessels then securing the Credit Facility.

 

(d)                                 Upon cancellation or repudiation of any
Shipbuilding Contract in connection with a Term Loan Vessel, the Term Loan
Commitment related to such Term Loan Vessel (calculated on a pro rata basis)
shall immediately be reduced and cancelled.

 

(e)                                  Upon the occurrence of an Event of Default
resulting from a breach of Section 8.07(d), the Borrower shall be required to
immediately repay the Loans in accordance with the requirements of
Section 4.02(k) in an amount required to cure such Event of Default, provided
that it is understood and agreed that the requirement to repay Loans under this
Section 4.02(e) shall not be deemed to be a waiver of any other right or remedy
that any Lender may have as a result of an Event of Default resulting from a
breach of Section 8.07(d).

 

36

--------------------------------------------------------------------------------


 

(f)                                   In addition to any other mandatory
repayments or commitment reductions required pursuant to this Section 4.02, upon
a Change of Control, (i) the Borrower shall be required to repay the outstanding
principal amount of the Loans in their entirety within 60 days after the date of
such Change of Control and (ii) the Credit Facilities shall terminate.

 

(g)                                  If, in any applicable jurisdiction, it
becomes impossible or unlawful for any Lender or its affiliates to perform any
of its obligations as contemplated in relation to the Credit Facilities or to
fund or maintain its participation in the Loans, such Lender’s Unutilized
Commitment shall be immediately reduced and cancelled and the Loans attributable
to such Lender shall be immediately due and payable.

 

(h)                                 With respect to each repayment of Loans
required by this Section 4.02, the Borrower may designate the specific Borrowing
or Borrowings pursuant to which such Loans were made, provided that
(i) repayments of Loans pursuant to this Section 4.02 may only be made on the
last day of an Interest Period applicable thereto unless all Loans of the
relevant Revolving Loan or Term Loan with Interest Periods ending on such date
of required repayment have been paid in full and (ii) each repayment of any
Loans comprising a Borrowing shall be applied pro rata among such Loans.  In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the preceding provisions of this
clause (h), make such designation in its sole reasonable discretion with a view,
but no obligation, to minimize breakage costs owing pursuant to Section 2.09.

 

(i)                                     On the First Reduction Date and on each
of the Subsequent Reduction Dates the total amount of the Revolving Loan
Facility available for drawing shall be reduced by an amount calculated by
amortizing the initial available amount of the Revolving Credit Facility (x) on
a straight-line basis (y) over a period commencing on the Closing Date and
ending on that date at which the average age of the Revolving Loan Vessels would
be 17 years in accordance with the reduction schedule as set out on Schedule
VIII. The Borrower shall also make a mandatory repayment of principal on the
First Reduction Date and on each Subsequent Reduction Date such that the
outstanding principal amount of the Revolving Loan Facility is not in excess of
the principal amount set forth on Schedule VIII on and after such First
Reduction Date and each Subsequent Reduction Date as set forth on Schedule VIII.
On the Maturity Date, the Revolving Loan Facility available shall be reduced to
zero and the Borrower shall repay the Administrative Agent for the ratable
account of the Lenders the aggregate principal amount of the Revolving Loan then
outstanding.

 

(j)                                    Upon at least three (3) Business Days’
prior notice to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, at any time or from time to time, without premium
or penalty, to terminate or reduce (i) the Term Loan Commitments, in whole or in
part prior to the Term Loan Commitment Termination Date, in integral multiples
of $1,000,000 in the case of partial reductions to the Term Loan Commitments
and/or (ii) the Unutilized Revolving Loan Commitment, in whole or in part prior
to the Maturity Date, in integral multiples of $1,000,000 in the case of partial
reductions to the Revolving Loan Commitments, provided that,

 

37

--------------------------------------------------------------------------------


 

in each case, such reduction shall apply proportionately to permanently reduce
the Commitment, as applicable, of each Lender. Such permanent reductions of the
Unutilized Revolving Loan Commitments shall be applied to scheduled reductions
of the Revolving Loan Commitment set out in Schedule VIII pro rata among all
scheduled amortization.

 

(k)                                 Mandatory prepayments made in accordance
with the terms of this Section 4.02 in respect of any of the Revolving Loan or
the Term Loan, as applicable, shall be applied, pro rata between such Revolving
Loan or Term Loan, as the case may be, and as against any scheduled reductions
of the Revolving Loan Commitment set out on Schedule VIII pro rata among all
scheduled amortization and the Available Revolving Loan Commitment shall be
reduced accordingly.

 

4.03                        Method and Place of Payment. Except as otherwise
specifically provided herein, all payments under this Agreement or any Note
shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto not later than 12:00 Noon (New York time) on the date
when due and shall be made in Dollars in immediately available funds at the
Payment Office of the Administrative Agent or such other office in the State of
New York as the Administrative Agent may hereafter designate in writing. 
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

 

4.04                        Net Payments; Taxes.

 

All payments made by any Obligor hereunder or under any Note will be made
without setoff, counterclaim or other defense. All such payments will be made
free and clear of, and without deduction or withholding for any Taxes imposed
with respect to such payments unless required by applicable law. If applicable
law requires the deduction or withholding of any Taxes from or in respect of any
sum payable under any Note, then:

 

(i)                                     the Borrower shall be entitled to make
such deduction or withholding,

 

(ii)                                  the Borrower shall pay the full amount
deducted or withheld to the relevant taxing authority and

 

(iii)                               in the case of any Indemnified Taxes or
Other Taxes, the Borrower agrees to pay the full amount of such Indemnified
Taxes and Other Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Indemnified Taxes and Other
Taxes, will not be less than the amount provided for herein or in such Note.

 

If any amounts are payable in respect of Indemnified Taxes or Other Taxes
pursuant to the preceding sentence, the Borrower agrees to reimburse each
Lender, upon the written request of such Lender, for Taxes imposed on or
measured by the net income of such Lender pursuant to

 

38

--------------------------------------------------------------------------------


 

the laws of the jurisdiction in which such Lender is organized or in which the
principal office or applicable lending office of such Lender is located or under
the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of Taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence. The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower will furnish to the Administrative Agent within 45 days after the date
of payment of any Indemnified Taxes or Other Taxes is due pursuant to applicable
law certified copies of Tax receipts evidencing such payment by the Borrower.

 

(b)                                 Without duplicating the payments under
subsection (a) above, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise (in the nature of a
documentary or similar Tax), property, intangible, filing or mortgage recording
Taxes or charges or similar levies imposed by any Governmental Authority which
arise from the execution, delivery, performance, enforcement or registration of,
or otherwise with respect to, any Note excluding (i) such amounts imposed in
connection with an Assignment and Assumption Agreement, grant of a
participation, transfer or assignment to or designation of a new applicable
lending office or other office for receiving payments under any Note, except to
the extent that any such change is requested in writing by a Borrower
and (ii) the registration or presentation of a Note that is mandatorily required
by law (all such non-excluded Taxes described in this Section 4.04(b) being
referred to as “Other Taxes”).

 

(c)                                  Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Recipient, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Recipient is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Recipient’s reasonable judgment
such completion, execution or submission would subject such

 

39

--------------------------------------------------------------------------------


 

Recipient to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.

 

(d)                                 If the Administrative Agent or a Lender
determines in its sole discretion that it has actually received or realized a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by an Obligor or with respect to which such Obligor has paid
additional amounts pursuant to Section 4.04(a), it shall pay over such refund to
such Obligor (but only to the extent of indemnity payments made, or additional
amounts paid, by such Obligor under Section 4.04(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund) as is determined in the sole
discretion of the Administrative Agent or Lender in good faith, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  In the event the Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority, then
such Obligor, upon the written request of the Administrative Agent or such
Lender, agrees to repay within 30 days the amount paid over to such Obligor
(without interest other than any interest imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender.  Nothing in this
Section 4.04(d) shall require a Lender to disclose any confidential information
(including, without limitation, its Tax returns or its calculations).

 

(e)                                  If a payment made to a Lender under any
Note would be subject to withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code or an
intergovernmental agreement) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (e), if any applicable law
requires the deduction or withholding of any Taxes from or in respect of any sum
payable upon the Note, including any Taxes imposed under FATCA, the
Administrative Agent shall be entitled to make deductions or withholding.
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(f)                                   Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.04(a) relating to the maintenance of a
Participant Register and (iii) any Taxes excluded in
Section 4.04(a) attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Note, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally

 

40

--------------------------------------------------------------------------------


 

imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Note or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this paragraph (f).

 

4.05                        Application of Proceeds.  (a)  All monies collected
by the Security Agent upon any sale or other disposition of the Collateral of
each Obligor, together with all other monies received by the Administrative
Agent or Security Agent under and in accordance with this Agreement and the
other Credit Documents (except to the extent (i) such monies are for the account
of the Administrative Agent or Security Agent only or (ii) released in
accordance with the applicable provisions of this Agreement or any other Credit
Document), shall be applied to the payment of the Secured Obligations in
accordance as follows:

 

(i)                                     first, to the payment of all amounts
owing the Security Agent of the type described in clauses (c) and (d) of the
definition of “Secured Obligations”;

 

(ii)                                  second, to the extent proceeds remain
after the application pursuant to the preceding clause (i), an amount equal to
the outstanding Credit Document Obligations shall be paid to the Lenders as
provided in Section 4.05(d) hereof, with each Lender receiving an amount equal
to such outstanding Credit Document Obligations or, if the proceeds are
insufficient to pay in full all such Credit Document Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

(iii)                               third, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) and (ii), an amount equal
to the outstanding Other Obligations shall be paid to the Other Creditors as
provided in Section 4.05(d) hereof, with each Other Creditor receiving an amount
equal to such outstanding Other Obligations or, if the proceeds are insufficient
to pay in full all such Other Obligations, its Pro Rata Share of the amount
remaining to be distributed; and

 

(iv)                              fourth, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) through (iii), inclusive,
and following the termination of this Agreement and the Credit Documents in
accordance with their terms, to the relevant Obligor or to whomever may be
lawfully entitled to receive such surplus.

 

(b)                                 For purposes of this Agreement, “Pro Rata
Share” shall mean, when calculating a Secured Creditor’s portion of any
distribution or amount, that amount (expressed as a percentage) equal to a
fraction the numerator of which is the then unpaid amount of such Secured
Creditor’s Credit Document Obligations or Other Obligations, as the case may be,
and the denominator of which is the then outstanding amount of all Credit
Document Obligations or Other Obligations, as the case may be.

 

(c)                                  When payments to Secured Creditors are
based upon their respective Pro Rata Shares, the amounts received by such
Secured Creditors hereunder shall be applied (for

 

41

--------------------------------------------------------------------------------

 


 

purposes of making determinations under this Section 4.05 only) (i) first, to
their Credit Document Obligations and (ii) second, to their Other Obligations. 
If any payment to any Secured Creditor of its Pro Rata Share of any distribution
would result in overpayment to such Secured Creditor, such excess amount shall
instead be distributed in respect of the unpaid Credit Document Obligations or
Other Obligations, as the case may be, of the other Secured Creditors, with each
Secured Creditor whose Credit Document Obligations or Other Obligations, as the
case may be, have not been paid in full to receive an amount equal to such
excess amount multiplied by a fraction the numerator of which is the unpaid
Credit Document Obligations or Other Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Credit Document
Obligations or Other Obligations, as the case may be, of all Secured Creditors
entitled to such distribution.

 

(d)           All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent under this Agreement for the
account of the Lender Creditors, and (y) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Other Creditors or, in the absence of such a Representative, directly to
the Other Creditors.

 

(e)           For purposes of applying payments received in accordance with this
Section 4.05, the Security Agent shall be entitled to rely upon (i) the
Administrative Agent under this Agreement and (ii) the Representative for the
Other Creditors or, in the absence of such a Representative, upon the Other
Creditors for a determination (which the Administrative Agent, each
Representative for any Other Creditors and the Secured Creditors agree (or shall
agree) to provide upon request of the Security Agent) of the outstanding Credit
Document Obligations and Other Obligations owed to the Lender Creditors or the
Other Creditors, as the case may be.  Unless it has actual knowledge (including
by way of written notice from an Other Creditor) to the contrary, the Security
Agent, shall be entitled to assume that no Hedging Agreements are in existence.

 

(f)            It is understood and agreed that each Obligor shall remain
jointly and severally liable to the extent of any deficiency between the amount
of the proceeds of the Collateral pledged and Liens granted by it under and
pursuant to the Security Documents and the aggregate amount of the Secured
Obligations of such Obligor.

 

SECTION 5.         Conditions Precedent.

 

5.01        Closing Date.  This Agreement shall become effective on the date on
which each of the following conditions is satisfied:

 

(a)           Credit Agreement. The Borrower, the Administrative Agent and each
of the Lenders who are initially parties hereto shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent.

 

(b)           Officer’s Certificates. The Administrative Agent shall have
received  a certificate in form and substance reasonably acceptable to the
Administrative Agent signed by an Authorized Officer of the Borrower, with
appropriate insertions, together with copies of the

 

42

--------------------------------------------------------------------------------


 

Organizational Documents of the Borrower and the resolutions of the Borrower
referred to in such certificate authorizing the consummation of the Transaction
and certifying that the conditions set forth in Sections 5.01(d), (e), (h) and
(i) are satisfied (to the extent that, in each case, such conditions are not
required to be acceptable (reasonably or otherwise) to the Administrative
Agent).

 

(c)           PATRIOT Act.  The Obligors shall have provided, or procured the
supply of, the “know your customer” information required pursuant to the PATRIOT
Act, to each of the Lenders and the Administrative Agent in connection with
their respective internal compliance regulations thereunder or other information
requested by any Lender or the Administrative Agent to satisfy related checks
under all applicable laws and regulations pursuant to the transactions
contemplated hereby, in each case to the extent requested by any Lender or the
Administrative Agent not later than 5 days prior to the Closing Date.

 

(d)           Material Adverse Effect. Since June 30, 2014, nothing shall have
occurred (and neither the Administrative Agent nor any of the Lenders shall have
become aware of any condition or circumstance not previously known to it or
them) which the Administrative Agent or the Required Lenders shall determine has
had a Material Adverse Effect.

 

(e)           Litigation.  On and as of the Closing Date, no litigation with
respect to any Obligor shall be pending or, to the knowledge of any Obligor,
threatened with respect to this Agreement or any other Credit Document or with
respect to the Transaction or which the Administrative Agent or the Required
Lenders shall determine has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(f)            [Reserved]

 

(g)           Solvency Certificate.  On the Closing Date, the Borrower shall
cause to be delivered to the Administrative Agent a solvency certificate from an
Authorized Officer of the Borrower, substantially in the form of Exhibit M,
which shall be addressed to the Administrative Agent and dated as of the Closing
Date, setting forth the conclusion that, after giving effect to the Transaction
and the incurrence of all the financings contemplated hereby, each Obligor
individually (after giving effect to rights of contribution and subrogation) and
the Borrower and its Subsidiaries taken as a whole, are not insolvent and will
not be rendered insolvent by the incurrence of such indebtedness, and will not
be left with unreasonably small capital with which to engage in its business and
will not have incurred debts beyond its ability to pay such debts as they
mature.

 

(h)           Approvals. On and as of the Closing Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Transaction, the Loans, and the granting of Liens under the
Credit Documents shall have been obtained and remain in effect, and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which, in the reasonable judgment
of the Administrative Agent, restrains, prevents or imposes materially adverse
conditions upon the consummation of the Transaction, the making of the Loans and
the performance by the Obligors of the Credit Documents.  In addition, there
shall not exist any

 

43

--------------------------------------------------------------------------------


 

judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the consummation of the Transaction,
the making of the Loans or the performance by the Obligors of the Credit
Documents.

 

(i)            No Default or Event of Default; Representations and Warranties.
On and as of the Closing Date (i) there shall exist no Default or Event of
Default and (ii) all representations and warranties contained herein or in any
other Credit Document shall be true and correct in all material respects (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date,  or is only applicable as of the Initial
Borrowing Date, shall be required to be true and correct in all material
respects only as of such specified date).

 

5.02        Conditions to the Initial Borrowing Date.  The obligation of each
Lender to make the Loans on the Initial Borrowing Date is subject to the
satisfaction of each of the following conditions:

 

(a)           Closing Date; Existing Facility.  On or prior to the Initial
Borrowing Date, (i) the Closing Date shall have occurred, (ii) there shall have
been delivered to the Administrative Agent for the account of each of the
Lenders that has requested same the appropriate Term Note and/or Revolving Note
executed by the Borrower, in each case in accordance with Section 2.04, and
(iii) satisfactory arrangements shall have been made by the Borrower to repay
the Existing Facility in full on such date.

 

(b)           Credit Facility Subscription. The Bookrunner shall have received
commitments from Lenders in an amount sufficient to fully subscribe the Credit
Facility.

 

(c)           Security Documents.  The Security Documents shall have been
executed and delivered in form, scope and substance reasonably satisfactory to
the Administrative Agent and the Lenders such that the Lenders shall have a
first priority perfected security interest in the property purported to be
covered thereby, and shall use commercially reasonable efforts to provide
appropriate notices and consents related thereto, together granting a security
interest and lien on all of such Obligor’s present and future Earnings
Collateral and Insurance Collateral in each case together with proper Financing
Statements (Form UCC-1) in form for filing under the UCC or in other appropriate
filing offices of each jurisdiction as may be necessary to perfect the security
interests purported to be created thereby; with such exceptions as are
reasonably acceptable to the Administrative Agent and the Lenders.

 

(d)           Vessel Documentation.  The Administrative Agent shall have
received (i) certificates of ownership and class (with the appropriate
notations) from the appropriate authorities showing the registered ownership of
each Revolving Loan Vessel and the classification status thereof from an
Acceptable Classification Society indicating that such Collateral Vessel meets
the criteria specified in Section 7.14(c); (ii) results of maritime registry
searches with respect to the Revolving Loan Vessels (which results shall be
acceptable to the Administrative Agent), (iii) a certificate of ownership and
encumbrance or, as applicable, the transcript of registry with respect to such
Revolving Loan Vessel; (iv) immediately after the

 

44

--------------------------------------------------------------------------------


 

registration of the Collateral Vessel Mortgage over the applicable Collateral
Vessel, a certificate of ownership and encumbrance or, as applicable, the
transcript of registry with respect to such Revolving Loan Vessel indicating no
record liens other than Liens in favor of the Security Agent and/or the Lenders
and Permitted Liens; (v) a report, in form and scope acceptable to the
Administrative Agent, from a reputable insurance consultant appointed by the
Administrative Agent with respect to the insurance maintained in respect of the
Revolving Loan Vessels, together with a certificate from insurance brokers
acceptable to the Administrative Agent certifying that such insurances (a) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as is acceptable to the
Administrative Agent and (b) conform with requirements of the Required
Insurances and the Collateral Vessel Mortgage taken for the benefit of the
Lenders in the respective Revolving Loan Vessel; (vi) certified copies of all
agreements related to the technical and commercial management of each Collateral
Vessel to which the Borrower or a Subsidiary Guarantor is a party; and
(vii) certified copies of all ISM Code and ISPS Code documentation for each
Revolving Loan Vessel; and

 

(e)           Collateral Vessel Mortgage.  The Obligor that owns a Collateral
Vessel shall have duly authorized, executed and delivered, and caused to be
recorded in the appropriate vessel registry a Collateral Vessel Mortgage with
respect to such Collateral Vessel and such Collateral Vessel Mortgage shall be
effective to create in favor of the Security Agent and/or the Lenders a legal,
valid and enforceable first priority security interest, in and lien upon such
Collateral Vessel, subject only to Permitted Liens.

 

(f)            Appraisals.  The Administrative Agent shall have received
Appraisals not older than thirty (30) days from two Approved Appraisers in
acceptable scope, form and substance, stating the then current fair market value
of the Revolving Loan Vessels on an individual charter-free basis. It being
acknowledged that the Appraisals obtained by the Administrative Agent and set
forth on Schedule VI to this Agreement shall satisfy the requirements of this
Section 5.02(f).

 

(g)           Material Adverse Effect.  Since September 30, 2014, nothing shall
have occurred (and neither the Administrative Agent nor any of the Lenders shall
have become aware of any condition or circumstance not previously known to it or
them) which the Administrative Agent or the Required Lenders shall determine has
had a Material Adverse Effect.

 

(h)           Litigation.  No litigation by any entity (private or governmental)
shall be pending or threatened with respect to any Obligor or any of its
subsidiaries which the Administrative Agent or the Required Lenders shall
determine has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

(i)            Legal Opinions. The Administrative Agent shall have received, on
behalf of itself and the Lenders, the following legal opinions:

 

(i) special New York counsel to the Borrower and the Obligors (which shall be
Kramer Levin Naftalis & Frankel LLP or another New York law firm reasonably
acceptable to the Administrative Agent), an opinion

 

45

--------------------------------------------------------------------------------


 

addressed to the Administrative Agent and each of the Lenders and dated as of
the initial Borrowing Date;

 

(ii) special Republic of the Marshall Islands counsel to each of the Obligors
(which shall be Reeder & Simpson P.C. or another law firm qualified to render an
opinion as to the Republic of the Marshall Islands law reasonably acceptable to
the Administrative Agent), an opinion addressed to the Administrative Agent and
each of the Lenders and dated as of the initial Borrowing Date, and

 

(iii)  if applicable, counsel to each of the Obligors in the jurisdiction of the
flag of such Collateral Vessel (other than the Marshall Islands, which is
covered by the opinion in clause (ii)), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the initial
Borrowing Date for such Collateral Vessel covering such matters as shall be
required by the Administrative Agent

 

in each case which shall be in form and substance reasonably acceptable to the
Administrative Agent;

 

(j)            Corporate Documentation. The Administrative Agent shall have
received copies of the Organizational Documents of each Subsidiary Guarantor. to
the extent not previously delivered, the Administrative Agent shall have
received (i) a certificate, dated the relevant Borrowing Date and reasonably
acceptable to the Administrative Agent, signed by an Authorized Officer of each
Obligor with appropriate insertions, together with copies of the Organizational
Documents of such Obligor and the resolutions of such Obligor referred to in
such certificate authorizing the consummation of the Transaction, and
(ii) copies of governmental approvals (if any) and good standing certificates
which the Administrative Agent may have reasonably requested in connection
therewith.

 

(k)           Fees.  All fees and all other reasonable fees and documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
legal fees and expenses of Seward & Kissel LLP and other local counsel to the
Administrative Agent) and other compensation due and payable on or prior to the
Initial Borrowing Date, in each case, payable to the Administrative Agent, the
Security Agent, the Lead Arrangers and the Lenders in respect of the
transactions contemplated by this Agreement to the extent reasonably invoiced at
least two (2) Business Days prior to the Initial Borrowing Date.

 

(l)            Solvency Certificate. The Borrower shall cause to be delivered to
the Administrative Agent a solvency certificate from an Authorized Officer of
the Borrower, substantially in the form of Exhibit M, which shall be addressed
to the Administrative Agent and dated as of the Initial Borrowing Date, setting
forth the conclusion that, after giving effect to the Transaction and the
incurrence of all the financings contemplated hereby, each Obligor individually
(after giving effect to rights of contribution and subrogation) and the Borrower
and its Subsidiaries taken as a whole, are not insolvent and will not be
rendered insolvent by the incurrence of such indebtedness, and will not be left
with unreasonably small capital with which

 

46

--------------------------------------------------------------------------------


 

to engage in its business and will not have incurred debts beyond its ability to
pay such debts as they mature.

 

(m)          Approvals. All necessary governmental (domestic and foreign) and
third party approvals and/or consents in connection with the Transaction, the
Loans, and the granting of Liens under the Credit Documents shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which, in the reasonable judgment of the Administrative Agent,
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction, the making of the Loans and the performance by
the Obligors of the Credit Documents.  In addition, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the consummation of the Transaction,
the making of the Loans or the performance by the Obligors of the Credit
Documents.

 

(n)           No Conflicts.  On the Initial Borrowing Date, after giving effect
to the consummation of the Transaction, the making of the Loans and the
performance by the Obligors of the Credit Documents, the financings incurred in
connection therewith and the other transactions contemplated hereby, there shall
be no conflict with, or default under any material agreement to which the
Borrower or any Subsidiary Guarantor is a party.

 

(n)           Perfection. All filings, deliveries of instruments and other
actions necessary or desirable in the reasonable opinion of the Security Agent
to perfect and preserve the security interests described in clauses (b) through
and (e) above shall have been duly effected and the Security Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Security Agent.

 

(o)           Maximum Leverage Ratio. The Administrative Agent shall have
received evidence satisfactory  to it that as of the fiscal quarter ending
September 30, 2014, the ratio of Financial Indebtedness to Value Adjusted Total
Assets provided for under Section 8.07(c) was not greater than 0.70 to 1.00 (it
being acknowledged that  any compliance certificate delivered to the
Administrative Agent  under the Existing Facility evidencing such compliance
shall be deemed satisfactory evidence).

 

5.03        Conditions to each Term Loan Borrowing Date.  The obligation of each
Lender to make a Term Loan on the Delivery Date of a Term Loan Vessel is subject
to the satisfaction of each of the following conditions:

 

(a)           Closing Date. On or prior to each Delivery Date, (i) the Closing
Date shall have occurred and (ii) there shall have been delivered to the
Administrative Agent for the account of each of the Lenders that has requested
same, the Term Note executed by the Borrower, in each case in accordance with
Section 2.04(a).

 

(b)           Delivery of Collateral Vessel. The relevant Subsidiary Guarantor
shall have received or shall receive substantially simultaneously with the
release of the Term Loan to

 

47

--------------------------------------------------------------------------------


 

the Builder’s Bank in accordance with the terms of Section 2.01(a) on the
Delivery Date with respect to the relevant Term Loan Vessel, title to such Term
Loan Vessel, and such Subsidiary Guarantor shall at such time be the record and
beneficial owner of such Term Loan Vessel free and clear of all liens other than
the Permitted Liens.

 

(c)           Security Documents. The Security Documents for the respective Term
Loan Vessel shall have been executed and delivered in form, scope and substance
satisfactory to the Administrative Agent and the Lenders such that the Lenders
shall have a first priority perfected security interest in the property
purported to be covered thereby, and shall use commercially reasonable efforts
to provide appropriate notices and consents related thereto, together granting a
security interest and lien on all of such Obligor’s present and future Earnings
Collateral and Insurance Collateral in each case together with proper Financing
Statements (Form UCC-1) in form for filing under the UCC or in other appropriate
filing offices of each jurisdiction as may be necessary to perfect the security
interests purported to be created thereby; with such exceptions as are
reasonably acceptable to the Administrative Agent and the Lenders.

 

(d)           Vessel Documentation. The Administrative Agent shall have received
on or before the Delivery Date: (i) certificates of ownership and class (with
the appropriate notations) from the appropriate authorities showing the
registered ownership of each Term Loan Vessel and the classification status
thereof from an Acceptable Classification Society indicating that such Term Loan
Vessel meets the criteria specified in Section 7.14(c); (ii) results of maritime
registry searches with respect to the Term Loan Vessel (which results shall be
acceptable to the Administrative Agent), (iii) a certificate of ownership and
encumbrance or, as applicable, the transcript of registry with respect to such
Term Loan Vessel and (iv) immediately after the registration of the Collateral
Vessel Mortgage over the applicable Term Loan Vessel, a certificate of ownership
and encumbrance or, as applicable, the transcript of registry with respect to
such Term Loan Vessel indicating no record liens other than Liens in favor of
the Security Agent and/or the Lenders and Permitted Liens; (v) a report, in form
and scope acceptable to the Administrative Agent, from a reputable insurance
consultant appointed by the Administrative Agent with respect to the insurance
maintained in respect of the Term Loan Vessel, together with a certificate from
insurance brokers acceptable to the Administrative Agent certifying that such
insurances (a) are placed with such insurance companies and/or underwriters
and/or clubs, in such amounts, against such risks, and in such form, as is
acceptable to the Administrative Agent and (b) conform with requirements of the
Required Insurances and the Collateral Vessel Mortgage taken for the benefit of
the Lenders in the respective Term Loan  Vessel; (vi) certified copies of all
agreements related to the technical and commercial management of the applicable
Term Loan Vessel to which the Borrower or a Subsidiary Guarantor is a party; and
(vii) certified copies of all ISM Code and ISPS Code documentation for the
applicable Term Loan Vessel; and

 

(e)           Collateral Vessel Mortgage. The Obligor that owns the Term Loan
Vessel shall have duly authorized, executed and delivered, and caused to be
recorded in the appropriate vessel registry a Collateral Vessel Mortgage with
respect to such Term Loan Vessel and such Collateral Vessel Mortgage shall be
effective to create in favor of the Security Agent and/or the Lenders a legal,
valid and enforceable first priority security interest, in and lien upon such
Term Loan  Vessel, subject only to Permitted Liens.

 

48

--------------------------------------------------------------------------------


 

(f)            Appraisals. The Administrative Agent shall have received
Appraisals not older than thirty (30) days from two Approved Appraisers in
acceptable scope, form and substance, stating the then current fair market value
of the relevant Term Loan Vessel on an individual charter-free basis.

 

(g)           Corporate Documentation. The Administrative Agent shall have
received copies of the Organizational Documents of each Subsidiary Guarantor.

 

(h)           Legal Opinion. The Administrative Agent shall have received, on
behalf of itself and the Lenders, a legal opinion from counsel, in its capacity
as counsel to the Borrower in respect of the flag state of each Term Loan
Vessel, in form and substance reasonably acceptable to the Administrative Agent
addressed to the Administrative Agent and the Lenders.

 

5.04        Conditions to each Borrowing Date.  The obligation of each Lender to
make Loans on any Borrowing Date is subject to the satisfaction of each of the
following conditions:

 

(a)           Borrowing Notice. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.02.

 

(b)           Representations and Warranties. Before and after giving effect to
the Loans being incurred on such date, all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects both before and after giving effect to such Loans with the
same effect as though such representations and warranties had been made on the
date of such Loans (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

 

(c)           No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing, or would result from the Loans being
incurred on such date.

 

The acceptance of the benefits of each Loan shall constitute a representation
and warranty by the Borrower to the Administrative Agent and each of the Lenders
that all of the applicable conditions specified in Section 5 and applicable to
such Borrowing have been satisfied or waived as of that time.  All of the
applicable Notes, certificates, legal opinions and other documents and papers
referred to in Section 5, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the
Lenders.

 

49

--------------------------------------------------------------------------------


 

SECTION 6.   Representations and Warranties.  In order to induce the Lenders to
enter into this Agreement and to make the Loans, the Borrower makes the
following representations and warranties, after giving effect to the
Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans, with the borrowing of each
Loan on or after the Closing Date being deemed to constitute a representation
and warranty that the matters specified in this Section 6 are true and correct
in all material respects on and as of the Closing Date and on each Borrowing
Date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date):

 

6.01        Corporate/Limited Liability Company/Limited Partnership Status. 
Each Obligor (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation and (ii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the conduct of its business as currently conducted requires
such qualifications, except for failures to be so qualified which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6.02        Corporate Power and Authority.  Each Obligor has the corporate or
other applicable power and authority to (i) own its property and assets and to
transact the business in which it is currently engaged and presently proposes to
engage and (ii) execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken or will take in due
course all necessary corporate or other applicable action to authorize the
execution, delivery and performance by it of each of such Credit Documents.

 

6.03        Title; Maintenance of Properties.

 

Except as permitted by Section 8.01, the Borrower has good and indefeasible
title to all properties owned by it, free and clear of all Liens, other than
Permitted Liens.

 

6.04        Legal Validity and Enforceability.

 

(a)           Each Obligor has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Obligor enforceable against such
Obligor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(b)           After the execution and delivery thereof and upon the taking of
the actions mentioned in the immediately succeeding sentence, each of the
Security Documents creates in favor of the Security Agent for the benefit of the
Secured Creditors a legal, valid and enforceable fully perfected first priority
security interest in and Lien on all right, title and interest of the Obligors
party thereto in the Collateral described therein, subject only to Permitted
Liens.  Subject to Sections 5.02(b) and 6.06, no filings or recordings are
required in order to perfect the

 

50

--------------------------------------------------------------------------------


 

security interests created under any Security Document except for filings or
recordings which shall have been made on or prior to each Borrowing Date.

 

(c)           Each of the Credit Documents is or, when executed will be, in
proper legal form under the laws of the Republic of the Marshall Islands and the
applicable Acceptable Flag Jurisdiction for the enforcement thereof under such
laws, subject only to such matters which may affect enforceability arising under
the law of the State of New York.  To ensure the legality, validity,
enforceability or admissibility in evidence of each such Credit Document in the
Republic of the Marshall Islands and the applicable Acceptable Flag
Jurisdiction, it is not necessary that any Credit Document or any other document
be filed or recorded with any court or other authority in the applicable
Acceptable Flag Jurisdiction, except as have been made, or will be made, in
accordance with Section 5.

 

(d)           None of the Obligors has a place of business in any jurisdiction
which requires any of the Security Documents to be filed or registered in that
jurisdiction to ensure the validity of the Security Documents to which it is a
party unless all such filings and registrations have been made or will be made,
in accordance with Section 5.

 

6.05        No Violation.  Neither the execution, delivery or performance by any
Obligor of the Credit Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, will (i) contravene any material
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) violate or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except Permitted
Liens) upon any of the material properties or assets of any Obligor pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which any
Obligor is a party or by which it or any of its material property or assets is
bound or to which it may be subject or (iii) violate any provision of the
Organizational Documents of any Obligor.

 

6.06        Governmental Approvals.

 

(a)           No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance by any Obligor of any Credit Document to which it is a party or
(ii) the legality, validity, binding effect or enforceability of any Credit
Document to which it is a party, in each case, except (x) as have been obtained
or made or (y) filings or other requisite actions necessary to perfect or
establish the priority of the Liens created under the Security Documents.

 

(b)           No fees or taxes, including, without limitation, stamp,
transaction, registration or similar taxes, are required to be paid to ensure
the legality, validity, or enforceability of this Agreement or any of the other
Credit Documents other than recording and filing fees and/or taxes which have
been, or will be, paid as and to the extent due.  Under the

 

51

--------------------------------------------------------------------------------


 

laws of the Republic of the Marshall Islands, the choice of the laws of the
State of New York as set forth in the Credit Documents which are stated to be
governed by the laws of the State of New York is a valid choice of law, and the
irrevocable submission by each Obligor to jurisdiction and consent to service of
process and, where necessary, appointment by such Obligor of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.

 

6.07        Balance Sheets; Financial Condition; Undisclosed Liabilities.

 

(a)           (i) The audited consolidated balance sheet of the Borrower and its
Subsidiaries at December 31, 2013 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the Borrower and
its Subsidiaries for the fiscal year ended on December 31, 2013 in each case
furnished to the Lenders prior to the Closing Date, present fairly in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries at the date of said financial statements and the results for the
respective periods covered thereby and (ii) the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries at September 30, 2014 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the nine-month period ended on
such date, furnished to the Lenders prior to the Closing Date, present fairly in
all material respects the consolidated financial condition of the Borrower and
its Subsidiaries at the date of said financial statements and the results for
the period covered thereby, subject to normal year-end adjustments.  All such
financial statements have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial statements
and subject, in the case of the unaudited financial statements, to normal
year-end audit adjustments and the absence of footnotes.

 

(b)           All financial statements provided pursuant to Section 7.01(a) and
Section 7.01(b) have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments and the absence of footnotes.

 

(c)           Except as fully disclosed in the balance sheets delivered pursuant
to Section 6.07(a) or (b), there were as of the date of delivery of the first
balance sheets no liabilities or obligations with respect to the Borrower or any
of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, would be materially adverse to the Borrower and its Subsidiaries
taken as a whole.  As of the date of delivery of the first balance sheets, none
of the Obligors knows of any basis for the assertion against it of any liability
or obligation of any nature that is not fairly disclosed (including, without
limitation, as to the amount thereof) in the balance sheets delivered pursuant
to Section 6.07(a) which, either individually or in the aggregate, could be
materially adverse to the Borrower and its Subsidiaries taken as a whole.

 

(d)           [Reserved].

 

(e)           Since the Closing Date, except as permitted in Section 8.03, the
Borrower has not paid any Dividends.

 

52

--------------------------------------------------------------------------------

 


 

6.08        Litigation.  There is no litigation pending or, to the knowledge of
any Obligor, threatened (i) with respect to the Credit Documents or (ii) which
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

6.09        True and Complete Disclosure.

 

(a)           All factual information (taken as a whole) furnished by or on
behalf of the Obligors in writing to the Administrative Agent or any Lender
(including, without limitation, all information contained in the Credit
Documents to which any Obligor is a party) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein was, as of the date such information was furnished (or, if
such information expressly relates to a specific date, as of such specific
date), taken as a whole, true and accurate in all material respects and did not
fail to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time as such information was provided
(or, if such information expressly relates to a specific date, as of such
specific date).

 

(b)           The projections delivered to the Administrative Agent and the
Lenders prior to the Closing Date have been prepared in good faith and are based
on reasonable assumptions (it being understood that such financial projections
are subject to uncertainties and contingencies, which may be beyond the control
of the Borrower and that no assurances are given by the Borrower that the
projections will be realized).

 

6.10        Use of Proceeds; Margin Regulations.

 

(a)           All proceeds of the Term Loans shall be used (i) solely to
finance, in part, the construction cost of the Term Loan Vessels.

 

(b)           All proceeds of the Revolving Loans shall be used (i) to refinance
the Borrower’s existing indebtedness under the Existing Facility, and (ii) for
the Borrower’s and its Subsidiaries general corporate and working capital
purposes.

 

(c)           No part of the proceeds of any Loan will be used to buy or carry
any Margin Stock or to extend credit for the purpose of buying or carrying any
Margin Stock.  Neither the making of any Loan nor the use of the proceeds
thereof will violate or be inconsistent with the Margin Regulations.

 

(d)           No proceeds of the Loans shall be made available directly or
indirectly to or for the benefit of a Restricted Party nor shall they otherwise
be applied in a manner or for a purpose prohibited by Sanctions Laws.

 

6.11        Taxes; Tax Returns and Payments.

 

(a)           All payments which an Obligor is liable to make under the Credit
Documents to which it is a party can properly be made without deduction or
withholding for or

 

53

--------------------------------------------------------------------------------


 

on account of any tax payable under any law of any relevant jurisdiction
applicable as of the Closing Date.

 

(b)           The Borrower and each of its Subsidiaries has timely filed with
the appropriate taxing authorities (or obtained extensions with respect thereto)
all U.S. federal income tax returns, statements, forms and reports for taxes and
all other material U.S. and non-U.S. tax returns, statements, forms and reports
for taxes required to be filed by or with respect to the income, properties or
operations of the Borrower and/or any of its Subsidiaries (the “Returns”).  All
such Returns accurately reflect in all material respects all liability for taxes
of the Borrower and its Subsidiaries as a whole for the periods covered
thereby.  The Borrower and each of its Subsidiaries has at all times paid, or
have provided adequate reserves (in accordance with GAAP) for the payment of,
all taxes payable by them.

 

(c)           There is no action, suit, proceeding, investigation, audit, or
claim now pending or, to the best knowledge of any Obligor, threatened by any
authority regarding any taxes relating to the Borrower or any of its
Subsidiaries.

 

(d)           As of the Closing Date, neither the Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of material taxes of the Borrower or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Borrower or any of its Subsidiaries not to
be subject to the normally applicable statute of limitations.

 

6.12        Compliance with ERISA.  (a)  Except as would not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate,

 

(i)            each Plan (and each related trust, insurance contract or fund),
other than any Multiemployer Plan and each trust related to the Multiemployer
Plan, is in compliance with its terms and with all applicable laws, including
without limitation ERISA and the Code;

 

(ii)           each Plan (and each related trust, if any), other than any
Multiemployer Plan and any trust related to the Multiemployer Plan, which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service, or still has a
remaining period of time in which to apply for or receive such letter and to
make any amendments necessary to obtain a favorable determination;

 

(iii)          no Reportable Event has occurred;

 

(iv)          to the knowledge of the Borrower, no Multiemployer Plan is
insolvent or in reorganization;

 

(v)           no Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability;

 

(vi)          each Plan (other than a Multiemployer Plan) which is subject to
Section 412 of the Code or Section 302 of ERISA satisfies the minimum funding
standard of such

 

54

--------------------------------------------------------------------------------


 

 

sections of the Code or ERISA, and no such Plan has applied for or received a
waiver of the minimum funding standard or an extension of any amortization
period, within the meaning of Section 412 of the Code or Section 303 of ERISA;

 

(vii)         all contributions required to be made by the Borrower or any of
its Subsidiaries or ERISA Affiliates with respect to a Plan subject to Title IV
of ERISA have been or will be timely made (except as disclosed on Schedule V
hereto);

 

(viii)        neither the Borrower nor any of its Subsidiaries nor any ERISA
Affiliate has any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan pursuant to Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4975 of the Code or reasonably
expects to incur any such liability under any of the foregoing sections with
respect to any Plan;

 

(ix)          neither the Borrower nor any of its Subsidiaries nor any ERISA
Affiliate has received written notice from the PBGC or a plan administrator (in
the case of a Multiemployer Plan) indicating that proceedings have been
instituted by the PBGC to terminate or appoint a trustee to administer any Plan
which is subject to Title IV of ERISA;

 

(x)           no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any
Plan, other than a Multiemployer Plan, (other than routine claims for benefits)
is pending, or, to the best knowledge of the Borrower, expected or threatened;

 

(xi)          using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Borrower and its
Subsidiaries and ERISA Affiliates have not incurred any liabilities to any Plans
which are Multiemployer Plans as a result of a complete withdrawal therefrom;

 

(xii)         no lien imposed under the Code or ERISA on the assets of the
Borrower or any of its Subsidiaries or any ERISA Affiliate with respect to a
Plan exists and no event has occurred which could reasonably be expected to give
rise to any such lien on account of any Plan (other than a Multiemployer Plan);
and

 

(xiii)        the Borrower and its Subsidiaries do not maintain or contribute to
any employee welfare plan (as defined in Section 3(1) of ERISA and subject to
ERISA) which provides post-employment health benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA or other
similar and applicable law).

 

(b)           Except as would not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, (i) each Foreign Pension Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities; (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been or will be timely made; (iii) neither the
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of or withdrawal

 

55

--------------------------------------------------------------------------------


 

from any Foreign Pension Plan; and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the Borrower’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Foreign Pension Plan allocable to such benefit liabilities.

 

6.13        Security Documents.  After the execution and delivery thereof and
upon the taking of the actions mentioned in the immediately succeeding sentence,
each of the Security Documents will create in favor of the Security Trustee for
the benefit of the Secured Creditors a legal, valid and enforceable fully
perfected first priority security interest in and Lien on all right, title and
interest of the Obligors party thereto in the Collateral described therein,
subject to no other Liens subject only to Permitted Liens.  No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings to be made on or prior to
the Closing Date pursuant to the Security Documents.

 

6.14        Representations and Warranties in Documents.  On each Borrowing
Date, all representations and warranties made by the Borrower and its
Subsidiaries in the other Credit Documents were true and correct in all material
respects at the time at which such representations and warranties were made (or
deemed made).

 

6.15        Subsidiaries.  On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule III.  Schedule III
sets forth, as of the Closing Date, the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof.  All outstanding shares of Equity Interests of each Subsidiary of the
Borrower have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights.  No Subsidiary of the Borrower
has outstanding any securities convertible into or exchangeable for its Equity
Interests or outstanding any right to subscribe for or to purchase, or any
options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.

 

6.16        Compliance with Statutes, etc.  Each Obligor is in compliance in all
material respects with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.17        Investment Company Act.  Neither the Borrower nor any Subsidiary
Guarantor is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

6.18        Pollution and Other Regulations.  (a)    Each Obligor is in
compliance with all applicable Environmental Laws governing its business, except
for such failures to comply as could not reasonably be expected to have a
Material Adverse Effect, and no Obligor is liable for any material penalties,
fines or forfeitures for failure to comply with any of the foregoing.

 

56

--------------------------------------------------------------------------------


 

(b)           All licenses, permits, registrations or approvals to the
Borrower’s knowledge required for the business of the Borrower and each
Subsidiary Guarantor, as conducted as of the Closing Date, under any
Environmental Law have been secured and the Borrower and each Subsidiary
Guarantor is in substantial compliance therewith, except for such failures to
secure or comply as could not reasonably be expected to have a Material Adverse
Effect.

 

(c)           Neither the Borrower nor any Subsidiary Guarantor is, to its
knowledge, in any respect in noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which the Borrower or
such Subsidiary Guarantor is a party or which would affect the ability of the
Borrower or such Subsidiary Guarantor to operate any Collateral Vessel, Real
Property or other facility and no event has occurred and is continuing which
would constitute noncompliance, breach of or default thereunder, except in each
such case, such noncompliance, breaches or defaults as could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

(d)           There are no Environmental Claims pending or, to the knowledge of
the Borrower, threatened against the Borrower or any Subsidiary Guarantor which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(e)           There are no facts, circumstances, conditions or occurrences on or
relating to any Collateral Vessel, Real Property or other facility owned or
operated by the Borrower or any Subsidiary Guarantor that is reasonably likely
(i) to form the basis of an Environmental Claim against the Borrower, any
Subsidiary Guarantor or any Collateral Vessel, Real Property or other facility
owned by the Borrower or any Subsidiary Guarantor, or (ii) to cause such
Collateral Vessel, Real Property or other facility to be subject to any
restrictions on its ownership, occupancy, use or transferability under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

6.19        Labor Relations.  Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect and there is (i) no unfair labor practice
complaint pending against the Borrower or any of its Subsidiaries or, to the
Borrower’s knowledge, threatened against any of them before the National Labor
Relations Board, and no material grievance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against the
Borrower or any of its Subsidiaries or, to the Borrower’s knowledge, threatened
against any of them, (ii) no strike, labor dispute, slowdown or stoppage pending
against the Borrower or any of its Subsidiaries or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
or any of its Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

6.20        Patents, Licenses, Franchises and Formulas.  Each of the Borrower
and each of its Subsidiaries owns, or has the right to use, all material
patents, trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

6.21        Financial Indebtedness.  Schedule X sets forth a true and complete
list of all Financial Indebtedness of the Borrower and its Subsidiaries as of
the Closing Date and which is to remain outstanding after the Closing Date, in
each case showing the aggregate principal amount thereof and the name of the
borrower thereunder and any other entity which directly or indirectly guarantees
such debt.

 

6.22        Insurance.  Schedule IV hereto sets forth a true and complete
listing of all insurance maintained by each Obligor with, as of the Closing
Date, the amounts insured (and any deductibles) set forth therein.

 

6.23        Concerning the Collateral Vessels. The name, registered owner (which
shall be a Subsidiary Guarantor), vessel type, deadweight tonnage, builder’s
hull number, estimated delivery date and contract price of each Collateral
Vessel shall be set forth on Schedule VI hereto. Each Collateral Vessel owned or
to be owned by a Subsidiary Guarantor or the Borrower will be operated in
material compliance with all applicable law, rules and regulations.

 

6.24        Citizenship.  The Borrower and each other Obligor which owns or
operates, or will own or operate, one or more Collateral Vessel is (or at the
time it becomes an owner thereof, will be) qualified to own and operate such
Collateral Vessel under the laws of the Acceptable Flag Jurisdiction.

 

6.25        Vessel Classification.  Each Collateral Vessel is or will be
classified in the highest class available for vessels of its age and type by an
Acceptable Classification Society, free of any conditions or recommendations,
other than as permitted, or as will be permitted, under the Vessel Mortgages.

 

6.26        Money Laundering and Sanctions Laws.

 

(a)           To the extent applicable, each Obligor is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) all United States laws
relating to terrorism or money laundering including the Executive Order,
(iii) the PATRIOT Act and (iv) under any European Union or other applicable law,
rule or regulation.  No part of the proceeds of the Loans will be used by any
Obligor, directly or, to the knowledge of any Obligor after making due inquiry,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or

 

58

--------------------------------------------------------------------------------


 

anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(b)           None of the Obligors nor, to the knowledge of the Borrower after
making due inquiry, any Affiliate of any Obligor, is, or will be after
consummation of the Transaction and application of the proceeds of the Loans, a
Restricted Party.

 

(c)           The Borrower does not deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any United States anti-terrorism
laws.

 

(d)           Each Obligor and their respective directors, officers or, to the
knowledge of the Borrower after making due inquiry, employees, agents or
representatives has been and is in compliance with Sanctions Laws.

 

(e)           No Obligor, nor their respective directors, officers or, to the
knowledge of the Borrower after making due inquiry, employees, agents or
representatives (i) is a Restricted Party, or is involved in any transaction
through which it is likely to become a Restricted Party; or (ii) is subject to
or involved in any inquiry, claim, action, suit, proceeding or investigation
against it with respect to Sanctions Laws by any Sanctions Authority.

 

6.27        No Immunity.  The Borrower does not, nor does any other Obligor or
any of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.

 

6.28        Fees and Enforcement.  No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due.  Under the laws of the each applicable
Acceptable Flag Jurisdiction, the choice of the laws of the State of New York as
set forth in the Credit Documents which are stated to be governed by the laws of
the State of New York is a valid choice of law, and the irrevocable submission
by each Obligor to jurisdiction and consent to service of process and, where
necessary, appointment by such Obligor of an agent for service of process, in
each case as set forth in such Credit Documents, is legal, valid, binding and
effective.

 

6.29        Form of Documentation.  Each of the Credit Documents is in proper
legal form under the laws of the applicable Acceptable Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York.  To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Acceptable Flag Jurisdiction, it is not

 

59

--------------------------------------------------------------------------------


 

necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Acceptable Flag
Jurisdiction, except as have been made, or will be made, in accordance with
Section 5.

 

6.30.       No Material Adverse Effect. Since September 31, 2014, nothing has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.

 

6.31        Pari Passu or Priority Status. The claims of the Administrative
Agent, the Security Agent and the Lenders against the Borrower and the other
Obligors under this Agreement or the other Credit Documents will rank at least
pari passu with the claims of all unsecured creditors of the Borrower or any
other Obligor, as the case may be (other than claims of such creditors to the
extent that they are statutorily preferred), and senior in priority to the
claims of any creditor of the Borrower or any other Obligor who is also an
Obligor.

 

6.32        Solvency; Winding-up, etc.  On and as of the Closing Date and each
Borrowing Date and after giving effect to the Transaction and to all Financial
Indebtedness (including the Loans) being incurred or assumed and Liens created
by the Obligors in connection therewith (i) the sum of the assets (including its
right of contribution and subrogation it may have with respect to any other
Person), at a fair valuation, of each Obligor on a stand-alone basis and of the
Borrower and its Subsidiaries taken as a whole will exceed their respective
debts, (ii) each Obligor on a stand-alone basis and the Borrower and its
Subsidiaries taken as a whole have not incurred and do not intend to incur, and
do not believe that they will incur, debts beyond their respective ability to
pay such debts as such debts mature, and (iii) each Obligor on a stand-alone
basis and the Borrower and its Subsidiaries taken as a whole do not have
unreasonably small working capital with which to continue their respective
businesses.  For purposes of this Section 6.31(a), “debt” means any liability on
a claim, and “claim” means (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

(a)           Subject to Section 8.02, neither the Borrower nor any other
Obligor has taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to its knowledge and belief) threatened
against any of them for the winding-up, dissolution or for the appointment of a
liquidator, administrator, receiver, administrative receiver, trustee or similar
officer of any of them or any or all of their assets or revenues nor have any of
them sought any other relief under any applicable insolvency or bankruptcy law.

 

6.33        Completeness of Documentation The copies of the Management
Agreements and any Vessel Acquisition Documentation delivered to the
Administrative Agent are true and complete copies of each such document
constituting valid and binding obligations of the parties thereto enforceable in
accordance with their respective terms and no action has been

 

60

--------------------------------------------------------------------------------


 

taken, to the best knowledge of the Borrower, by the parties thereto which would
in any way render such document inoperative or unenforceable.

 

6.34.       No Undisclosed Commissions. There are and will be no commissions,
rebates, premiums or other payments by or to or on account of any Obligor, their
shareholders or directors in connection with the financings of the Transaction
as a whole other than as disclosed to the Administrative Agent in writing.

 

SECTION 7.   Affirmative Covenants.  The Borrower hereby covenants and agrees
that on and after the Closing Date and until the Total Commitment has terminated
and the Loans and Notes (in each case together with interest thereon), Fees and
all other Obligations (other than indemnities described in
Section 11.01(b) which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

7.01        Information Covenants.  The Borrower will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:

 

(a)           Quarterly Financial Statements.  Commencing with the quarter
ending December 31, 2014, within 45 days after the close of each of the first
three quarterly accounting periods in each fiscal year of the Borrower, the
unaudited consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and cash flows, in each case for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, and in each case, setting forth comparative
figures for the related periods in the prior fiscal year, all of which shall be
certified by an Authorized Officer of the Borrower, subject to normal year-end
audit adjustments.

 

(b)           Annual Financial Statements.  Within 90 days after the close of
each fiscal year of the Borrower, (i) the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and statement of
cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and certified by Deloitte and Touche LLP or other
independent certified public accountants of recognized national standing
(including shipping sector specialists) reasonably acceptable to the
Administrative Agent, together with a report of such accounting firm stating
that in the ordinary course of its regular audit of the financial statements of
the Borrower and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or Event of Default pursuant to Section 8.07, which has
occurred and is continuing or, if in the opinion of such accounting firm such a
Default or Event of Default has occurred and is continuing, a statement as to
the nature thereof and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year.

 

(c)           Projections, etc.  As soon as available but not more than 45 days
after the end of each calendar year, cash flow projections of the Borrower and
its Subsidiaries in reasonable detail for the calendar year in which such cash
flow projections are actually delivered.

 

61

--------------------------------------------------------------------------------

 


 

(d)           Appraisal Reports.  At the time of delivery of the compliance
certificates provided for in Section 7.01(e) required in connection with the
second and fourth quarterly accounting periods in each fiscal year of the
Borrower, and at any other time within 14 days of the written request of the
Administrative Agent, Appraisals for each Collateral Vessel dated no more than
45 days prior to the delivery thereof in form and substance reasonably
acceptable to the Administrative Agent and from two Approved Appraisers.  All
such Appraisals shall be conducted by, and made at the expense of, the Borrower
(it being understood that the Administrative Agent may and, at the request of
the Required Lenders, shall, upon notice to the Borrower, obtain such Appraisals
and that the cost of all such Appraisals will be for the account of the
Borrower); provided that, unless an Event of Default shall then be continuing,
in no event shall the Borrower be required to pay for more than two appraisal
reports from two Approved Appraisers obtained pursuant to this
Section 7.01(d) in any single fiscal year of the Borrower, with the cost of any
such reports in excess thereof to be paid by the Lenders on a pro rata basis.

 

(e)           Officer’s Compliance Certificates.  At the time of the delivery of
the financial statements provided for in Sections 7.01(a) and (b), a certificate
of an Authorized Officer of the Borrower substantially in the form of Exhibit J
to the effect that, to such officer’s knowledge, no Default or Event of Default
has occurred and is continuing or, if any Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof (in
reasonable detail), which certificate shall (x) set forth the calculations
required to establish whether the Borrower is in compliance with the Financial
Covenants at the end of the relevant fiscal quarter or year, as the case may be
and (y) certify that there have been no changes to any of the representations or
warranties set forth in each of the Security Documents since the Initial
Borrowing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 7.01(e), or if there have been any such
changes, a list in reasonable detail of such changes and whether the Borrower
and the other Obligors have otherwise taken all actions required to be taken by
them pursuant to such Security Documents or any one of them.

 

(f)            Notice of Default, Material Litigation or Event of Loss. 
Promptly, and in any event within three (3) Business Days after the Borrower
obtains actual knowledge thereof, notice of (i) the occurrence of any event
which constitutes a Default or Event of Default which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto, (ii) any material litigation or
governmental investigation or proceeding pending or threatened against the
Borrower or any Subsidiary Guarantor, (iii) any Event of Loss in respect of any
Collateral Vessel, (iv) any damage or injury caused by or to a Collateral Vessel
in excess of $5,000,000, and (v) any material default under any charter relating
to a Collateral Vessel.

 

(g)           Other Reports and Filings.  Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Borrower or any of its Subsidiaries has filed with the Securities and
Exchange Commission (or any successor thereto) or deliver to holders of its
Financial Indebtedness pursuant to the terms of the documentation governing such
Financial Indebtedness (or any trustee, agent or other representative therefor).

 

(h)           Environmental Matters.  Promptly upon, and in any event within
five (5) Business Days after, the Borrower obtains knowledge thereof, written
notice of any of the

 

62

--------------------------------------------------------------------------------


 

following environmental matters occurring after the Closing Date, except to the
extent that such environmental matters could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect:

 

(i)            any Environmental Claim pending or threatened in writing against
the Borrower or any Subsidiary Guarantor or any Collateral Vessel or property
owned or operated or occupied by the Borrower or any Subsidiary Guarantor;

 

(ii)           any condition or occurrence on or arising from any Collateral
Vessel or property owned or operated or occupied by the Borrower or any
Subsidiary Guarantor that (A) results in noncompliance by the Borrower or such
Subsidiary Guarantor with any applicable Environmental Law or (B) could
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any Subsidiary Guarantor or any such Collateral Vessel or property;

 

(iii)          any condition or occurrence on any Collateral Vessel or property
owned or operated or occupied by the Borrower or any Subsidiary Guarantor that
could reasonably be expected to cause such Collateral Vessel or property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by the Borrower or such Subsidiary Guarantor of such Collateral Vessel or
property under any Environmental Law; and

 

(iv)          the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Collateral Vessel or
property owned or operated or occupied by the Borrower or any Subsidiary
Guarantor as required by any Environmental Law or any governmental or other
administrative agency; provided that in any event the Borrower shall deliver to
the Administrative Agent all material notices received by the Borrower or any
Subsidiary Guarantor from any government or governmental agency under, or
pursuant to, CERCLA or OPA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary Guarantor’s response thereto.  In addition, the
Borrower will provide the Administrative Agent with copies of all material
communications with any government or governmental agency and all material
communications with any Person relating to any Environmental Claim of which
notice is required to be given pursuant to this Section 7.01(h), and such
detailed reports of any such Environmental Claim as may reasonably be requested
by the Administrative Agent or the Required Lenders.

 

(i)            Sanctions Matters.     Promptly and in any event within three
(3) Business Days after any Obligor obtains actual knowledge thereof, the
relevant Obligor shall supply to the Administrative Agent (i) the details of any
inquiry, claim, action, suit, proceeding or investigation pursuant to Sanctions
Laws by any Sanctions Authority against it, any of its Subsidiaries, any of its
Affiliates, any of its direct or indirect owners, or any of their respective
directors, officers, employees, agents or representatives as well as information
on what steps are being taken to answer or oppose such inquiry, claim, action,
suit, proceeding or investigation and (ii) that any Obligor, any of its
Subsidiaries, any of its Affiliates, or any of its direct or indirect

 

63

--------------------------------------------------------------------------------


 

owners, or any of their respective directors, officers, employees agents or
representatives has become or is likely to become a Restricted Party.

 

(j)            Other Information.  From time to time, such other information
with respect to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower and its Subsidiaries as the
Administrative Agent (or the Lenders through the Administrative Agent) may
reasonably request.

 

7.02        Books, Records and Inspections.  The Borrower will, and will cause
the Subsidiary Guarantors to, keep proper books of record and account in which
full, true and correct entries, in conformity in all material respects with
generally accepted accounting principles and all requirements of law, shall be
made of all dealings and transactions in relation to its business.  The Borrower
will, and will cause the Subsidiary Guarantors to, permit officers and
designated representatives of the Administrative Agent and the Lenders as a
group to visit and inspect, during regular business hours and under guidance of
officers of the Borrower or any Subsidiary Guarantor, any of the properties of
the Borrower or any Subsidiary Guarantor, and to examine the books of account of
the Borrower or such Subsidiary Guarantor and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary Guarantor with, and be advised as to
the same by, its and their officers and independent accountants, all upon
reasonable advance notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or the Required Lenders may
request; provided that, unless an Event of Default exists and is continuing at
such time, the Administrative Agent and the Lenders shall not be entitled to
request more than two such visitations and/or examinations in any fiscal year of
the Borrower.

 

7.03        Maintenance of Property; Insurance Mortgagee Interest Insurance. 
(a)  The Borrower will, and will cause each Subsidiary Guarantor to, (i) keep
all material property necessary to its business in good working order and
condition (ordinary wear and tear and loss or damage by casualty or condemnation
excepted), (ii) maintain insurance with respect to material property that is not
Collateral Vessels in at least such amounts and against at least such risks as
are in accordance with normal industry practice for similarly situated insureds,
(iii) maintain the Required Insurance with respect to the Collateral Vessels at
all times, and (iv) furnish to the Administrative Agent, at the written request
of the Administrative Agent, a complete description of the material terms of
insurance carried, or, at the Borrower’s option, copies of such policies.

 

(b)           The Borrower will reimburse the Administrative Agent, the Security
Trustee and/or the Lenders for all costs, fees and expenses incurred in relation
to mortgagee interest insurance.

 

7.04        Corporate Franchises.  The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business, provided that nothing in
this Section 7.04 shall prevent (i) sales or other dispositions of assets,
consolidations or mergers by or involving the Borrower or any Subsidiary which
are permitted in accordance with Section 8.02 or (ii) the abandonment by the
Borrower or any

 

64

--------------------------------------------------------------------------------


 

Subsidiary of any rights, franchises, licenses and patents that could not be
reasonably expected to have a Material Adverse Effect.

 

7.05        Compliance with Statutes, etc.  The Borrower will, and will cause
each of its Subsidiaries to:

 

(a)           comply with all laws or regulations: (i) applicable to their
business, except when the failure to comply could not reasonably be expected to
have a Material Adverse Effect and (ii) applicable to each Collateral Vessel,
its ownership, employment, operation, management and registration, including the
ISM Code, the ISPS Code, all Environmental Laws, all Sanctions Laws and the laws
of the Flag Jurisdiction;

 

(b)           obtain, comply with and do all that is necessary to maintain in
full force and effect any approvals required by any Environmental Law; and

 

(c)           without limiting paragraph (a) above, not employ any Collateral
Vessel nor allow its employment, operation or management in any manner contrary
to any applicable law or regulation including but not limited to the ISM Code,
the ISPS Code, all Environmental Laws and all Sanctions Laws.

 

7.06        Compliance with Environmental Laws.  The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Collateral Vessel
or property now or hereafter owned or operated by the Borrower or any of its
Subsidiaries, pay or cause to be paid within a reasonable time period all costs
and expenses incurred in connection with such compliance (except to the extent
being contested in good faith), and keep or cause to be kept all such Collateral
Vessel or property free and clear of any Liens imposed pursuant to such
Environmental Laws.  Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on or from
any Collateral Vessel or property now or hereafter owned or operated or occupied
by the Borrower or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any ports or property, except
in each case in material compliance with all applicable Environmental Laws and
as reasonably required by the trade in connection with the operation, use and
maintenance of any such property or otherwise in connection with their
businesses.

 

7.07        ERISA.  (a)  As soon as reasonably possible and, in any event,
within 10 days after the Borrower knows or has reason to know of the occurrence
of any of the following that could reasonably be expected to result in a
Material Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower setting forth the details
as to such occurrence and the action, if any, that the Borrower, such Subsidiary
or such ERISA Affiliate is required or proposes to take:

 

(i)            that a Reportable Event has occurred (except to the extent that
the Borrower has previously delivered to the Administrative Agent a certificate
concerning such event pursuant to the next clause hereof); or

 

65

--------------------------------------------------------------------------------


 

(ii)           that a contributing sponsor (as defined in Section 4001(a)(13) of
ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (which is not waived),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; or

 

(iii)          that a Plan (other than a Multiemployer Plan) has failed to
satisfy the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, or an application has been made for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code or
Section 303 of ERISA with respect to a Plan (other than a Multiemployer Plan);
or

 

(iv)          that any contribution required to be made by the Borrower or any
of its Subsidiaries or any ERISA Affiliate with respect to a Plan subject to
Title IV of ERISA or by the Borrower or any of its Subsidiaries with respect to
a Foreign Pension Plan has not been timely made; or

 

(v)           that a Plan has been terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA; or

 

(vi)          that Borrower or any of its Subsidiaries or any ERISA Affiliate
has received written notice from the PBGC or a plan administrator (in the case
of a Multiemployer Plan) indicating that proceedings have been instituted by the
PBGC to terminate or appoint a trustee to administer a Plan which is subject to
Title IV of ERISA; or

 

(vii)         that the Borrower or any of its Subsidiaries or any ERISA
Affiliate has any liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 4975 of the Code.

 

(b)           The Borrower and each of its applicable Subsidiaries shall ensure
that all Foreign Pension Plans administered by it, and shall monitor that all
other Foreign Pension Plans into which it makes payments, obtain or retain (as
applicable) registered status under and as required by applicable law and are
administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing could not be
reasonably likely to result in a Material Adverse Effect.

 

7.08        End of Fiscal Years; Fiscal Quarters.  The Borrower will cause
(i) each of its and its Subsidiaries’ fiscal years to end on December 31 and
(ii) each of its and its Subsidiaries’ fiscal quarters to end on March 31,
June 30, September 30 and December 31 of each year or such other date as shall
be agreed to by the Administrative Agent (such consent not to be unreasonably
withheld).

 

7.09        Performance of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture,

 

66

--------------------------------------------------------------------------------


 

security agreement and other debt instrument (including, without limitation, the
Credit Documents) by which it is bound, except such non-performances as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.10        Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for sums that have become due and payable which,
if unpaid, might become a Lien not otherwise permitted under Section 8.01,
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it maintains adequate reserves with
respect thereto in accordance with GAAP.

 

7.11        Further Assurances.  (a)  The Borrower, and each other Obligor,
agrees that at any time and from time to time, at the expense of the Borrower or
such other Obligor, it will promptly execute and deliver all further instruments
and documents, and take all further action that may be reasonably necessary, or
that the Administrative Agent may reasonably require, to perfect and protect any
Lien granted or purported to be granted hereby or by the other Credit Documents,
or to enable the Security Agent to exercise and enforce its rights and remedies
with respect to any Collateral.  Without limiting the generality of the
foregoing, the Borrower will execute, if required, and file, or cause to be
filed, such financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), or amendments thereto, such amendments or supplements to
the Collateral Vessel Mortgages (including any amendments required to maintain
Liens granted by such Collateral Vessel Mortgages), and such other instruments
or notices, as may be reasonably necessary, or that the Administrative Agent may
reasonably require, to protect and preserve the Liens granted or purported to be
granted hereby and by the other Credit Documents.

 

(b)           The Borrower hereby authorizes the Security Agent to file one or
more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower, where permitted by law.  The
Security Agent will promptly send the Borrower a copy of any financing or
continuation statements which it may file without the signature of the Borrower
and the filing or recordation information with respect thereto.

 

(c)           If at any time any Subsidiary of the Borrower owns a Collateral
Vessel or owns, directly or indirectly, an interest in any Subsidiary which owns
a Collateral Vessel and such Subsidiary has not otherwise satisfied the
conditions precedent set forth in Section 5, the Borrower will cause such
Subsidiary (and any Subsidiary which directly or indirectly owns the Equity
Interests of such Subsidiary to the extent not an Obligor) to satisfy such
conditions precedent set forth in Section 5 with respect to each relevant
Collateral Vessel as such Subsidiary would have been required to satisfy
pursuant to Section 5 of this Agreement had such Subsidiary been an Obligor on a
Borrowing Date.

 

(d)           At the reasonable written request of any counterparty to a
Hedging  Agreement entered into after the Closing Date (to the extent permitted
under this Agreement to

 

67

--------------------------------------------------------------------------------


 

be entered into and secured) with one or more Lenders or any Affiliate thereof
(even if, after the entry into such Hedging Agreement, the respective Lender
subsequently ceases to be a Lender for any reason), the applicable Obligor and,
at the written direction of the Security Agent, the mortgagee, shall promptly
execute an amendment to each Collateral Vessel Mortgage adding obligations under
such Hedging Agreement as an additional secured obligation under each Collateral
Vessel Mortgage (and allowing such obligations to be secured on such basis as
set forth in this Agreement or in the Pledge Agreement), and cause the same to
be promptly and duly recorded, and such amendment shall be in form and substance
reasonably satisfactory to the Security Agent.

 

7.12        Deposit of Earnings.  Each Obligor will cause the earnings derived
from each of the respective Collateral Vessels, to the extent constituting
Earnings Collateral  and Insurance Collateral, to be deposited by the respective
account debtor in respect of such earnings into one or more of the Earnings
Accounts maintained for such Obligor or the Borrower from time to time (it being
understood that, absent an Event of Default, the Borrower and its Subsidiaries
shall have full access to the funds within such Earnings Account).  Without
limiting any Obligor’s obligations in respect of this Section 7.12, each Obligor
agrees that, in the event it receives any earnings constituting Earnings
Collateral and Insurance Collateral, or any such earnings are deposited other
than in one of the Earnings Accounts, it shall promptly deposit all such
proceeds into one of the Earnings Accounts maintained for such Obligor or the
Borrower from time to time. No Obligor will enter into any agreement or
arrangement for the sharing of any Earnings Collateral and Insurance Collateral
(other than with respect to pooling arrangements in the ordinary course of
business).

 

7.13        Ownership of Subsidiaries and Collateral Vessels.  (a)  The Borrower
will directly (or indirectly through a Wholly-Owned Subsidiary of the Borrower),
own 100% of the Equity Interests in each Subsidiary Guarantor.

 

(b)           The Borrower shall cause each Subsidiary Guarantor, to at all
times, be directly wholly-owned by one or more Obligors.

 

(c)           The Borrower will cause each Collateral Vessel to be owned at all
times by a single Subsidiary Guarantor that owns no other Collateral Vessels.

 

7.14        Citizenship; Flag of Collateral Vessel; Collateral Vessel
Classifications; Operation of Collateral Vessels.  (a) The Borrower will, and
will cause each Subsidiary Guarantor which owns or operates a Collateral Vessel
to, be qualified to own and operate such Collateral Vessel under the laws of the
Republic of the Marshall Islands or another Acceptable Flag Jurisdiction, in
each case in accordance with the terms of the related Collateral Vessel
Mortgage.  Notwithstanding the foregoing, any Obligor may transfer a Collateral
Vessel to an Acceptable Flag Jurisdiction pursuant to the requirements set forth
in the definition of “Flag Jurisdiction Transfer”.

 

(b)           The Borrower will and will cause each Subsidiary Guarantor which
operates a Collateral Vessel to (i) comply with and satisfy in all material
respects all applicable Legal Requirements of the jurisdiction of such
Collateral Vessel’s home port, now or hereafter

 

68

--------------------------------------------------------------------------------


 

from time to time in effect, in order that such Collateral Vessel shall continue
to be documented pursuant to the laws of the jurisdiction of its home port with
such endorsements as shall qualify such Collateral Vessel for participation in
the trades and services to which it may be dedicated from time to time or
(ii) not do or allow to be done anything whereby such documentation is or could
reasonably be expected to be forfeited.

 

(c)           Other than as a result of damage or casualty, the Borrower will
and will cause each Subsidiary Guarantor which operates a Collateral Vessel to
keep such Collateral Vessel in a good and sufficient state of repair consistent
with the ship-ownership and management practice employed by first class owners
of vessels of similar size and type and so as to ensure that each Collateral
Vessel is classified in the highest class available for vessels of its age and
type with an Acceptable Classification Society, (x) with respect to any
Collateral Vessel the acquisition of which is being financed by a Loan pursuant
to the terms hereof on the date of acquisition thereof, free of any conditions
or overdue requirements applicable to such Collateral Vessel and (y) with
respect to any Collateral Vessel other than the Collateral Vessels referred to
in the preceding clause (x), free of any overdue conditions or overdue
requirements affecting the seaworthiness of such Collateral Vessel, provided
that if the classification of any of the Collateral Vessels shall be subject to
any such overdue requirements, the Borrower will and will cause each Subsidiary
Guarantor which operates such Collateral Vessel to provide a written report to
the Administrative Agent describing the overdue requirements and assessing the
steps required to be taken to prevent such overdue requirements from affecting
such Collateral Vessel’s classification.

 

(d)           The Borrower will and will cause each Subsidiary Guarantor which
operates a Collateral Vessel to (i) make or cause to be made all repairs to or
replacement of any damaged, worn or lost parts or equipment such that the value
of such Collateral Vessel will not be materially impaired and (ii) except as
otherwise contemplated by this Agreement, not remove any material part of, or
item of, equipment owned by the Obligors installed on such Collateral Vessel
except in the ordinary course of the operation and maintenance of such
Collateral Vessel unless (x) the part or item so removed is forthwith replaced
by a suitable part or item which is in the same condition as or better condition
than the part or item removed, is free from any Lien (other than Permitted
Liens) in favor of any Person other than the Security Agent and becomes, upon
installation on such Collateral Vessel, the property of the Obligors and subject
to the security constituted by the Collateral Vessel Mortgage or the Pledge
Agreement or (y) the removal will not materially diminish the value of such
Collateral Vessel.

 

(e)           The Borrower will and will cause each Subsidiary Guarantor which
operates a Collateral Vessel to submit such Collateral Vessel to such periodical
or other surveys as may be required for classification purposes and, upon the
written request of the Security Agent, supply to the Security Agent copies of
all survey reports and classification certificates issued in respect thereof.

 

(f)            The Borrower will and will cause each Subsidiary Guarantor which
operates a Collateral Vessel to promptly pay and discharge all tolls, dues,
taxes, assessments, governmental charges, fines, penalties, debts, damages and
liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Permitted Liens) on, or claims

 

69

--------------------------------------------------------------------------------


 

enforceable against, such Collateral Vessel other than any of the foregoing
being contested in good faith and diligently by appropriate proceedings, and, in
the event of arrest of any Collateral Vessel pursuant to legal process, or in
the event of its detention in exercise or purported exercise of any such Lien or
claim as aforesaid, procure, if possible, the release of such Collateral Vessel
from such arrest or detention forthwith upon receiving notice thereof by
providing bail or otherwise as the circumstances may require.

 

(g)           The Borrower will and will cause each Subsidiary Guarantor which
operates a Collateral Vessel to maintain, or cause to be maintained by the
charterer or lessee of any Collateral Vessel, a valid Certificate of Financial
Responsibility (Oil Pollution) issued by the United States Coast Guard pursuant
to the Federal Water Pollution Control Act to the extent that such certificate
may be required by applicable Legal Requirements for any Collateral Vessel and
such other similar certificates as may be required in the course of the
operations of any Collateral Vessel pursuant to the International Convention on
Civil Liability for Oil Pollution Damage of 1969, or other applicable Legal
Requirements.

 

(h)           The Borrower will and will cause each Subsidiary Guarantor which
operates a Collateral Vessel to cause such Collateral Vessels to be managed by
the Manager.

 

7.15        Use of Proceeds.  The Borrower will use the proceeds of the Loans
only as provided in Section 6.10.

 

7.16        Charter Contracts.  In connection with any charters having an
indicated duration of in excess of 36 months (including any optional extensions
or renewals) the applicable Obligor shall, at its own cost and expense, promptly
and duly execute and deliver to the Security Agent an Assignment of Charter in
respect of such charter contract, and (i) will use its commercially reasonable
efforts to cause the charterer under such charter to execute and deliver to the
Security Agent a consent to the Assignment of Charter in form and substance
satisfactory to the Administrative Agent.

 

7.17        Management Agreement.  The Borrower will cause the Manager’s rights
to payment under the Management Agreement and any liens created in favor of the
Manager thereunder to be fully subordinated to those of the Lenders.

 

7.18        Separate Existence.  The Borrower will, and will cause each
Subsidiary Guarantor to:

 

(a)           maintain its books, financial records and accounts, including
checking and other bank accounts, and custodian and other securities safekeeping
accounts, separate and distinct from those of the other Subsidiary Guarantors;

 

(b)           maintain its books, financial records and accounts (including
inter-entity transaction accounts) in a manner so that it will not be difficult
or costly to segregate, ascertain or otherwise identify their assets and
liabilities separate and distinct from the assets and liabilities of the other
Subsidiary Guarantors;

 

70

--------------------------------------------------------------------------------

 


 

(c)            not commingle any of its assets, funds or liabilities with the
assets, funds or liabilities of the other Subsidiary Guarantors provided nothing
herein shall prohibit a transfer of funds from the Earnings Account of such
Obligor to the Borrower, provided that  at the time of such transfer no Default
or Event of Default shall occur and be continuing;

 

(d)            observe all requisite organizational procedures and formalities,
including the holding of meetings of the boards of directors as required by its
Organizational Documents, the recordation and maintenance of minutes of such
meetings, and the recordation of and maintenance of resolutions adopted at such
meetings;

 

(e)            except as permitted by Section 8.02, not be consensually merged
or consolidated with the other Subsidiary Guarantors (other than for financial
reporting purposes);

 

(f)            all transactions, agreements and dealings between the Borrower
and the Subsidiary Guarantors (including, in each case, transactions, agreements
and dealings pursuant to which the assets or property of one is used or to be
used by the other), will reflect the separate identity and legal existence of
each such Person;

 

(g)            transactions between any of the Borrower and the Subsidiary
Guarantors, on the one hand, and any third parties, on the other hand, will be
conducted in the name of the Borrower or such Subsidiary Guarantor, as
applicable, as an entity separate and distinct from the Borrower or such
Subsidiary Guarantor, as applicable; and

 

(h)            no Subsidiary Guarantor will refer to the Borrower as a
department or division of such Subsidiary Guarantor and will not otherwise refer
to the Borrower in a manner inconsistent with its status as a separate and
distinct legal entity.

 

7.19      Sanctions.Each Obligor shall ensure that none of it, nor any of its
directors or officers, and shall use its best efforts to ensure that none of its
employees, agents or representatives or any other person acting on any of their
behalf is or will become a Restricted Party.

 

7.20      Maintenance of ListingThe Borrower shall maintain its listing on the
New York Stock Exchange or such other reputable international stock exchange
approved by the Administrative Agent (acting on the instructions of the Required
Lenders) in writing, such approval not to be unreasonably withheld or delayed.

 

7.21        Most Favored Nation.

 

In the event that the Borrower or any of its Subsidiaries agree to the
incorporation of any Financial Covenants (as defined below) which are more
onerous than those contained in this Agreement into any other financing relating
to the Borrower or any of its Subsidiaries (other than trade credit), the
Borrower shall immediately notify the Administrative Agent and those financial
covenants shall be deemed to apply to this Agreement as if set out in full
herein. As used herein, “Financial Covenant” means a financial covenant
applicable to the Borrower or any of its Subsidiaries which requires the
maintenance of any particular financial

 

71

--------------------------------------------------------------------------------


 

ratio or metric, which applicable covenant has no equivalent provision in this
Agreement or would be more restrictive as to the Borrower or any of the
Subsidiaries than the corresponding provision set forth herein; provided however
, that “Financial Covenant” shall not be deemed to include any covenant
(i) relating to lender commitment reductions or terminations or the amount or
payment terms of principal, interest or fees payable under any facility or
additional collateral or other security granted to a lender or creditor under
any facility or (ii) that would require the Borrower of any Subsidiary Guarantor
to (x) provide additional collateral or other security  under this Agreement,
any Security Document or any other Credit Document, whether due to Borrower’s
failure to maintain a specified financial ratio or metric or otherwise,
(y) maintain a particular collateral maintenance ratio or substantially similar
financial ratio or metric or (z) relates to maintenance of minimum cash balances
or liquidity or control  of such cash or Cash Equivalents subject to any such
covenant.

 

SECTION 8.   Negative Covenants.  The Borrower hereby covenants and agrees that
on and after the Closing Date and until the Total Commitment has terminated and
the Loans and Notes (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities described in Section 11.01(b) which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:

 

8.01      Liens.  The Borrower will not, and will not permit any of its
Subsidiary Guarantors to, create, incur, assume or suffer to exist any Lien upon
or with respect to any Collateral, whether now owned or hereafter acquired, or
sell any such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Borrower or any of its Subsidiaries); provided that the
provisions of this Section 8.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

 

(a)            inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP;

 

(b)            Liens imposed by law, which were incurred in the ordinary course
of business and do not secure Financial Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, liens for
necessaries, salvage liens, general average liens, liens in respect of or
covered by insurance (including permitted deductibles) and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the
Borrower or any Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(c)            Liens created pursuant to the Security Documents;

 

72

--------------------------------------------------------------------------------


 

(d)            Liens arising out of judgments, awards, decrees or attachments
with respect to which the Borrower or any of its Subsidiaries shall in good
faith be prosecuting an appeal or proceedings for review, provided that the
aggregate amount of all such judgments, awards, decrees or attachments shall not
exceed the Materiality Amount;

 

(e)            Liens in respect of seamen’s wages, chartering operations,
drydocking and maintenance which are not past due and other maritime Liens
arising in the ordinary course of business up to an aggregate amount not to
exceed the Materiality Amount, which are for amounts (x) not more than 30 days
past due or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(f)             Liens granted in favor of Nordea, its branches and/or its
Affiliates pursuant to the account agreements establishing the Earnings Account;

 

(g)            Liens which rank after the Liens created by the Security
Documents to secure the performance of bids, tenders, bonds or contracts;
provided that (i) such bids, tenders, bonds or contracts directly relate to the
Collateral Vessels, are incurred in the ordinary course of business and do not
relate to the incurrence of Financial Indebtedness for borrowed money, and
(ii) at any time outstanding, the aggregate amount of Liens under this clause
(h) shall not secure obligations in excess of the Materiality Amount;

 

(h)            Liens for salvage or general average for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted if adequate reserves with respect thereto are
maintained on the books of the applicable Obligor in accordance with GAAP;

 

(i)             Liens (other than any Lien imposed by ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, Liens
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money) and Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause
(i) shall not exceed $2,500,000; and

 

(j)             Easements, rights-of-way, restrictions, encroachments,
exceptions to title and other similar charges or encumbrances on any Vessel or
any other property of the Borrower or any of its Subsidiaries arising in the
ordinary course of business which do not materially detract from the value of
such Vessel or the property subject thereto.

 

8.02         Consolidation, Merger, Sale of Assets, etc.   The Borrower will
not, and will not permit any Subsidiary Guarantor to, wind up, liquidate or
dissolve its affairs or enter into, any transaction of merger or consolidation,
or convey, sell, lease, charter (otherwise than in

 

73

--------------------------------------------------------------------------------


 

the ordinary course of business but excluding any bareboat charter) or otherwise
dispose of all or substantially all of its assets (determined on a consolidated
basis) or any of the Collateral, or enter into any sale-leaseback transactions
involving all or substantially all of its assets (determined on a consolidated
basis) or any of the Collateral, except that:

 

(a)            the Borrower and each of its Subsidiaries may sell, lease or
otherwise dispose of any vessel (or 100% of the Equity Interests of the
Subsidiary that owns such vessel), provided that (i) in the case of any
Collateral Vessels, such sale is made at fair market value (taking into
consideration the Appraisals most recently delivered to the Administrative Agent
(or obtained by the Administrative Agent) pursuant to Section 7.01(d) or
delivered at the time of such sale to the Administrative Agent by the Borrower),
(ii) in the case of the Collateral Vessels, 100% of the consideration in respect
of such sale shall consist of cash or Cash Equivalents received by the Borrower,
or the respective Subsidiary Guarantor which owned such Collateral Vessel, on
the date of consummation of such sale, (iii) in the case of the Collateral
Vessels, the net cash proceeds of such sale or other disposition shall be
applied as required by Section 4.02, to repay the Loans, (iv) no Default or
Event of Default shall exist at such time and (v) before and after giving effect
to any sale of a Collateral Vessel, the Borrower shall be in compliance with the
Financial Covenant set forth in Section 8.07(d);

 

(b)            (i) any Obligor may transfer assets or lease to or acquire or
lease assets from any other Obligor and (ii) the Borrower or any Subsidiary of
the Borrower (other than a Subsidiary Guarantor) may transfer assets or lease to
or acquire or lease assets from the Borrower or any other Subsidiary of the
Borrower (other than a Subsidiary Guarantor) or any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) may be merged into any Subsidiary of the
Borrower (other than a Subsidiary Guarantor) or any Subsidiary Guarantor may be
merged into the Borrower or any other Subsidiary Guarantor, in each case so long
as (x) all actions necessary or desirable to preserve, protect and maintain the
security interest and Lien of the Security Agent in any Collateral held by any
Person involved in any such transaction are taken to the satisfaction of the
Administrative Agent and (y) no Default or Event of Default exists after giving
effect thereto;

 

(c)            following a Collateral Disposition permitted by this Agreement,
the Subsidiary Guarantor that owned the Collateral Vessel that is the subject of
such Collateral Disposition may dissolve (or the equivalent), provided that
(x) the net cash proceeds of such Collateral Disposition shall be applied to
repay the Loans as required by Section 4.02, (y) all of the proceeds of such
dissolution shall be paid only to the Borrower or a Subsidiary Guarantor and
(z) no Event of Default is continuing at the time of such dissolution;

 

(d)            the Borrower and its Subsidiaries may make dispositions made in
the ordinary course of trading of the disposing entity (excluding dispositions
of Collateral Vessels or other Collateral) including without limitation, the
payment of cash as consideration for the purchase or acquisition of any asset or
service or in the discharge of any obligation incurred for value in the ordinary
course of trading;

 

74

--------------------------------------------------------------------------------


 

(e)            the Borrower and its Subsidiaries may make dispositions of assets
(other than the Collateral Vessels or other Collateral) owned by them in
exchange for other assets comparable or superior as to type and value;

 

To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by Sections 8.02(a) or (b), such Collateral (unless sold to the
Borrower or a Subsidiary of the Borrower) shall be sold free and clear of the
Liens created by the Security Documents (which Liens shall be automatically
released), and the Administrative Agent and Security Agent shall be authorized
to take any actions deemed appropriate in order to effect the foregoing;

 

(f)            the Borrower may consolidate or merge with any other Person if
(A) at the time of such transaction and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and (B) the surviving
entity in such consolidation or merger shall be the Borrower and the Borrower
shall have delivered to the Administrative Agent, not less than ten
(10) Business Days in advance of such consolidation or merger, an officer’s
certificate signed by a senior financial officer of the Borrower, certifying
(i) that no Default or Event of Default has occurred and is continuing (or would
arise after giving effect to the intended consolidation or merger) and (ii) pro
forma financial statements of the Borrower demonstrating the compliance of the
Borrower with all covenants under this Agreement after giving effect to such
merger or consolidation; and

 

(g)            the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale).

 

8.03         Dividends. The Borrower will not, and will not permit any of its
Subsidiary Guarantors to, authorize, declare or, pay any Dividends, except that:

 

(a)            any Subsidiary Guarantor may pay Dividends to the Borrower;

 

(b)            the Borrower may make, pay or declare cash Dividends;
provided that, for all Dividends paid pursuant to this clause (b), (A) Dividends
shall be paid within 90 days of the declaration thereof; (B) Dividends paid in
respect of a fiscal quarter shall only be paid after the date of delivery of
quarterly or annual financial statements for such fiscal quarter pursuant to
Sections 7.01(a) and (b), as the case may be, and on or prior to 45 days after
the last day of the immediately succeeding fiscal quarter, (C) no Default or
Event of Default shall have occurred and be continuing at the time of
declaration, (D) no Default or Event of Default shall have occurred and be
continuing (or would arise after giving effect thereto) at the time of payment,
and (E) on or prior to the declaration and payment of a Dividend, the Borrower
shall deliver to the Administrative Agent an officer’s certificate signed by the
senior financial officer of the Borrower, certifying that the requirements set
forth in preceding clauses (A) through (D) are satisfied;

 

75

--------------------------------------------------------------------------------


 

(c)            the Borrower may purchase or redeem shares of common stock of the
Borrower in market purchases under Rule 10b-18 or other purchases approved by
the Borrower’s board of directors, any committee thereof or any authorized
officer; provided that (A) no Default or Event of Default shall have occurred
and be continuing at the time of any such purchases, (B) no Default or Event of
Default shall arise after giving effect to any such purchases and (C) the
Borrower in the exercise of its rights under this Section 8.03(c) shall not be
permitted to purchase or redeem shares beneficially owned directly or indirectly
by Peter Georgiopoulos; and

 

(d)            the Borrower may authorize, declare and distribute a dividend of
Rights (as such term is defined and which are convertible into other securities
as set forth in the Shareholder Rights Agreement) as contemplated by the
Shareholder Rights Agreement.

 

8.04         Indebtedness   (a) The Subsidiary Guarantors will not contract,
create, incur, assume or suffer to exist any Indebtedness (other than
Indebtedness incurred pursuant to this Agreement and the other Credit Documents)
except:

 

(i)  Indebtedness in a principal amount of up to Ten Million Dollars
($10,000,000) in the aggregate, on a consolidated basis, at any time
outstanding, so long as at the time such Indebtedness is incurred: (x) no
Default or Event of Default has occurred and is continuing, (y) such
Indebtedness would not cause any Default or Event of Default, either on a
pro forma basis for the most recently ended Test Period (or at the time of such
incurrence, as applicable), or on a projected basis for the one year period
following such incurrence, with each of the covenants set forth in Sections
8.07, and (z) the Borrower shall have delivered an officer’s certificate from
the senior financial officer of the Borrower certifying that the conditions set
forth in clause (x) and (y) above are satisfied and setting forth the
calculations of the pro forma compliance described in clause (y) above in
reasonable detail;

 

(ii)  Indebtedness permitted under Section 8.05(c);

 

(iii) the Subsidiary Guarantors may issue guarantees of Indebtedness permitted
under Section 8.04(a)(i); and

 

(iv) the Subsidiary Guarantors may enter into and remain liable under Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes; provided that the obligations of the Subsidiary Guarantors
thereunder are fully subordinate to their obligations hereunder on terms
satisfactory to the Administrative Agent.

 

(v)    Indebtedness under the Existing Facility, provided that such Indebtedness
is repaid in full on the initial Borrowing Date.

 

(b) Notwithstanding anything to the contrary set forth above in this
Section 8.04, (i) no Subsidiary Guarantor shall incur any Financial Indebtedness
for borrowed money (including Contingent Obligations in respect thereof) except
for (x) Financial Indebtedness incurred pursuant to this Agreement and the other
Credit Documents and (y) intercompany Indebtedness permitted pursuant to
Section 8.05(c), and (ii) except as permitted under Section 8.04(a)(ii), the
Subsidiary Guarantors shall not assume, incur or suffer to exist any Contingent
Obligations in respect of any Indebtedness of any of its Subsidiaries which is
not an Obligor.

 

76

--------------------------------------------------------------------------------


 

8.05        Advances, Investments and Loans .  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
credit or make advances to any Person, or purchase or acquire any Equity
Interests in, or make any capital contribution to any other Person (each of the
foregoing an “Investment” and, collectively, “Investments”), except that the
following shall be permitted:

 

(a)            the Borrower and its Subsidiaries may acquire and hold accounts
receivable owing to any of them;

 

(b)            so long as no Event of Default exists or would result therefrom,
the Borrower and its Subsidiaries may make loans and advances in the ordinary
course of business to its employees so long as the aggregate principal amount
thereof at any time outstanding which are made on or after the Closing Date
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $500,000;

 

(c)            the Subsidiary Guarantors may make intercompany loans and
advances to the Borrower and between or among one another, and Subsidiaries of
the Borrower other than the Subsidiary Guarantors may make intercompany loans
and advances to the Borrower or any other Subsidiary of the Borrower, provided
that any loans or advances to the Borrower or any Subsidiary Guarantors pursuant
to this Section 8.05(c) shall be subordinated to the Obligations of the
respective Obligor pursuant to written subordination provisions substantially in
the form of Exhibit K;

 

(d)            the Borrower and its Subsidiaries may sell or transfer assets to
the extent permitted by Section 8.02;

 

(e)            the Borrower may make Investments in the Subsidiary Guarantors
and, so long as no Event of Default exists and is continuing, the Borrower may
make Investments in its other Wholly-Owned Subsidiaries so long as management of
the Borrower in good faith believe that, after giving effect to such Investment,
the Borrower shall be able to meet its payment obligations in respect of this
Agreement;

 

(f)            the Borrower may make Investments in its non-Wholly-Owned
Subsidiaries; provided that the aggregate amount of all Investments under this
clause (f) shall not exceed Ten Million Dollars ($10,000,000);

 

(g)            so long as no Event of Default exists or could reasonably be
expected to result therefrom, the Borrower and its Subsidiaries (other than the
Subsidiary Guarantors) may make Investments in joint ventures in the ordinary
course of business; and

 

(h)            so long as no Event of Default exists or could reasonably be
expected to result therefrom, the Borrower and its Subsidiaries (other than the
Subsidiary Guarantors) may make Investments in a Person engaged in drybulk
shipping operations.

 

8.06         Transactions with Affiliates .  The Borrower will not, and will not
permit any of its Subsidiary Guarantors to, enter into any transaction or series
of related transactions, whether or not in the ordinary course of business, with
any Affiliate of such Person, other than

 

77

--------------------------------------------------------------------------------


 

on terms and conditions no less favorable to such Person as would be obtained by
such Person at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that:

 

(a)            Dividends may be paid to the extent provided in Section 8.03;

 

(b)            loans and Investments may be made and other transactions may be
entered into between the Borrower and its Subsidiaries to the extent not
prohibited by Sections 8.04 and 8.05;

 

(c)            the Borrower and its Subsidiary Guarantors may pay customary
director’s fees;

 

(d)             the Borrower and its Subsidiary Guarantors may enter into
employment agreements or arrangements with their respective officers and
employees in the ordinary course of business;

 

(e)            in lieu of Overhead Expenses incurred by the Borrower and its
Subsidiary Guarantors, the Borrower and its Subsidiary Guarantors may pay
amounts to one or more Affiliates in exchange for the provision of Overhead
Expenses in respect of the Borrower and its Subsidiary Guarantors (so long as
the cost paid by the Borrower and its Subsidiary Guarantors  is fair and
reasonable); and

 

(f)             the Borrower may (x) enter into and perform the Management
Agreement and pay fees thereunder and (y) pay management fees to Wholly Owned
Subsidiaries in the ordinary course of business; and

 

(g)           The Borrower will not pay any fees or other amounts to its
Affiliates other than as permitted by Sections 8.02, 8.03, 8.04, 8.05 and this
Section 8.06.

 

8.07      Financial Covenants.Minimum Liquidity.  The Borrower will not permit
at any time the aggregate of all cash and Cash Equivalents held by the Borrower
and its Subsidiaries and undrawn amounts available to the Borrower under the
Revolving Loan Facility to be less than the product of US$750,000 multiplied by
the number of vessels owned by the Borrower or any of its Subsidiaries at such
time; provided  that, an amount equal to US$500,000 multiplied by the number of
Collateral Vessels shall at all times be (i) held with the Administrative Agent,
(ii) undrawn under the Revolving Loan Facility or (iii) a combination of (i) and
(ii) (the “Minimum Liquidity”).

 

(b)            Minimum Consolidated Net Worth.  The Borrower will not permit
Consolidated Tangible Net Worth on the last day of any Test Period (beginning
with the Test Period ending December 31, 2014) to be less than
(a) US$232,796,091, plus (b) fifty per cent (50%) of the value of any primary
offering of the Borrower occurring on or after April 30, 2013, (the minimum
Consolidated Tangible Net Worth (as calculated pursuant to the foregoing) as of
September 30, 2014 amounted to US$300,878,000).

 

78

--------------------------------------------------------------------------------


 

(c)           Maximum Leverage Ratio.  As of the last day of each fiscal
quarter, maintain a ratio of Financial Indebtedness (including available but
undrawn working capital lines) to Value Adjusted Total Assets of not greater
than 0.70 to 1:00 from December 31, 2014 and at all times thereafter measured as
of the last day of each fiscal quarter.

 

(d)           Collateral Maintenance.  The Borrower will not permit the sum of
(i) the Aggregate Appraised Value of the Collateral Vessels which have not been
sold, transferred, lost or otherwise disposed of (it being understood that
permitted chartering arrangements do not constitute disposals for this purpose)
and (ii) any Additional Collateral to fall below an amount that is equal to or
less than 140% of the aggregate outstanding principal amount of the Loans;
provided that any non-compliance with this Section 8.07(d) shall not constitute
an Event of Default, so long as within 60 days of the occurrence of such
non-compliance, the Borrower shall either (x) post Additional Collateral (and
shall during such period, and prior to satisfactory completion thereof, be
diligently carrying out such actions), (y) prepay Loans in an amount sufficient
to cure such non-compliance or (z) permanently reduce the Total Commitment.

 

(e)           Changes to GAAP. If at any time after the Closing Date, the GAAP
requirements materially change so as to impact the Financial Covenants set forth
in Sections 8.07(a), (b), (c) and (d), and if agreed between the Borrower and
the Administrative Agent (acting upon the written consent of the Required
Lenders), this Agreement shall be amended and/or supplemented to reflect such
changes.  If no such agreement is made, the GAAP requirements prior to any such
change shall apply in determination of the Financial Covenants.

 

8.08        Limitation on Modifications of Certain Documents; etc.  (a)  The
Borrower will not, and the Borrower will not permit any Subsidiary Guarantor to,
amend, modify or change its Organizational Documents or any agreement entered
into by it with respect to its Equity Interests, or enter into any new agreement
with respect to its Equity Interests, other than any amendments, modifications
or changes or any such new agreements which are not in any way materially
adverse to the interests of the Lenders.

 

(b)           The Borrower or relevant Collateral Vessel Owner party to any
Management Agreement or charter will not agree to any amendments thereto or
grant any waiver thereunder, in each case, which would be materially adverse to
the interests of the Lenders, without the consent of the Administrative Agent.

 

8.09        Limitation on Certain Restrictions on Subsidiaries  The Borrower
will not, and will not permit any Subsidiary to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any Subsidiary, or pay any
Financial Indebtedness owed to the Borrower or a Subsidiary, (b) make loans or
advances to the Borrower or any Subsidiary or (c) transfer any of its properties
or assets to the Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or a Subsidiary of the Borrower, (iv) customary provisions restricting
assignment of any agreement

 

79

--------------------------------------------------------------------------------


 

(including a ship purchase agreement) entered into by the Borrower or a
Subsidiary in the ordinary course of business, (v) any holder of a Lien on
assets other than the Collateral may restrict the transfer of the asset or
assets subject thereto, (vi) restrictions which are not more restrictive than
those contained in this Agreement and (vii) with respect to the Subsidiaries of
the Borrower that are not Subsidiary Guarantors only, restrictions under
agreements relating to Financial Indebtedness permitted to be incurred by such
Persons.

 

8.10     Limitation on Issuance of Capital Stock The Borrower will not permit
any Subsidiary Guarantor to issue any capital stock (including by way of sales
of treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except (i) for transfers and replacements of
then outstanding shares of capital stock, (ii) for stock splits, stock dividends
and additional issuances which do not decrease the percentage ownership of the
Borrower or any of its Subsidiaries in any class of the capital stock of such
Subsidiary, (iii) in the case of foreign Subsidiaries of the Borrower, to
qualify directors to the extent required by applicable law and (iv) to the
Borrower or another Subsidiary Guarantor.  All capital stock of any Subsidiary
Guarantor issued in accordance with this Section 8.10(a) shall be delivered to
the Security Agent pursuant to the Pledge Agreement.

 

8.11.        Business.  (a)  The Borrower will not (other than as provided in
Section 8.11(b) below), and, as applicable, will not permit any of its
Subsidiary Guarantors to, engage in any business or own any significant assets
or have any material liabilities other than its (i) ownership of the Equity
Interests of, and the management of, its Subsidiaries and (ii) the acquisition,
ownership, management and operation of Collateral Vessels and assets owned on
the Closing Date, and activities related thereto, provided that the Subsidiaries
may engage in those activities that are incidental to (A) the maintenance of its
legal existence (including the ability to incur fees, costs, expenses and taxes
relating to such maintenance), (B) legal, tax and accounting matters in
connection with any of the foregoing or following activities as a member of the
consolidated group of the Borrower, (C) the entering into, and performing its
obligations under, this Agreement, the other Credit Documents and its
Organizational Documents, (D) holding any cash, Cash Equivalents and other
property necessary or desirable in connection with, or incidental to, the
ownership, management and operation of the Collateral Vessel; (E) paying or
making of Dividends and Investments, incurring Financial Indebtedness consisting
of (x) any guarantee of the obligations of any Obligor in favor of the Manager
or other manager, (y) under the Credit Documents and (z) Contingent Obligations
in respect of the acquisition of any Term Loan Vessel and any other activities
to the extent permitted hereunder; (F) providing indemnification to officers and
directors; and (G) any activities incidental or reasonably related to the
foregoing.

 

(b)            The Borrower will not, and will not permit any of any Subsidiary
Guarantor to, engage in any business other than the construction, ownership,
management and operation of dry bulker vessels or other activities directly
related thereto, and similar or related or complimentary businesses and those
businesses in which they are engaged as of the Closing Date and activities
directly related thereto and similar or related businesses.

 

8.12.        Manager.  The Borrowers and the Subsidiary Guarantors shall not,
without the prior written consent of the Administrative Agent (such consent not
be unreasonably

 

80

--------------------------------------------------------------------------------


 

withheld or delayed), (i) change the Manager of any Collateral Vessel,
(ii) materially increase the compensation awarded to the Manager or
(iii) substantially diminish the duties of the Manager under the Management
Agreement.

 

8.13         Bank Accounts.  The Borrower will not, and will not permit any
Subsidiary Guarantor to, maintain any deposit, savings, investment or other
similar accounts other than the Earnings Accounts.

 

8.14.        Jurisdiction of Employment.  The Borrower will not, and will not
permit the Subsidiary Guarantors or any third party charterer of a Collateral
Vessel to employ or cause to be employed any Collateral Vessel in any country or
jurisdiction in which the Borrower, the Subsidiary Guarantors or such third
party charterer of a Collateral Vessel is prohibited by law from doing business,
(ii) the Lien created by the applicable Collateral Vessel Mortgage will be
rendered unenforceable or (iii) the Security Agent’s foreclosure or enforcement
rights will be materially impaired or hindered.

 

8.15.       Operation of Collateral Vessels.  The Borrower will not, and will
not permit any Subsidiary Guarantor to, engage in the following undertakings:

 

(a)            without giving prior written notice thereof to the Security
Agent, change the registered owner, name, official or patent number, as the case
may be, the home port or class of any Collateral Vessel; and

 

(b)            without the prior consent of the Administrative Agent (or, in the
case of the registry, the Required Lenders) (such consent not to be unreasonably
withheld), change the registered flag registry or classification society of any
Collateral Vessel unless the change is to an Acceptable Flag Jurisdiction (and
the requirements of the Flag Jurisdiction Transfer have been satisfied) or to an
Acceptable Classification Society.

 

8.16.       Corrupt Practices; .   The Borrower and each Obligor shall not use
any part of the proceeds of the Loans, directly or, to the knowledge of any
Obligor, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

8.17.       No Investments.  The Borrower and each Obligor shall not use any
Investments, directly or, to the knowledge of any Obligor, indirectly, to or for
the benefit of a Restricted Party nor shall they otherwise be applied in a
manner or for a purpose prohibited by Sanctions Laws.

 

SECTION 9.   Events of Default.  Each of the following shall constitute an
“Event of Default” for purposes of this Agreement and the other Credit
Documents:

 

9.01      Payments.  The Borrower shall (i) default in the payment when due of
any principal or interest payable in connection with any Loan or any Note or
(ii) default in the payment when due of any other sums payable under a Credit
Document or under any document

 

81

--------------------------------------------------------------------------------


 

relating to a Credit Document or, in the case of sums payable on demand, within
five (5) Business Days after the date when first demanded; provided that if such
failure to pay a sum when due is solely the result of an administrative or
technical error, it shall not constitute an Event of Default unless such failure
continues unremedied for more than three (3) Business Days; or

 

9.02      Representations, etc.  Any representation, warranty or statement made
by any Obligor herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

9.03      Covenants.  Any Obligor shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Sections
7.01(f)(i), 7.03 (other than clause (a)(i) or (iv) thereof), 7.06, 7.19 or
Section 8.07) or (ii) default in the due performance or observance by it of any
other term, covenant or agreement contained in this Agreement or any other
Credit Document to which it is a party and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days after written
notice to the Borrower by the Administrative Agent; or

 

9.04      Default Under Other Agreements.  (i)  The Borrower or any of its
Subsidiaries shall default in any payment of any Financial Indebtedness (other
than the Obligations) beyond the original period of grace, if any, provided in
the instrument or agreement under which such Financial Indebtedness was created
or (ii) the Borrower or any of its Subsidiaries shall default in the observance
or performance of any agreement or condition relating to any Financial
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Financial
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Financial Indebtedness to become due prior to its stated maturity, or (iii) any
Financial Indebtedness (other than the Obligations) of the Borrower or any of
its Subsidiaries shall be declared to be due and payable, or required to be
prepaid other than by (x) a regularly scheduled required prepayment or (y) in
connection with an asset sale, casualty or condemnation or other similar
mandatory prepayment, prior to the stated maturity thereof, provided that it
shall not be a Default or Event of Default under this Section 9.04 unless the
aggregate principal amount of all Financial Indebtedness as described in
preceding clauses (i) through (iii), inclusive, exceeds $5,000,000; or

 

9.05      Bankruptcy, etc.  The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
30 days after service of summons (or such longer period as may be provided by
such summons), or is not dismissed within 60 days, after commencement of the
case; or a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of the Borrower or any
of its Subsidiaries, or the Borrower

 

82

--------------------------------------------------------------------------------


 

or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries or there
is commenced against the Borrower or any of its Subsidiaries any such proceeding
which remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any of its
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by the
Borrower or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or

 

9.06      ERISA.  If:

 

(a)            (i) any Plan (other than a Multiemployer Plan) shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
under Section 412 of the Code or Section 302 of ERISA or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code or Section 303 of ERISA;

 

(ii) a Reportable Event shall have occurred;

 

(iii) a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a
Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (which is not waived) and an
event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days;

 

(iv) any Plan (other than a Multiemployer Plan) which is subject to Title IV of
ERISA shall have had or is reasonably likely to have a trustee appointed to
administer such Plan;

 

(v) any Plan which is subject to Title IV of ERISA is, or shall have been,
terminated or the subject of termination proceedings under ERISA;

 

(vi) a contribution required to be made by the Borrower or any of its
Subsidiaries or any ERISA Affiliate with respect to a Plan subject to Title IV
of ERISA or by the Borrower or any of its Subsidiaries with respect to a Foreign
Pension Plan is not timely made;

 

(vii) any Plan (other than a Multiemployer Plan) shall have an Unfunded Current
Liability;

 

(viii) the Borrower or any of its Subsidiaries or any ERISA Affiliate has
received written notice from the PBGC or a plan administrator (in the case of a
Multiemployer Plan) indicating that proceedings have been instituted by the PBGC
to terminate or appoint a trustee to administer a Plan subject to Title IV of
ERISA;

 

83

--------------------------------------------------------------------------------


 

(ix) the Borrower or any of its Subsidiaries or any ERISA Affiliate has or is
reasonably likely to have any liability to or on account of a Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4975 of
the Code; or

 

(x)  a “default,” within the meaning of Section 4219(c)(5) of ERISA, shall occur
with respect any Multiemployer Plan;

 

(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material and impending
risk of incurring a liability; and

 

(c) such lien, security interest or liability, individually, and/or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect; or

 

9.07     Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall, other than in accordance with the
terms hereof or thereof, cease to be in full force and effect in any material
respect, or shall cease in any material respect to give the Security Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Security Agent, superior to and prior to the rights of all third Persons (except
in connection with Permitted Liens), and subject to no other Liens (except
Permitted Liens), or any “event of default” (as defined in any Collateral Vessel
Mortgage) shall occur in respect of any Collateral Vessel Mortgage; or

 

9.08      Guaranty.  After the execution and delivery thereof, any Guaranty, or
any material provision thereof, shall cease to be in full force or effect in any
material respect as to the relevant Subsidiary Guarantor (unless such Subsidiary
Guarantor is no longer a Subsidiary by virtue of a liquidation, sale, merger or
consolidation permitted by Section 8.02) or any Subsidiary Guarantor (or Person
acting by or on behalf of such Subsidiary Guarantor) shall deny or disaffirm
such Subsidiary Guarantor’s obligations under the Guaranty to which it is a
party; or

 

9.09      Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of sixty (60) Business Days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
exceeds the Materiality Amount; or

 

9.10         [Reserved];

 

9.11         [Reserved];

 

9.12         [Reserved];

 

9.13         Termination of Business.

 

84

--------------------------------------------------------------------------------


 

Any Obligor ceases or suspends or threatens to cease or suspend the carrying on
of its business, or a part of its business (in each case other than in
connection with drydockings, maintenance of the Collateral Vessel and other
temporary suspensions of operations in the ordinary course of business) which,
in the opinion of the Required Lenders, is material in the context of this
Agreement; or

 

9.14      Material Adverse Effect. An event or series of events occurs which, in
the reasonable opinion of the Required Lenders constitutes a Material Adverse
Effect.

 

9.15      Authorizations and Consents.

 

Any consent necessary to enable a Collateral Vessel Owner to own, operate or
charter the Collateral Vessel owned by it or to enable the Borrower or any other
Obligor to comply with any provision which the Required Lenders consider
material of a Credit Document is not granted, expires without being renewed, is
revoked or becomes liable to be revoked or any condition of such a consent is
not fulfilled, unless cured within thirty (30) Business Days; or

 

9.16      Arrest; Expropriation.

 

All or a material part of the undertakings, assets, rights or revenues of, or
shares or other ownership interest in, any Obligor are arrested, seized,
nationalized, expropriated or compulsorily acquired by or under the authority of
any government, unless cured within thirty (30) Business Days, and provided that
in the reasonable opinion of the Administrative Agent, such occurrence would
adversely affect any Obligor’s ability to perform its obligations under the
Credit Documents to which it is a party; or

 

9.17      Failure to Comply with Final Judgment.  The Borrower or any of its
Subsidiaries fail to comply with a final judgment issued by any court of
competent jurisdiction; or

 

9.18      Breach of Sanctions.  Any Obligor or any of its Permitted Holders,
directors, officers or employees, violates any Sanctions Laws or becomes a
Restricted Party; or

 

9.19      Delisting. The Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Section 7.20.

 

Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may, and upon the written request of the Required Lenders,
shall by written notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, any Lender
or the holder of any Note to enforce its claims against any Obligor (provided
that, if an Event of Default specified in Section 9.05 shall occur, the result
which would occur upon the giving of written notice by the Administrative Agent
to the Borrower as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the
Commitments terminated, whereupon all Commitments of each Lender shall forthwith
terminate immediately and any Commitment Commission shall forthwith become due
and payable without any other notice of any kind; (ii) declare the principal of
and any accrued interest in respect of all Loans, Notes and all Obligations
owing hereunder to be,

 

85

--------------------------------------------------------------------------------


 

whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Obligor; or (iii) enforce, as Security Agent, all of the Liens and security
interests created pursuant to the Security Documents.

 

SECTION 10. Agency and Security Trustee Provisions.

 

10.01    Appointment.  (a)  The Lenders in their capacity as Lenders and Other
Creditors (by their acceptance of the benefits hereof and of the other Credit
Documents) hereby irrevocably designate and appoint  Nordea, as Administrative
Agent (for purposes of this Section 10 the term “Administrative Agent” shall
include Nordea (and/or any of its affiliates) in its capacity as Security Agent
pursuant to the Security Documents and in its capacity as mortgagee (if
applicable) and security trustee pursuant to the Collateral Vessel Mortgages) to
act as specified herein and in the other Credit Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Agents to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  The Agents
may perform any of their duties hereunder by or through its respective officers,
directors, agents, employees or affiliates and, may assign from time to time any
or all of its rights, duties and obligations hereunder and under the Security
Documents to any of its banking affiliates.

 

(b)            The Lenders hereby irrevocably designate and appoint Nordea as
security trustee solely for the purpose of holding legal title to the Collateral
Vessel Mortgages on each of the Collateral Vessels in an Acceptable Flag
Jurisdiction on behalf of the Lenders, from time to time, with regard to the
(i) security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to the Collateral Vessel Mortgages (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the
Collateral Vessel Mortgages), (ii) all money, property and other assets paid or
transferred to or vested in any Lender or any agent of any Lender or received or
recovered by any Lender or any agent of any Lender pursuant to, or in connection
with the Collateral Vessel Mortgages, whether from the Borrower or any
Subsidiary Guarantor or any other Person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Lender or any agent of any Lender in respect of the same (or
any part thereof).  Nordea hereby accepts such appointment as security trustee.

 

10.02    Nature of Duties.(a)  The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Security Documents.  None of the Agents nor any of their respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final

 

86

--------------------------------------------------------------------------------


 

and non—appealable decision (any such liability limited to the applicable Agent
to whom such Person relates).  The duties of each of the Agents shall be
mechanical and administrative in nature; none of the Agents shall have by reason
of this Agreement or any other Credit Document any fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or any other Credit Document, expressed or implied, is intended to or shall be
so construed as to impose upon any Agents any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

 

(b)                                 It is understood and agreed that the use of
the term “agent” herein or in any other Credit Documents (or any other similar
term) with reference to the Administrative Agent in such capacity is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

10.03                 Lack of Reliance on the Agents.  Independently and without
reliance upon the Agents, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, none of the
Agents shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. 
None of the Agents shall be responsible to any Lender or the holder of any Note
for any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower and its Subsidiaries or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Credit Document, or the financial
condition of the Borrower and its Subsidiaries or the existence or possible
existence of any Default or Event of Default.

 

10.04                 Certain Rights of the Agents.  If any of the Agents shall
request instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.

 

10.05                 Reliance.  Each of the Agents shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, email,

 

87

--------------------------------------------------------------------------------


 

telex, teletype or telecopier message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by any Person that the
applicable Agent reasonably believed to be the proper Person, and, with respect
to all legal matters pertaining to this Agreement and any other Credit Document
and its duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.

 

10.06    Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, pro rata to their respective commitments for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Agents in performing
their respective duties hereunder or under any other Credit Document, in any way
relating to or arising out of this Agreement or any other Credit Document
(including, without limitation, as a result of a breach of any Sanctions Laws by
any Obligor or their respective directors, officers, employees, agents or
representatives); provided that no Lender shall be liable in respect to an Agent
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  The indemnities
contained in this Section 10.06 shall cover any cost, loss or liability incurred
by each Indemnified Party in any jurisdiction arising or asserted under or in
connection with any law relating to safety at sea, the ISM Code, ISPS Code or
any Environmental Law.

 

10.07    The Administrative Agent in its Individual Capacity.  With respect to
its obligation to make Loans under this Agreement, each of the Agents shall have
the rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual capacity. 
Each of the Agents may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with any Obligor or any
Affiliate of any Obligor as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower or any
other Obligor for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

10.08   Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

10.09    Resignation by the Administrative Agent.

 

88

--------------------------------------------------------------------------------


 

(a)                                 The Administrative Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving thirty (30) Business Days’ prior written
notice to the Borrower and the Lenders or appoint one of its Affiliates,
including, without limitation, Nordea Bank AB (publ), London Branch, as a
successor by giving five (5) Business Days’ prior written notice to the Borrower
and the Lenders. A resignation by the Administrative Agent without the
appointment of an Affiliate as successor as contemplated herein shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

 

(b)                                 Upon a notice of resignation delivered by
the Administrative Agent pursuant to Section 10.09(a), the Required Lenders
shall appoint a successor Administrative Agent hereunder or thereunder who shall
be a commercial bank or trust company reasonably acceptable to the Borrower.

 

(c)                                  If, following the Administrative Agent
delivering a notice of resignation pursuant to Section 10.09(a), a successor
Administrative Agent shall not have been so appointed within such thirty (30)
Business Day period, the Administrative Agent, with the consent of the Borrower
(which shall not be unreasonably withheld or delayed), shall then appoint a
commercial bank or trust company with capital and surplus of not less than
$500,000,000 as successor Administrative Agent who shall serve as Administrative
Agent hereunder or thereunder until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the twenty fifth (25th)
Business Day after the date such notice of resignation was given by the
Administrative Agent, the Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Credit Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

 

10.10                 Collateral Matters.  (a)  Each Lender authorizes and
directs the Security Agent to enter into the Security Documents for the benefit
of the Lenders and the other Secured Creditors.  Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Security Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to, or
during, an Event of Default, to take any action with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain perfected
the security interest in and Liens upon the Collateral granted pursuant to the
Security Documents.

 

(b)                                 The Lenders hereby authorize the Security
Agent, at its option and in its discretion, to release any Lien on any property
granted to or held by the Security Agent under any Credit Document (i) upon
termination of all Commitments and payment and satisfaction in

 

89

--------------------------------------------------------------------------------


 

full of the Obligations (other than contingent indemnification obligations) at
any time arising under or in respect of this Agreement or the Credit Documents
or the transactions contemplated hereby or thereby, (ii) that is sold or
otherwise disposed of (to Persons other than the Borrower and its Subsidiaries)
upon the sale or other disposition thereof in compliance with Section 8.02,
(iii) in connection with any Flag Jurisdiction Transfer, provided that the
requirements thereof are satisfied by the relevant Obligor, and (iv) if
approved, authorized or ratified in writing by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 11.13) or (v) as
otherwise may be expressly provided in the relevant Security Documents.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Security Agent’s authority to release its interest in particular
types or items of Collateral pursuant to this Section 10.10.

 

(c)            The Security Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Obligor or is cared for, protected or insured or that the Liens granted
to the Security Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Security Agent in
this Section 10.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Security Agent shall have no duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

 

(d)            (i) The Other Creditors shall not have any right whatsoever to do
any of the following:  (A) exercise any rights or remedies with respect to the
Collateral or to direct any Agent to do the same, including, without limitation,
the right to (1) enforce any Liens or sell or otherwise foreclose on any portion
of the Collateral, (2) request any action, institute any proceedings, exercise
any voting rights, give any instructions, make any election or make collections
with respect to all or any portion of the Collateral or (3) release any Obligor
under any Credit Document or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release;
(B) demand, accept or obtain any Lien on any Collateral (except for Liens
arising under, and subject to the terms of, the Credit Documents); (C) vote in
any case concerning any Obligor under the Bankruptcy Code or any other
proceeding under any reorganization, arrangement, adjudication of debt, relief
of debtors, dissolution, insolvency, liquidation or similar proceeding in
respect of the Obligors or any of their respective Subsidiaries (any such
proceeding, for purposes of this clause (d)(i), a “Bankruptcy Proceeding”) with
respect to, or take any other actions concerning the Collateral; (D) receive any
proceeds from any sale, transfer or other disposition of any of the Collateral
(except in accordance with this Agreement); (E) oppose any sale, transfer or
other disposition of the Collateral; (F) object to any debtor-in-possession
financing in any Bankruptcy Proceeding which is provided by one or more Lenders
among others (including on a priming basis under Section 364(d) of the
Bankruptcy Code); (G) object to the use of cash collateral in respect of the
Collateral in any Bankruptcy Proceeding; or (H) seek, or object to the Lenders
or any Agent seeking on an equal and ratable basis, any adequate protection or
relief from the automatic stay with respect to the Collateral in any Bankruptcy
Proceeding.

 

90

--------------------------------------------------------------------------------


 

(ii)            Each Other Creditor, by its acceptance of the benefits of this
Agreement and the other Credit Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Agents and the Lenders, with the
consent of the Agents, may enforce the provisions of the Credit Documents and
exercise remedies thereunder (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment.  Such exercise and enforcement shall
include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the UCC.  The
Other Creditors by their acceptance of the benefits of this Agreement and the
other Credit Documents hereby agree not to contest or otherwise challenge any
such collection, sale, disposition or other realization of or upon all or any of
the Collateral. Whether or not a Bankruptcy Proceeding has been commenced, the
Other Creditors shall be deemed to have consented to any sale or other
disposition of any property, business or assets of the Obligors and the release
of any or all of the Collateral from the Liens of any Security Document in
connection therewith.

 

(iii) To the maximum extent permitted by law, each Other Creditor waives any
claim it might have against the Agents or the Lenders with respect to, or
arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of any Agent or the
Lenders or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Credit Documents or any
transaction relating to the Collateral (including, without limitation, any such
exercise described in Section 10(d)(ii)), except for any such action or failure
to act that constitutes willful misconduct or gross negligence of such Person. 
To the maximum extent permitted by applicable law, none of either Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Parent, any Subsidiary
of Parent, any Other Creditor or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.

 

10.11   Delivery of Information.  The Agents shall not be required to deliver to
any Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Agents from any Obligor, any
Subsidiary, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Credit Document except (i) as
specifically provided in this Agreement or any other Credit Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of any Agent at the time of receipt of such
request and then only in accordance with such specific request.

 

91

--------------------------------------------------------------------------------

 


 

SECTION 11. Miscellaneous.

 

11.01    Payment of Expenses, etc.  (a) The Borrower agrees that it shall 
(i) pay all reasonable and documented out-of-pocket costs and expenses of each
of the Agents and their Affiliates (which shall be limited, in the case of legal
fees, to the reasonable and documented fees and disbursements of one legal
counsel to the Administrative Agent and the Lead Arrangers, and local counsel
(as necessary) to the Administrative Agent) in connection with the syndication
of the Credit Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto (whether or not the transactions
herein contemplated are consummated), and (ii) pay all reasonable and documented
out-of-pocket costs and expenses of each of the Agents and the Lenders
(including, without limitation, the reasonable fees and disbursements of counsel
(excluding in-house counsel) for each of the Agents and for each of the Lenders)
in connection with the enforcement or protection of its rights (A) in connection
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and (B) in connection with the Loans made
hereunder, including such expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)            In addition, the Borrower shall indemnify the Agents and each
Lender, and each of their respective officers, directors, trustees, employees,
representatives and agents (collectively, the “Indemnified Parties”) from, and
hold each of them harmless against, any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits and out-of-pocket costs, expenses and disbursements
(including reasonable and documented out-of-pocket attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of:

 

(i)          any investigation, litigation or other proceeding (whether or not
any of the Agents, the Security Agent or any Lender is a party thereto) related
to the entering into and/or performance of this Agreement or any other Credit
Document or the use of proceeds of the Loans hereunder or the consummation of
any transactions contemplated herein, or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents,

 

(ii)          the actual or alleged presence of Hazardous Materials on or from
any Collateral Vessel or real property or facility at any time owned or operated
by the Borrower or any Subsidiary,

 

(iii)     the generation, storage, transportation, handling, disposal or
Environmental Release of Hazardous Materials at any location, whether or not
owned or operated by the Borrower,

 

(iv)     the non-compliance of any Collateral Vessel or any real property or
facility at any time owned or operated by the Borrower or any Subsidiary with

 

92

--------------------------------------------------------------------------------


 

Environmental Law or applicable foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder),

 

(v) any Environmental Claim asserted against the Borrower, any Subsidiary
Guarantor or any Collateral Vessel or any real property or facility at any time
owned or operated by the Borrower or any Subsidiary, or

 

(vi) conduct of any Obligor or any of its partners, directors, officers or
employees, that violates any Sanctions Laws,

 

in each case excluding any losses, liabilities, claims, damages, penalties,
actions, judgments, suits, costs, disbursements or expenses to the extent
incurred by reason of the gross negligence of, the breach in bad faith of the
Credit Documents by, or wilful misconduct of, any such Indemnified Party or by
reason of a failure by any such Indemnified Party to fund its Commitments as
required by this Agreement.  To the extent that the undertaking to indemnify,
pay or hold harmless each of the Agents or any Lender set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law. 
Notwithstanding the foregoing, no party hereto shall be responsible to any
Person for any consequential, indirect, special or punitive damages which may be
alleged by such Person arising out of this Agreement or the other Credit
Documents.

 

11.02    Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Financial Indebtedness at any time held or owing by such
Lender (including, without limitation, by branches and agencies of such Lender
wherever located) to or for the credit or the account of the Borrower or any
Subsidiary Guarantor but in any event excluding assets held in trust for any
such Person against and on account of the Obligations and liabilities of the
Borrower or such Subsidiary Guarantor, as applicable, to such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 11.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

 

11.03   Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or e-mail communication) and mailed, e-mailed,
telecopied or delivered:  if to the Borrower, at the Borrower’s address
specified on Schedule VII hereto; if to any Lender, at its address specified
opposite its name on Schedule II hereto; and if to the Administrative Agent, at
its Notice Office; or, as to any other Obligor, at such other address as shall
be designated by such

 

93

--------------------------------------------------------------------------------


 

party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent.  All such notices and communications
shall, (i) when mailed, be effective three (3) Business Days after being
deposited in the mails, prepaid and properly addressed for delivery, (ii) when
sent by overnight courier, be effective one (1) Business Day after delivery to
the overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by telecopier or e-mail, be effective when sent
by telecopier or e-mail, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.

 

11.04    Benefit of Agreement; Assignments; Participations.  (a)  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
(i) no Obligor may assign or transfer any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Lenders, (ii) although any Lender may grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Section 11.04(b)) and no participant shall constitute a
“Lender” hereunder and (iii) no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (x) extend the final scheduled maturity of any Loan or
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Commitment Commission thereon (except (I) in
connection with a waiver of applicability of any post-default increase in
interest rates and (II) that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Commitments shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (y) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loan or other obligations under
the Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or its other obligations under any Note) to
any Person except to the extent that such disclosure is

 

94

--------------------------------------------------------------------------------


 

necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(b)            Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may:

 

(x)            assign all or a portion of its Commitment and/or its outstanding
Loans to (i) its parent company and/or any Affiliate of such Lender or its
parent company, (ii) in the case of any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed or advised
by the same investment advisor of such Lender or by an Affiliate of such
investment advisor, or (iii) one or more Lenders or

 

(y)            assign, upon (i) delivery to the Administrative Agent of the
satisfactory “know your customer”  documentation on the transferee, (ii) payment
by such Lender or assignor to the Administrative Agent of a $5,000 assignment
fee, (iii) receipt of the consent of the Administrative Agent and (iv) receipt
of the consent of the Borrower (which consent shall not be unreasonably withheld
or delayed and (A) shall not be required if any Default under Section 9.01 or
9.05 or any Event of Default is then in existence and (B) shall be deemed to
have been granted within ten (10) Business Days from the day it has been sought
unless expressly refused within that period), all, or if less than all, a
portion equal to at least $10,000,000 in the aggregate for the assigning Lender
or assigning Lenders, of such Commitments and outstanding principal amount of
Loans hereunder to one or more Eligible Transferees (treating any fund that
invests in bank loans and any other fund that invests in bank loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that, if an Event of Default
has occurred the assigning Lender may assign such Commitment or Loans to any
Person,

 

provided that (i) at such time Schedule I hereto shall be deemed modified to
reflect the Commitments (and/or outstanding Loans, as the case may be) of such
new Lender and of the existing Lenders, (ii) new Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.04 (with appropriate
modifications) to the extent needed to reflect the revised Commitments (and/or
outstanding Loans, as the case may be), (iii) the consent of the Administrative
Agent shall be required in connection with any assignment pursuant to preceding
clause (y) (which consent shall not be unreasonably withheld or delayed), and
(iv) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $5,000.  To the extent of any assignment pursuant to this
Section 11.04(b), the assigning Lender

 

95

--------------------------------------------------------------------------------


 

shall be relieved of its obligations hereunder with respect to its assigned
Commitments (it being understood that the indemnification provisions under this
Agreement (including, without limitation, Sections 2.08, 2.09, 4.04 and 11.01)
shall survive as to such assigning Lender with respect to matters occurring
prior to the date such assigning Lender ceases to be a Lender).  To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.11 or this Section 11.04(b) would,
at the time of such assignment, result in increased costs under Section 2.08,
2.09 or 4.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower shall be obligated to pay any other
increased costs of the type described above resulting from any Change in Law
after the date of the respective assignment).

 

(c)            Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors; provided, however, no such
pledge shall release a Lender from any of its obligations hereunder or
substitute any such pledgee for such Lender as a party hereto.

 

11.05   No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Obligor and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Obligor
in any case shall entitle any Obligor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Lender or the holder of any Note to any other or
further action in any circumstances without notice or demand.

 

11.06    Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.

 

(b)            Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or

 

96

--------------------------------------------------------------------------------


 

interest on, the Loans or Commitment Commission, of a sum which with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Obligor to such Lenders in such
amount as shall result in a proportional participation by all the Lenders in
such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

(c)            Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 11.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

11.07    Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all computations determining compliance with the
Financial Covenants shall utilize accounting principles and policies in
conformity with those in effect on the Closing Date (with the foregoing
generally accepted accounting principles, subject to the preceding proviso,
herein called “GAAP”), subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes. 
Unless otherwise noted, all references in this Agreement to “GAAP” shall mean
generally accepted accounting principles as in effect in the United States.

 

(b)            All computations of interest for Loans, Commitment Commission and
other Fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, Commitment Commission or Fees
are payable.

 

11.08    Agreement Binding.  The Borrower and each other Obligor agree that they
shall be bound by the terms of this Agreement and the obligations and covenants
expressed to be binding on each of them under this Agreement even if the terms,
covenants or obligations contained hereunder are inconsistent with, or less
favorable to the Borrower or such Obligor (as the case may be) than the
Borrower’s or such Obligor’s rights and obligations under  any other document
that they are a party to or are otherwise bound by, including without
limitation, the Management Agreement, notwithstanding that the Lender Creditors
are aware of or have been provided with such other document pursuant to this
Agreement or otherwise.

 

11.09   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE COLLATERAL VESSEL MORTGAGES AND OTHER

 

97

--------------------------------------------------------------------------------


 

SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH OF THE PARTIES TO THIS
AGREEMENT FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS SET FORTH ON SCHEDULE VII HERETO, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OBLIGOR IN ANY OTHER JURISDICTION.
THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS, AUTHORIZES AND EMPOWERS
KRAMER LEVIN NAFTALIS & FRANKEL LLP, WITH OFFICES CURRENTLY LOCATED AT 1177
AVENUE OF AMERICAS, NEW YORK, NEW YORK 10036, ATTENTION: DAVID J. FISHER, AS ITS
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF, AND
IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, THE BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND
AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT; PROVIDED THAT ANY FAILURE ON THE
PART OF THE BORROWER TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS SENTENCE
SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY
OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 11.09 OR OTHERWISE PERMITTED BY
LAW.

 

(b)            EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT

 

98

--------------------------------------------------------------------------------


 

ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)            EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.10    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original (including if
delivered by e-mail or facsimile transmission), but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

 

11.11    Effectiveness.  This Agreement shall become effective on the date (the
“Closing Date”) on which the conditions set forth in Section 5.01 shall have
been satisfied or waived by the Administrative Agent.

 

11.12    Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

11.13    Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Obligors party thereto and the Required
Lenders, provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) directly and
negatively affected,

 

(i)             Extend the timing for or reduce (x) the final scheduled maturity
of any Loan or Note,(y)  the First Reduction Date or any Subsequent Reduction
Date, (z) any scheduled payment in connection with the Loans or any part thereof
set forth on Schedule VIII, or reduce the rate or reduce or extend the time of
payment of interest on any Loan or Note or Commitment Commission (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates and (y) any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i)), or reduce the principal amount
thereof (except to the extent repaid in cash),

 

(ii)            release any of the Collateral (except as expressly provided in
the Credit Documents),

 

(iii)           an increase in or extension of any Lender’s Commitment;

 

(iv)           amend, modify or waive any provision of this Section 11.13 or of
any other Section that expressly requires the consent of all the Lenders to do
so,

 

99

--------------------------------------------------------------------------------


 

(v)            reduce the percentage specified in the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date),

 

(vi)           consent to the assignment or transfer by the Borrower or any
Subsidiary Guarantor of any of its respective rights and obligations under this
Agreement,

 

(vii)         substitute or replace the Borrower or any Subsidiary Guarantor or
release any Subsidiary Guarantor from the Guaranty,

 

(viii)        reduce the Applicable Margin or reduce the amount of any payment
of principal, interest, fees or commission;

 

provided, further, that no such change, waiver, discharge or termination shall
(A) increase or extend the Commitments of any Lender over the amount thereof
then in effect without the consent of such Lender (it being understood that
waivers or modifications of Section 2.01(b), conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the  Commitments
shall not constitute an increase of the Commitment of any Lender, and that an
increase in the available portion of any Commitment of any Lender shall not
constitute an increase in the Commitment of such Lender), (B) without the
consent of each Agent, amend, modify or waive any provision of Section 10 as
same applies to such Agent or any other provision as same relates to the rights
or obligations of such Agent or (C) without the consent of the Security Agent,
amend, modify or waive any provision relating to the rights or obligations of
the Security Agent.

 

(b)            If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 11.13(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required (any such Lender, a
“Non-Consenting Lender”) is not obtained, then the Borrower shall have the
right, so long as all Non-Consenting Lenders whose individual consent is
required are treated as described in either clauses (i) or (ii) below, to either
(i) replace each such Non-Consenting Lender (or, at the option of the Borrower
if the respective Non-Consenting Lender’s consent is required with respect to
less than all Loans (or related Commitments) of such Non-Consenting Lender, to
replace only the respective Commitments and/or Loans of the respective
Non-Consenting Lender which gave rise to the need to obtain such Non-Consenting
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 2.11 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed  change, waiver, discharge or termination or
(ii) terminate such Non-Consenting Lender’s Commitment (if such Non-Consenting
Lender’s consent is required as a result of its Commitment), and/or repay the
outstanding Loans and terminate any outstanding Commitments of such
Non-Consenting Lender which gave rise to the need to obtain such Non-Consenting
Lender’s consent, in accordance with Sections 3.02(b) and/or 4.01(a), provided
that, unless the Commitments that are terminated and/or the Loans that are
repaid pursuant to preceding clause (ii) are immediately

 

100

--------------------------------------------------------------------------------


 

replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or the outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to preceding clause (ii) the Required Lenders (determined before
giving effect to the proposed action) shall specifically consent thereto,
provided, further, that in any event the Borrower shall not have the right to
replace a Lender, terminate such Lender’s Commitment or repay such Lender’s Loan
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 11.13(a), provided, further that such Replacement Lender shall be a bank
or financial institution.

 

(c)            The Administrative Agent and the Borrower may amend any Credit
Document to correct administrative errors or omissions, or to effect
administrative changes that are not adverse to any Lender.  Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Credit Document.

 

(d)            Notwithstanding any other provision in this Section 11.13, an
amendment or waiver which relates to the rights or obligations of the
Administrative Agent may not be effected without the consent of the
Administrative Agent.

 

11.14   Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.08, 2.09, 4.04 and 11.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Loans.

 

11.15   Domicile of Loans.  Each Lender may transfer and carry its pro rata
portion of the Loans at, to or for the account of any office, Subsidiary or
Affiliate of such Lender.  Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of Loans pursuant to this Section 11.15
would, at the time of such transfer, result in increased costs under
Section 2.08, 2.09 or 4.04 from those being charged by the respective Lender
prior to such transfer, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective transfer).

 

11.16   Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 11.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors or
counsel or to another Lender if the Lender or such Lender’s holding or parent
company or board of trustees in its sole discretion determines that any such
party should have access to such information, provided such Persons shall be
subject to the provisions of this Section 11.16 to the same extent as such
Lender) any information with respect to the Borrower or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 11.16(a) by the respective Lender, (ii) as may be
required in any report, statement or testimony submitted to any municipal, state
or Federal regulatory body having or claiming to have jurisdiction over such
Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or

 

101

--------------------------------------------------------------------------------


 

elsewhere) or their successors, (iii) as may be required in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Security Agent, (vi) to any auditor or
professional financial or legal advisor of such Lender employed in the normal
course of its business, (vii) to any branch, Affiliate or Subsidiary of such
Lender or to the parent company, head office or regional office of such Lender
in connection with the transactions contemplated herein and (viii) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender (it being understood that for the purpose of
this clause (viii), other than during the continuance of an Event of Default,
the Lender shall use commercially reasonable efforts to apprise the Borrower of
the potential transferee), provided that such prospective transferee expressly
agrees to execute and does execute (including by way of customary “click
through” arrangements) a confidentiality agreement and be bound by the
confidentiality provisions contained in this Section 11.16.

 

(b)            The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower or its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 11.16
to the same extent as such Lender.

 

11.17    Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 11.17, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 11.04(b).  Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender.  The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 11.17, except
to the extent caused by the Administrative Agent’s own gross negligence, willful
misconduct or unlawful acts.

 

102

--------------------------------------------------------------------------------


 

11.18   Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency, such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.

 

11.19    Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Obligor to the
Administrative Agent, the Security Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.

 

11.20   Waiver of Immunity.  The Borrower, in respect of itself, each other
Obligor, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Obligor or any of its or their properties has or may hereafter acquire any
right of immunity from any legal proceedings, whether in the United States, any
Acceptable Flag Jurisdiction or elsewhere, to enforce or collect upon the
Obligations of the Borrower or any other Obligor related to or arising from the
transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Obligors, hereby expressly waives, to the fullest
extent permissible under applicable law, any such immunity, and agrees not to
assert any such right or claim in any such proceeding, whether in the United
States, any Acceptable Flag Jurisdiction or elsewhere.

 

11.21    USA PATRIOT Act Notice.  Each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify, and record

 

103

--------------------------------------------------------------------------------


 

information that identifies each Obligor, which information includes the name of
each Obligor and other “know your customer” information that will allow such
Lender to identify each Obligor in accordance with the PATRIOT Act and
anti-money laundering rules and regulations, and each Obligor agrees to provide
such information from time to time to any Lender.

 

11.22    Severability.  If any provisions of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable: (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge no fee in
connection with any such amendment.  The invalidity of a provision in a
particular jurisdiction shall not invalid or render unenforceable such provision
in any other jurisdiction.

 

11.23    Flag Jurisdiction Transfer.  In the event that the Borrower desires to
implement a Flag Jurisdiction Transfer with respect to a Collateral Vessel, upon
receipt of reasonable advance notice thereof from the Borrower, the Security
Agent shall use commercially reasonably efforts to provide, or (as necessary)
procure the provision of, all such reasonable assistance as any Obligor may
request from time to time in relation to (i) the Flag Jurisdiction Transfer,
(ii) the related deregistration of the relevant Collateral Vessel from its
previous flag jurisdiction, and (iii) the release and discharge of the related
Security Documents; provided that the relevant Obligor shall pay all documented
out of pocket costs and expenses reasonably incurred by the Security Agent in
connection with provision of such assistance.  Each Lender hereby consents in
connection with any Flag Jurisdiction Transfer and subject to the satisfaction
of the requirements thereof to be satisfied by the relevant Obligor, to
(x) deregister such Collateral Vessel from its previous flag jurisdiction and
(y) release and hereby direct the Security Agent to release the relevant
Collateral Vessel Mortgage.  Each Lender hereby directs the Security Agent, and
the Security Agent agrees to execute and deliver or, at the Borrower’s expense,
file such documents and perform other actions reasonably necessary to release
the relevant Collateral Vessel Mortgages when and as directed pursuant to this
Section 11.23.

 

*     *     *

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

BALTIC TRADING LIMITED, as the Borrower

 

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name:  John C. Wobensmith

 

 

Title:  President

 

Signature page to Baltic Trading Limited. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK

 

 

BRANCH, individually, as Administrative Agent,

 

 

Bookrunner, Mandated  Lead Arranger, and  as

 

 

Security Agent

 

 

 

 

 

 

By:

/s/ John Boesen

 

 

 

Name:  John Boesen

 

 

 

Title:  EVP

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

 

Name:  Martin Lunder

 

 

 

Title:  Senior Vice President

 

 

 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

 

as Mandated  Lead Arranger

 

 

 

 

 

 

By:

/s/ Mats Holmström              /s/ Magnus Arve

 

 

 

Name: Mats Holmström       Magnus Arve

 

 

 

Title:

 

 

 

 

 

 

Signature page to Baltic Trading Limited. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK

 

 

BRANCH, as Lender

 

 

 

 

 

 

By:

/s/ John Boesen

 

 

 

Name:  John Boesen

 

 

 

Title:  EVP

 

 

 

 

 

 

By:

 /s/ Martin Lunder

 

 

 

Name:  Martin Lunder

 

 

 

Title:  Senior Vice President

 

 

Signature page to Baltic Trading Limited. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SKANDINAVISKA ENSKILDA BANKEN AB

 

(PUBL), as Lender

 

 

 

 

By:

/s/ Mats Holmström

 

 

Name:  Mats Holmström

 

 

Title:

 

 

 

 

By:

/s/ Magnus Arve

 

 

Name:  Magnus Arve

 

 

Title:

 

Signature page to Baltic Trading Limited. Credit Agreement

 

--------------------------------------------------------------------------------